Exhibit 10.03

 

AGREEMENT OF LEASE

 

ML7 COLLEGE ROAD, LLC,

a New Jersey limited liability company,

as Landlord

 

with

 

INTERPOOL, INC. D/B/A/ TRAC Intermodal

a Delaware corporation,

as Tenant

 

750 College Road East

Princeton, New Jersey 08540

 

--------------------------------------------------------------------------------


 

THIS AGREEMENT OF LEASE (this “Lease”), dated as of August 1, 2014, by and
between ML7 COLLEGE ROAD, LLC, a New Jersey limited liability company
(“Landlord”) and Interpool, Inc. d/b/a TRAC INTERMODAL, a Delaware Corporation
(“Tenant”).

 

FUNDAMENTAL LEASE PROVISIONS

 

Building:

 

The land, building and improvements located at 750 College Road East, Princeton,
New Jersey 08540 Princeton, New Jersey 08540

 

 

 

Landlord:

 

ML7 College Road, LLC, a New Jersey limited liability company, 501 Madison
Avenue, 14th Floor, New York, New York 10022 Attention: Jeffrey M. Siegel
E-mail: jeffs@ML-Seven.com

 

 

 

Tenant:

 

PRIOR TO RENT COMMENCEMENT DATE:

 

 

 

 

 

Interpool, Inc.

 

 

Attn: Gregg Carpene, Esq.

 

 

211 College Road East

 

 

Princeton, New Jersey 08540

 

 

E-mail: gcarpene@tracintermodal.com

 

 

 

 

 

AFTER RENT COMMENCEMENT DATE:

 

 

 

 

 

Interpool, Inc.

 

 

Attn: Gregg Carpene, Esq.

 

 

750 College Road East

 

 

Princeton, New Jersey 08540

 

 

E-mail: gcarpene@tracintermodal.com

 

 

 

 

 

All notices, correspondence and communication to Tenant hereunder shall be sent
to the aforementioned address.

 

 

 

Tenant’s Trade Name:

 

TRAC Intermodal

 

 

 

Premises:

 

All areas shown on Exhibit B as the Premises and located at the Building

 

 

 

Main Term:

 

Ten (10) years and nine (9) months commencing on the Rent Commencement Date

 

 

 

Rent Commencement Date:

 

Subject to the rent abatement described in Section 1(A) of the Addendum to
Lease, the Rent Commencement Date shall be the date on which Landlord delivers
Tenant

 

--------------------------------------------------------------------------------


 

 

 

possession of the Premises in accordance with Section 2.05(a) of the Lease.

 

 

 

Basic Rent:

 

See Section 4.03 and Addendum to Lease

 

 

 

Electricity Rent:

 

See Section 4.06

 

 

 

Base Year:

 

calendar year 2015

 

 

 

Rentable Area of the Premises:

 

82,283 square feet, measured and agreed to by Landlord and Tenant’s architect in
accordance with BOMA ANSI Z 65.1 1980 (reaffirmed 1996)

 

 

 

Tenant’s Allocated Share:

 

Agreed to as 82.50%

 

 

 

Security Deposit:

 

N/A

 

 

 

Use:

 

Uses shall include: (i) executive, general and administrative office use, and
such other ancillary uses thereto, including, without limitation, a pantry and
(ii) any other uses ancillary thereto in a manner compatible with similarly
situated buildings of the type and quality located in the Princeton-Plainsboro
office submarket.

 

2

--------------------------------------------------------------------------------


 

ARTICLE 1:                       INTRODUCTORY PROVISIONS, DEFINITIONS AND THE
BUILDING

 

1.01                        References And Conflicts.   The items described in
the Fundamental Lease Provisions are intended for easy reference and shall be
deemed to incorporate all of the terms and provisions relating thereto contained
elsewhere herein and shall be read in conjunction therewith. In the event of
conflict between any such Fundamental Lease Provisions and any other provision
hereof, such other provision shall control.

 

1.02                        Exhibits.   The following drawings and special
provisions are attached hereto as exhibits and hereby made a part of this Lease:

 

EXHIBIT A  –  Legal description of the Building;

 

EXHIBIT B  –  The Premises;

 

EXHIBIT C  –  Description of Landlord’s Work;

 

EXHIBIT D  –  Tenant Designs and Specifications;

 

EXHIBIT E  –  Tenant’s Certificate;

 

EXHIBIT F  –  Contractor’s Waiver of Lien;

 

EXHIBIT G  –  Rules and Regulations; and

 

EXHIBIT H  –  Cleaning Specifications

 

EXHIBIT I   –   Location of Tenant Back-Up Generator

 

1.03                        General Definitions.   The terms set forth in this
Section 1.03 shall have the meanings subscribed to them as follows:

 

(a)         “Base Year” means calendar year 2015.

 

(b)         “Building” means the land, building and improvements located on the
land at 750 College Road East, Princeton, New Jersey 08540, and all elements
related thereto.

 

(c)          “Common Areas” means all areas, facilities and improvements
provided in or about the Building (which Landlord and Tenant agree is 99,742
rentable square feet for all purposes of this Lease) from time to time for the
non-exclusive common use of tenants, occupants, invitees, or which are used in
connection with the operation and maintenance of the Building and shall include,
but not be limited to: sidewalks; curbs; parking areas and facilities;
stairways; escalators; elevators; service corridors; seating areas; ramps;
delivery areas; landscaped areas; pedestrian

 

3

--------------------------------------------------------------------------------


 

and vehicular access ways; retaining walls; roadways; lighting facilities; areas
which house electrical, mechanical, alarm, sprinkler, plumbing equipment or
other equipment and/or services which service the Building or the Premises,
located in or about the Building; areas which provide storage for the Building,
located in or about the Building but not off-site or away from the Building; the
Building’s courtyard and exterior pathways; signs or other Building designators
which are located on the Building property; health or fitness facilities or
areas; restaurants, lounges and rest areas for the benefit of all Building
tenants; lobbies and access areas; ingress and egress areas thereto and all
other areas, locations and elements outside of the Premises (located in the
Building or on the Building property) which are not occupied under leases with
other tenants and which service or benefit the Building.

 

(d)         “Fee Mortgage” means all mortgages which may now or hereafter affect
any Underlying Lease and/or the Building, including all renewals, modifications,
consolidations, replacements or extensions thereof and “Fee Mortgagee” means the
holder of or secured party under any such Fee Mortgage. Landlord represents and
warrants to Tenant that, as of the date of this Lease (i) Landlord is current
with its obligations under such Fee Mortgage, if there be any Fee Mortgage,
(ii) to Landlord’s best knowledge, no default by Landlord has occurred
thereunder which remains uncured, and (iii) the consent required of the holder
of the Fee Mortgage has been granted, if there be any Fee Mortgage or consent
required.

 

(e)          “Lease Interest Rate” means the lesser of (i) the rate published by
the Wall Street Journal from time to time as its prime or base rate, plus 4%, or
(ii) the maximum payable legal rate, if any.

 

(f)           “Main Term” means the Main Term of this Lease as defined in
Section 3.03.

 

(g)          “Premises” means the space described in the Fundamental Lease
Provisions comprised of 82,283 rentable square feet and situated in the Building
on the first, second and third floors in the location marked as “Premises” on
Exhibit B.

 

(h)         “Rentable Area” means with respect to the Premises and all other
leasable areas, the number of square feet of area in the Building to be for the
use by the occupant thereof and its invitees, provided that with respect to the
Premises (as the same maybe expanded), the loss factor shall at all times equal
eighteen percent (18%). The Rentable Area shall be determined in accordance with
the standards set forth in ANSI/BOMA Z65.1-1980 (reaffirmed 1996), as
promulgated by the Building Owners and Managers Association (“BOMA Standard”).
The Rentable Area of the Premises

 

4

--------------------------------------------------------------------------------


 

shall be deemed conclusive for purposes of this Lease and shall not be subject
to future challenge, Tenant having had the opportunity to measure and confirm
same and in executing this Lease, Tenant accepts the Rentable Area of the
Premises set forth herein, waives all rights to challenge the Rentable Area of
the Premises, acknowledges that the Rentable Area of the Premises may not be
based on an exact measurement of the Premises but rather, the Rentable Area of
the Premises is a number negotiated by Landlord and Tenant in creating this
Lease, and Tenant understands and agrees that the Rentable Area of the Premises,
Tenant’s Allocated Share, Basic Rent, Additional Rent and all other calculations
which may be derived in whole or in part from the Rentable Area of the Premises
are accepted, conclusive and not subject to future challenge.

 

(i)             “Tenant’s Allocated Share” means 82.50%.

 

(j)            “Term” means the term of this Lease as set forth in Section 3.01.

 

(k)         “Underlying Lease” shall mean any ground or underlying lease which
may now or hereafter affect the Building, including any amendment, modification,
renewal or extension thereof. Landlord represents to Tenant that as of the date
of this Lease, no Underlying Lease affects the Building or the Premises.

 

1.04                        Rentable Area Of the Premises.   The Rentable Area
of the Premises shall be that set forth under Fundamental Lease Provisions.

 

1.05                        Changes To Building; Other Changes.

 

(a)         Changes to Building.   Landlord may at any time and from time to
time add land to or eliminate land from the Building property, or eliminate or
add any improvements, alterations, reductions, or additions to the Building,
construct additional buildings or improvements on or about the Building or any
lands thereof and make alterations thereto, build additional stories on any
buildings, including the Building, and construct roofs, walls, and any other
improvements over, or in connection with any part of, or all of, the Building,
improvements or additions to the Building outside of the Premises, provided that
any action under this clause (a) does not materially (i) detract from the
quality of the Building, (ii) impair Tenant’s use of the Premises (including
Tenant’s parking and access to the Premises 24 hours a day, 7 days a week)
beyond a de-minimis degree or adversely affect Tenant’s business operations
beyond a de-minimis degree as determined in the reasonable business judgment of
the Tenant or (iii) materially alter the layout or ceiling height of the
Premises. Landlord may at any time and from time to time change or consent to a
change in the

 

5

--------------------------------------------------------------------------------


 

shape, size, location, number, height or extent of the improvements to any
portion of the Building outside of the Premises, or change or consent to a
change of the façade, entranceways, windows (including entrances of the
Premises), windows and entrances of and to the Building (including windows and
entrances of the Premises) provided that any action under this clause (a) does
not materially (1) detract from the quality of the Building, (2) impair Tenant’s
use of the Premises (including Tenant’s parking and access to the Premises
beyond a de-minimis degree or adversely affect Tenant’s business operations
beyond a de-minimis degree as determined in the reasonable business judgment of
the Tenant), or (3) materially alter the layout or ceiling height of the
Premises. Except for any emergency repairs, maintenance, or with respect to
changes required pursuant to any federal, state or local environmental or other
law, rule, regulation, guideline, directive, judgment or order, any proposed
changes to the Premises, including, but not limited to, the entrances and
windows of the Premises, must be submitted in writing to Tenant and require
Tenant’s prior consent, which is not to be unreasonably withheld, conditioned or
delayed, it being understood that if any of the foregoing would (1) materially
detract from the quality of the Building, (2) impair Tenant’s use of the
Premises (including Tenant’s parking and access to the Premises) beyond a
de-minimis degree or adversely affect Tenant’s business operations beyond a
de-minimis degree as determined in the reasonable business judgment of the
Tenant, or (3) materially alter the layout or ceiling height of the Premises
Tenant may withhold its consent. Tenant shall provide notice setting forth
Tenant’s specific objections to Landlord of any such changes within thirty (30)
days of receipt of Landlord’s written submission. In the event that Tenant shall
fail to respond to the aforesaid Notice, Landlord shall deliver a second notice
stating conspicuously in bold and capital letters “SECOND NOTICE” which second
notice shall provide Tenant five (5) business days to respond. If Tenant shall
fail to respond to both the first and second notice, then Tenant shall be deemed
to have granted its consent to the proposed changes. Landlord, its agents,
contractors and representatives shall have the right, at all times and from time
to time, with reasonable prior notice to Tenant, to enter upon the Premises
accompanied by a Tenant representative (provided that if Tenant fails to make
such representative available Landlord’s obligation to enter the Premises
accompanied by a Tenant representative shall be waived) in order to undertake
and complete any activity set forth above in this Section 1.05, or to construct,
install, alter, add or improve new or existing Building structural elements and
other improvements in or to the Premises or the Building for the benefit of the
Premises, the Building, Landlord or Tenant, all in furtherance of the terms of
this Section 1.05. Tenant shall, as may be reasonably required by Landlord (but
at no cost to Tenant), reasonably cooperate with Landlord in connection with any
such action undertaken by Landlord and Tenant shall not interfere with

 

6

--------------------------------------------------------------------------------


 

or object to any such action taken by Landlord. Landlord shall not, however,
materially change the dimensions of the Premises or materially adversely affect
the Tenant’s parking or access to, or use of, the Premises, or otherwise
adversely affect Tenant’s business operations beyond a de-minimis degree as
determined in the reasonable business judgment of the Tenant. Tenant agrees that
in connection with any such improvements, alterations, reductions, or additions
to the Building, noise, vibrations, dust and/or other nuisances may occur and
exist. With the exception of emergency repairs, the Landlord, its agents,
contractors and/or representatives will provide prior notice before entering
upon the Premises in order to undertake and complete any activity set forth
above in this Section 1.05. Landlord, at its expense, shall be responsible for
the cleaning of the Premises if debris results from the performance of any such
improvements, alterations, reductions, or additions, without reimbursement from
Tenant. No exercise by Landlord of any rights provided in this Section 1.05
shall entitle Tenant to any damage for any inconvenience, disturbance, loss of
business or other damage to Tenant occasioned thereby nor to any abatement of
Rent.

 

(b)         Tenant’s Allocated Share.   In the event that Landlord makes a
change to the Building under Subsection 1.05(a) resulting in an increase in
Rentable Area, Tenant and Landlord shall promptly recalculate Tenant’s Allocated
Share based on such Building enlargement. Such recalculation of Tenant’s
Allocated Share shall be promptly reflected in the determination of the amount
of the Rent.

 

ARTICLE 2: LEASE OF PREMISES; WORK

 

2.01                        Lease Of Premises.   Landlord in consideration of
the Rent to be paid and the covenants to be performed by Tenant, does hereby
demise and lease unto Tenant, and Tenant hereby leases and takes from Landlord,
for the Term, at the Rent (as set forth in Article 4) and upon the covenants,
limitations and conditions set forth in this Lease, the commercial space
referred to herein as the Premises and now or hereafter to be situated in the
Building.

 

7

--------------------------------------------------------------------------------


 

2.02                        Intentionally Omitted.

 

2.03                        Landlord’s Work And Tenant’s Work.   Landlord shall
perform all of the work required to be performed by Landlord in or about the
Premises pursuant to the terms and conditions of Section 1 of Exhibit C (herein
called “Landlord’s Work”). Upon Completion of Landlord’s Work (as defined in
Section 2.05), Landlord shall deliver the Premises to Tenant vacant,
broom-clean, free of rights of all tenancies and third-parties. Landlord hereby
represents and warrants to Tenant that as of the date of delivery of the
Premises:

 

(a)         the Premises shall be in compliance with all applicable federal,
state, county or local statutes, laws, regulations, rules, ordinances, codes,
and permits of any governmental authorities (all as same may be applicable to
the initial design of the Premises), including, without limitation, the Title
III of the Americans With Disabilities Act of 1990, any state laws governing
handicapped access or architectural barriers, and all rules, regulations, and
guidelines promulgated under such laws, as amended from time to time (“ADA Code
Requirements”);

 

(b)         the Premises shall be free of Hazardous Materials; and

 

(c)          all Building Systems (as defined in Sub-subsection 8.02(a)(i)(A) of
this Lease) are in good working order, free from any known defects or failures,
and to Landlord’s knowledge do not require repair or replacement. In the event
that any Building System materially affecting the Premises is in need of repair
or replacement as of the date of this Lease, Landlord, at its sole cost and
expense, shall complete such repair or replacement no later than the date of the
Completion of Landlord’s Work (as defined in Section 2.05).

 

Anything to the contrary contained herein notwithstanding, Landlord makes no
representation that Landlord’s Work or the Premises or any part thereof comply
with any requirements of the Grow New Jersey Assistance Program (“Grow NJ”) or
otherwise for construction projects undertaken with NJEDA financial assistance,
which the Tenant is seeking to obtain.

 

2.04                        Intentionally Omitted.

 

2.05                        Delivery Of Premises.   Landlord shall deliver and
Tenant shall accept delivery of the Premises following Completion of Landlord’s
Work (as defined in this Section 2.05) in broom swept condition and free from
debris. Landlord and Tenant agree to cooperate, and to cause their respective
contractors to cooperate, with each other during the prosecution of Landlord’s
Work and Tenant’s early access work. Landlord will provide Tenant with a

 

8

--------------------------------------------------------------------------------


 

preliminary construction schedule within a reasonable time after receipt of the
necessary documentation required to complete a construction schedule from
Landlord’s architect, and shall further endeavor to schedule weekly meetings
between Landlord’s contractor and a representative designated by Tenant to keep
Tenant informed of the anticipated date of Completion of Landlord’s Work to
assist Tenant’s business and move-in planning. The construction schedule to be
provided by Landlord is for informational purposes only and is subject to change
from time to time. “Completion of Landlord’s Work” as used in this Lease means
the date on which all of the following have occurred:

 

(a)         Landlord provides notice to Tenant that Landlord’s Work has been
substantially completed, such that the condition of the Premises does not delay
or materially interfere with Tenant’s ability to occupy the Premises for the
uses permitted hereunder,

 

(b)         Reasonable means of access to the Premises shall exist,

 

(c)          Landlord’s Work has been approved by any state, regional or city
building inspectors with jurisdiction over the Building, notwithstanding any
failure to have issued a temporary certificate of occupancy, certificate of
occupancy or the like, and

 

(d)         Tenant is lawfully able to use the Premises for the uses set forth
in the Fundamental Lease Provisions.

 

Landlord shall deliver to Tenant a copy of the Temporary Certificate of
Occupancy, if any, and Certificate of Occupancy upon obtaining same from the
municipality, subject to delays caused by the municipality issuing the Temporary
Certificate of Occupancy and Certificate of Occupancy, including, without
limitation, failure to inspect Landlord’s Work. If within sixty (60) days of the
Completion of Landlord’s Work, Tenant shall reasonably determine that the
Premises was not delivered by Landlord in accordance with the aforementioned
terms, Tenant shall provide Landlord with notice of same within such sixty (60)
day period, which notice shall set forth in detail Tenant’s objections and any
items of Landlord’s Work which are incomplete (the “Punch List”). If Tenant
shall fail to provide notice to Landlord of the Punch List within such sixty
(60) day period, Tenant shall be deemed to have waived its right to provide the
Punch List and shall be deemed to have accepted the Premises without objection.
If Landlord shall disagree with any items on the Punch List, Landlord and Tenant
agree that Landlord’s architect or contractor shall make a written determination
setting forth such architect’s or contractor’s position respecting the Punch
List. If Tenant does not agree with Landlord’s architect’s or contractor’s
determination, Tenant shall be entitled, within ten (10) business days of
receipt of such determination to provide

 

9

--------------------------------------------------------------------------------


 

Landlord with a determination of an architect of Tenant’s choosing. If
Landlord’s architect or contractor and Tenant’s architect’s determinations
cannot be reconciled on their face, such architects and/or contractor shall
promptly communicate to reconcile any outstanding Punch List items. Landlord
shall use commercially reasonable efforts to expeditiously correct all items on
the Punch List to be corrected by Landlord within thirty (30) days of agreement
or resolution by such architects and/or contractor. Subject to Completion of
Landlord’s Work and satisfaction of the Punch List items, if any, Tenant shall
accept the Premises in “as is”, “where is” condition, without representation or
warranty, express or implied in fact or by law, any items of the Punch List to
be corrected notwithstanding; provided, however, that Tenant shall have the
benefit of the warranty provided by Landlord’s contractor performing Landlord’s
Work (not to be less than a one (1) year warranty) pursuant to the contract
between Landlord and the contractor and the benefit of any manufacturer’s
warranties for equipment serving the Premises and Landlord shall use
commercially reasonable efforts to engage providers of such warranties to
effectuate repairs and replacements pursuant thereto, as may be required and
applicable.

 

Anything to the contrary contained herein notwithstanding, delivery of the
Premises to Tenant and the Rent Commencement Date shall not be delayed by reason
of any outstanding items on the Punch List. Landlord shall allow Tenant access
to the Premises no later than February 15, 2015 (or if the delivery of the
Premises is anticipated by Landlord to occur after February 28, 2015, by the
date which is no less than fifteen (15) days prior to the anticipated date of
delivery; and provided further that if Completion of Landlord’s Work occurs
prior to the aforementioned dates, Tenant will be allowed to begin moving into
the Premises at Completion of Landlord’s Work) regardless of whether Landlord’s
Work is Completed by such date to permit the installation of furniture,
fixtures, equipment and other leasehold improvements, including, but not limited
to, data and telecom wiring and cabling and Tenant’s security system. Tenant
shall not be required to pay Rent during any such access prior to the Completion
of Landlord’s Work.

 

2.06                        Delay in Delivery of Premises.   Landlord agrees to
use its best efforts to cause Completion of Landlord’s Work (as defined in
Section 2.05), and delivery of the Premises by February15, 2015. In the event
that the Completion of Landlord’s Work under Section 2.05 of this Lease is not
accomplished by February 28, 2015, Landlord shall provide Tenant with a rent
credit in the amount of $15,000.00 per month. Notwithstanding the foregoing, the
February 28, 2015 target date for Completion of Landlord’s Work shall be
extended day for day if due to a delay resulting from the occurrence of one or
more of the following

 

10

--------------------------------------------------------------------------------


 

events (each a “Delay Event”):

 

(a)         a delay in Landlord’s receipt of a demolition permit from the
municipality for the demolition of existing improvements on the Premises beyond
August 4, 2014;

 

(b)         a delay in Landlord’s receipt of all required construction permits
from the municipality for the construction of Landlord’s Work and Extras beyond
September 15, 2014;

 

(c)          a delay in the municipality’s officials’ inspection and/or approval
of any of Landlord’s Work and Extras when requested by Landlord or Landlord
contractors (including, without limitation, periodic construction inspections
typically known as “rough inspections”, “above ceiling inspections”, “final
inspections”, and the like, and inspections for a Temporary Certificate of
Occupancy or Certificate of Occupancy) beyond two business (2) days of
Landlord’s request for any such inspection or approval;

 

(d)         a delay caused by any other Delay Item as defined in Exhibit C of
this Lease;

 

(e)          each day of delay caused by a force majeure having a material
adverse affect on the construction of the Premises including without limitation,
fire, flood, Acts of God (including earthquake, storm, hurricane or other
natural disaster), war, invasion, act of foreign enemies, hostilities
(regardless of whether war is declared), terrorist activities, government
sanction or actions, blockage, embargo, labor dispute, strike, or failure of
electricity or other utilities;

 

(f)           a delay caused by any work stoppage of a contractor or material
supplier providing services or materials in connection with Landlord’s Work or
Extras resulting from Tenant’s failure to make payment to Landlord for Extras in
accordance with the terms of Exhibit C to this Lease; or

 

(g)          any other delay caused by Tenant’s acts or omissions.

 

In the event Landlord becomes aware of a Delay Event, Landlord shall promptly
provide Tenant with notice of the nature of the Delay Event and number of
extension days to have been caused by the Delay Event and the date for
Completion of Landlord’s Work as set forth in this Section 2.06 shall thereafter
be deemed extended day for day for each day of every Delay Event.

 

11

--------------------------------------------------------------------------------


 

2.07                        Intentionally Omitted.

 

2.08                        Mechanic’s Liens.

 

(a)         Tenant will not permit to be created or to remain undischarged any
lien, encumbrance or charge (arising out of any work done or materials or
supplies furnished by any contractor, subcontractor, mechanic, laborer or
materialman hired by Tenant) which becomes a lien or encumbrance or charge upon
the Building or any portion thereof or the income therefrom. Tenant will not
suffer any other matter or thing whereby the estate, rights and interests of
Landlord in the Building or any portion thereof may be impaired. If any lien or
notice of lien on account of an alleged debt of Tenant or any notice of contract
by a party engaged by Tenant or Tenant’s contractor to work on the Premises
shall be filed against the Building or any portion thereof, Tenant shall within
thirty (30) days after demand from Landlord, cause the same to be discharged of
record by payment, deposit, bond, order of a court of competent jurisdiction or
otherwise. If Tenant shall fail to cause such lien or notice of lien to be
discharged within the period aforesaid, then, in addition to any other right or
remedy available to Landlord, Landlord may, but shall not be obligated to,
discharge such lien by deposit or by bonding proceedings, and in any such event
Landlord shall be entitled, if Landlord so elects, to compel the prosecution of
an action for the foreclosure of such lien by the lienor and to pay the amount
of the judgment in favor of the lienor with interest, costs and allowances as
awarded by a court of competent jurisdiction. Any amount so paid by Landlord and
all costs and expenses, including reasonable attorneys’ fees, payable by
Landlord in connection therewith, shall constitute Additional Rent payable by
Tenant under this Lease and shall be paid by Tenant to Landlord within thirty
(30) days of delivery of an invoice therefor.

 

(b)         Tenant shall pay promptly all undisputed charges for labor or
materials with respect to any work performed by Tenant or Tenant’s contractor in
the Premises. No work which Landlord permits Tenant to do shall be deemed to be
for the immediate use and benefit of Landlord so that no mechanic’s or other
lien shall be allowed against the estate of Landlord by reason of any consent
given by Landlord to Tenant to improve the Premises.

 

(c)          At the earliest time legally permissible, with respect to any work
performed by or on behalf of Tenant or the delivery of any material to the
Premises by any contractor, subcontractor or materialman (herein collectively
called “Contractor”) in each case which costs no less than $10,000.00, Tenant
shall deliver to Landlord a recordable waiver of lien affidavit (herein called
“Contractor’s Waiver of Lien”) from each such Contractor in substantially in the
form attached hereto as Exhibit F or such other reasonable form, the form of
which may be changed from time to time by Landlord in its reasonable discretion.

 

12

--------------------------------------------------------------------------------


 

The Contractor’s Waiver of Lien provides, among other things, that the
Contractor waives any and all lien rights that it may have against Landlord’s
interest in the Building or any portion thereof upon payment of undisputed
amounts due.

 

ARTICLE 3: TERM

 

3.01                        Term Of This Lease.   The “Term of this Lease”
(sometimes herein called the “Term”) shall include the Main Term and any renewal
term (“Renewal Term”) designated in Paragraph 4 of the Addendum to Lease.

 

3.02                        Early Access to Premises.   Landlord shall permit
Tenant access to the Premises no less than fifteen (15) days prior to the Rent
Commencement Date for the limited purpose of installation of approved fixtures
and moving in of furniture and equipment (“Early Access”) pursuant to, and in
accordance with, the terms of Section 2.05 of this Lease. Tenant and Landlord
shall reasonably cooperate with one another during Early Access if Landlord’s
Work is still being completed.

 

3.03                        Main Term.   The “Main Term” shall mean the period
starting on the date Landlord delivers possession of the Premises to Tenant in
accordance with Section 2.05 and, subject to the other terms and conditions of
this Lease, continuing for a period as set forth under Fundamental Lease
Provisions. “Lease Year” means each successive twelve (12) month period during
the Term commencing with the first day of the month following the month in which
the Main Term started. The Main Term shall expire on the last day of the month
in which the day which is ten (10) years and nine (9) months after the
commencement date of the Main Term falls. “Partial Lease Year” means (a) the
period between the first day of the Main Term, if that date is not the first day
of a calendar month, and the last day before the beginning of the first full
Lease Year; and (b) if the Main Term ends on other than the last day of a full
Lease Year, the period beginning on the first day following the end of the final
Full Lease Year of the Term and ending on the last day of the Main Term. “Lease
Year” means either a full Lease Year or Partial Lease Year, as applicable.

 

3.04                        Renewal Term.   The “Renewal Term”, if any, shall
have the meaning set forth in Paragraph 4 of the Addendum to Lease.

 

ARTICLE 4: RENT

 

4.01                        Tenant’s Agreement to Pay Rent.   In consideration
of Landlord’s entering into this Lease and for the use and occupancy of the
Premises during the Term, Tenant hereby agrees to pay, at

 

13

--------------------------------------------------------------------------------


 

the times and in the manner herein provided, the Basic Rent and Additional Rent
(as hereinafter defined). As used in this Lease, the term “Rent” means,
collectively, the Basic Rent and Additional Rent.

 

4.02                        Rent Commencement Date.   As used in this Lease, the
term “Rent Commencement Date” shall be the first day of the Main Term subject to
the rent credit described in Section 1(a) of the Addendum to Lease.

 

4.03                        Basic Rent.

 

(a)         Except as may otherwise be set forth in this Lease, Tenant shall pay
Landlord as Basic Rent for each Lease Year the amount set forth on the Addendum
To Lease which Basic Rent shall be payable in twelve (12) equal monthly
installments, in advance, by the first day of each calendar month.

 

(b)         Basic Rent for any Partial Lease Year shall be that amount set forth
on the Addendum To Lease multiplied by the Partial Year Fraction. As used in
this Lease, “Partial Year Fraction” means a fraction, the numerator of which is
the number of days in the applicable Partial Lease Year, and the denominator of
which is three hundred sixty-five (365). Basic Rent payable for a Partial Lease
Year shall be paid in equal monthly installments, in advance, by the first day
of each calendar month, except that if the Rent Commencement Date is not the
first day of a calendar month, then that portion of such Rent which is
attributable to the days in that first partial calendar month shall be paid, in
advance, on the Rent Commencement Date.

 

4.04                        Additional Rent.   In addition to Basic Rent, Tenant
shall pay, as additional rent (herein sometimes collectively called “Additional
Rent”), all other sums of money or charges of whatever nature required to be
paid by Tenant to Landlord pursuant to this Lease, whether or not the same is
designated as “Additional Rent”.

 

4.05                        Where Rent Payable And To Whom.   Rent payable by
Tenant under this Lease shall be paid when due without prior demand therefor
(unless such prior demand is expressly provided for in this Lease), shall be
payable without any deductions or setoffs or counterclaims whatsoever, and shall
be paid by Tenant to Landlord at the address of Landlord set forth under the
Fundamental Lease Provisions of this Lease, or to such payee and/or at such
other place as may be designated from time to time by notice from Landlord to
Tenant. In the event any recurring Rent or installment thereof is not received
by Landlord within five (5) business days of the due date or in the case of
non-recurring Rent within thirty (30) days of the due date, a “Late Charge” of
three cents ($.03) per each dollar so overdue may be charged by Landlord, as

 

14

--------------------------------------------------------------------------------


 

Additional Rent, for the purpose of defraying Landlord’s administrative expenses
incident to the handling of such overdue payments. In addition, any Rent, or
installment thereof, which is not paid by Tenant to Landlord within ten
(10) calendar days after it is due shall bear interest at the Lease Interest
Rate from and after its due date until paid, which interest shall be paid by
Tenant upon demand as Additional Rent. Any late payment charges or fees set
forth herein shall not prevent Landlord from exercising any other remedy herein
provided or otherwise available at law or in equity in the event of any default
by Tenant.

 

4.06                        Electricity.   Tenant shall pay to Landlord, as
Additional Rent, for each Lease Year during the Main Term and any Renewal Term
(as defined in the Addendum to Lease), an amount equal to the amount of
Electricity charges attributable to the Premises as determined by Landlord in
accordance with this Section 4.06. Tenant shall pay to Landlord at the rate paid
by Landlord to the utility service company or companies providing electric, gas
or other energy to the Building plus all charges for electricity, gas or other
energy applicable to the Premises, at the then prevailing rates for all
electricity, gas or energy consumed, used or provided at or to the Premise for
Tenant’s heating, air-conditioning, ventilation, lighting, appliances, plug
loads and other electrical, gas or energy demands, including all taxes, delivery
and administrative charges paid to third parties to read the Meters (defined
hereinafter) used to measure Tenant’s electric, gas or energy consumption
applicable to the Premises (collectively “Electricity”). Tenant shall pay
Landlord for Electricity charges attributable to the Premises on the first day
of each month, based upon estimated charges for Electricity consumed as
reasonably determined by Landlord and as set forth in a notice, such notice to
include the basis for such calculation, to be provided to Tenant not less than
once per calendar year, it being understood that Tenant’s first (1st) payment
for Electricity following receipt of such notice shall be due thirty (30) days
following receipt of Landlord’s notice. If Landlord shall delay in providing
such notice, Tenant shall nonetheless continue to be responsible for making such
payments at the previously charged rate and will be responsible to pay any
increased charges when such notice is provided by Landlord. If during the course
of any Lease Year, Landlord shall have reason to believe that the cost of
Electricity or the consumption of Electricity by Tenant are different than that
upon which the aforesaid estimates were originally based, then Landlord shall be
entitled, but shall not be obligated, not more than one (1) time per calendar
quarter, to adjust the amount by reallocating the remaining payment for such
Lease Year, for the months of the Lease Year which remain for the revised
projections, and to notify Tenant of an adjustment in future monthly amounts,
upon receipt of which, Tenant shall pay to Landlord such adjusted amount as
Additional Rent. Except as otherwise set forth herein,

 

15

--------------------------------------------------------------------------------


 

Landlord shall measure and/or calculate the use of Electricity at the Premises
by means of flow meters or sub-meters installed on or about the Premises or
Building (“Meters”) and shall cause the Meters to be read by a meter reading
service not less than each calendar quarter. With respect to any area of the
Premises that does not have Meters for Tenant’s Electricity that are separate
from other tenant spaces, Landlord shall may measure and/or calculate the use of
Electricity at the Premises by reasonable means, taking into account the
readings of Meters that are in the Building and the relative consumption of
Electricity and operations of Tenant as compared to other tenants sharing
electric, gas or other energy service. Tenant shall have the right to hire a
meter reading service to read the Meters at Tenant’s sole cost and expense
provided that Tenant’s meter reading service shall be accompanied by either a
representative or Landlord or Landlord’s meter reading service. As of the date
of delivery of the Premises the Meters serving the Premises shall be operating.
Landlord, at its expense (subject to Tenant’s obligations under Section 8.03),
shall be responsible for maintaining, repairing and replacing the Meters such
that the same are in good working order and condition during the Term and any
extension thereof. Within ninety (90) days following December 31st of each year,
Landlord shall furnish to Tenant a statement covering such year just expired,
showing the amount of Tenant’s Electricity costs for such year and the payments
made by Tenant with respect to such year as set forth herein. If Tenant’s
aggregate monthly payments for such Electricity with respect to such year are
greater than the costs attributable to Tenant for same, Tenant shall receive a
credit for the excess against monthly Rent payments next becoming due to
Landlord or, if the Lease Term has expired, reimbursement of such excess payment
within sixty (60) days of such determination, which reimbursement shall not to
be unreasonably withheld, conditioned or delayed, the preceding clause to
survive expiration of this Lease. If said payments are less than the costs
attributable to Tenant for same, Tenant shall pay to Landlord the difference
within thirty (30) days of receipt of a detailed invoice and reasonable back-up
from Landlord.

 

ARTICLE 5: TAXES AND ASSESSMENTS

 

5.01                        Taxes.   Taxes shall be defined as all real estate
taxes, other ad valorem taxes and assessments of every kind and nature,
including without limitation, general and special assessments for the Building,
whether foreseen or unforeseen, and all other taxes and assessments levied
against the Building or any part thereof, and all reasonable expenditures
incurred by Landlord in connection with any tax appeal, challenge, negotiation
or other action on the part of Landlord or its representatives to reduce Taxes
(collectively “Taxes”). Landlord represents and warrants: (i) that there is not
presently any tax abatement in effect with

 

16

--------------------------------------------------------------------------------


 

respect to the Premises or Building; and (ii) that Landlord has no notice of any
special assessments for the Building. Taxes shall not include (x) any interest
or penalties incurred by Landlord related to Taxes, (y) franchise, transfer,
gift, inheritance, estate, succession net income taxes or capital levy imposed
upon Landlord, or (z) deed transfer, transfer of economic interests or
recordation taxes.

 

5.02                        Payment by Tenant.   Commencing January 1, 2016,
Tenant shall pay as Additional Rent, in monthly installments in advance on the
first day of each month Tenant’s Allocated Share, the estimated amount of the
increase of such Taxes for such year in excess of the Base Year as determined by
Landlord in its reasonable discretion and as set forth in a notice, such notice
to include the basis for such calculation along with a copy of the Tax bill
issued by the applicable governmental authority for the Base Year and such year
in question, to be provided to Tenant prior to such date. If Landlord shall
delay in providing such notice, Tenant shall nonetheless be responsible for
making such payments within thirty (30) days following the date that notice is
provided by Landlord. If during the course of any Lease Year, the Taxes assessed
shall be different than the amount upon which the aforesaid projections were
originally based, then Landlord shall be entitled, but shall not be obligated,
to adjust the amount by reallocating the remaining payment for such Lease Year,
for the months of the Lease Year which remain for the revised projections, and
to notify Tenant of an adjustment in future monthly amounts, upon receipt of
which, Tenant shall pay to Landlord such adjusted amount as Additional Rent.
Landlord may adjust either or both of said amounts at the end of any calendar
month on the basis of Landlord’s experience and reasonably anticipated costs.
Landlord may adjust monthly payments after estimating the monthly amount due at
the beginning of the year not more than once per calendar year. Within ninety
(90) days following December 31st of each year, Landlord shall furnish to Tenant
a statement covering such year just expired, showing Taxes and the amount of
Tenant’s Allocated Share of each of such costs for such year and the payments
made by Tenant with respect to such year as set forth herein. If Tenant’s
aggregate monthly payments for such Taxes with respect to such year are greater
than Tenant’s Allocated Share of such costs, Tenant shall receive a credit for
the excess against monthly Rent payments next becoming due to Landlord or, if
the Lease Term has expired, within sixty (60) days of such determination not to
be unreasonably withheld, conditioned or delayed, the preceding clause to
survive expiration of this Lease; and if said payments are less than Tenant’s
Allocated Share, Tenant shall pay to Landlord the difference within thirty (30)
days of receipt of a detailed invoice and reasonable back-up from Landlord.
Landlord shall make its records relating to Taxes for the immediately preceding
year available for Tenant’s inspection within ten (10) days after receiving a
written request from Tenant to

 

17

--------------------------------------------------------------------------------


 

inspect the same. Anything to the contrary contained herein notwithstanding,
during the Term, Tenant will not be responsible for any increases in real estate
taxes on the Building resulting from (i) the sale of the Building or any
ownership interest therein, (ii) a financing of the Building, or (iii) any
extraordinary improvements, upgrades or fit out of a tenant’s premises in the
Building (other than Tenant) that result in a higher valuation to the Building
above and beyond that attributable to standard tenant improvements, upgrades and
fit out similar to that undertaken for the Premises.

 

5.03                        Tenant’s Business Taxes.   Tenant shall pay before
delinquency all taxes, assessments, license fees and public charges levied,
assessed or imposed upon its business operation, as well as upon its leasehold
interest, trade fixtures, furnishings, equipment, leasehold improvements,
alterations, changes and additions made by Tenant, merchandise and personal
property of any kind owned, installed or used by Tenant in, on or upon the
Premises.

 

5.04                        Sales Tax.   Tenant, and not Landlord, shall pay,
within thirty (30) days of demand or notice by or from the Landlord, any sales
or use tax, or other excise, tax or assessment, if any, now or hereafter levied
or assessed upon or against Tenant’s or Landlord’s interest in the Rent to be
paid under this Lease, or any portion thereof, or Landlord’s interest in this
Lease. If at any time during the Term, a tax, imposition, assessment or excise
on rents or other tax, however described, is levied or assessed against
Landlord’s interest in this Lease or the Rents hereunder and as a substitute in
whole or in part for any Taxes, then Tenant hereby agrees to pay Landlord, as
Additional Rent hereunder, each month with Basic Rent the amount of such tax,
imposition, assessment or excise on rents to the extent of such substitution of
Taxes. Should the appropriate taxing authority require that any such tax, excise
and/or assessment be collected by Landlord for or on behalf of such taxing
authority, then such tax, excise and/or assessment shall be paid by Tenant to
Landlord monthly as Additional Rent in accordance with the terms of any notice
from Landlord to Tenant to such effect.

 

5.05                        Each of the payments due from Tenant in this
Article V on account of Taxes shall for all purposes be treated and considered
as Additional Rent.

 

ARTICLE 6: UTILITIES AND CERTAIN SERVICES

 

6.01                        Utilities and Certain Services.

 

(a)         Landlord shall arrange for Tenant to have the use of Electricity
servicing the Premises. Tenant shall pay for

 

18

--------------------------------------------------------------------------------


 

Electricity as set forth in Section 4.06 above.

 

(b)         Tenant shall obtain and pay for Tenant’s use of all telephone,
cable, internet, alarm and other such services used, rendered, or supplied to or
in connection with the Premises by direct application to or arrangement with the
applicable service providers selected by Tenant and Landlord shall reasonably
cooperate with Tenant, at no cost to Landlord, to obtain the same to the extent
Landlord’s cooperation is required.

 

(c)          Landlord shall deliver to the Premises and Building at no
additional cost to Tenant the following services:

 

(1)                                 Landlord shall reactivate the existing key
card access system to Building (covering the main front door (but not the main
front revolving door), elevators and first floor unit) for which Tenant shall be
issued 465 key cards at no charge, subject to such reasonable rules, regulations
and controls which Landlord may impose uniformly, from time to time, upon
tenants at the Building. Tenant may, at its sole cost and expense, upgrade or
extend the system to other doors servicing the Building provided any such
upgrade or extension does not prevent Landlord or other Building tenants from
accessing Common Areas and complies with all applicable law; and

 

(2)                                 the listing of Tenant on the Building’s
existing tenant locater sign in the lobby of the Building.

 

6.02                        No Liability.   Landlord shall not in any way be
liable or responsible to Tenant for any loss or damage or expense which Tenant
may sustain or incur if either the quantity or character of electric, gas,
water, telephone, cable, internet, alarm, sanitary sewer or other utility or
other service is changed or interrupted or is no longer available or suitable
for Tenant’s requirements, except to the extent that such interruption or
failure to supply utility service is due to Landlord’s gross negligence or
willful misconduct.

 

6.03                        Intentionally Omitted.

 

6.04                        Trash and Garbage Removal.   Landlord shall provide
typical office trash and garbage removal from the Premises on a daily basis on
business days in accordance with Landlord’s cleaning specifications set forth in
Exhibit H. Tenant shall in no instance, place any trash or garbage in areas on
or about the Building except as specifically designated by Landlord.

 

6.05                        Cleaning of the Premises.   Tenant shall keep the
Premises clean and in good order. Tenant shall not be responsible for cleaning
Common Areas unless cleaning is required as a result

 

19

--------------------------------------------------------------------------------


 

of Tenant’s negligence. Landlord shall contract for janitorial services for the
Premises to be cleaned in accordance with Landlord’s cleaning specifications
schedule set forth on Exhibit H attached hereto and made a part hereof.

 

6.06                        Rent Abatement Upon Premises Being
Unavailable.   Notwithstanding anything to the contrary set forth herein, should
(a) Tenant’s access to the Premises be materially impaired or services be
interrupted such that Tenant cannot reasonably conduct business within the
Premises and in fact does not conduct business within the Premises and such
impairment or interruption continues for a period in excess of three (3) days,
or (b) Tenant be unable to conduct business within the Premises and in fact does
not conduct business within the Premises as a result of Landlord’s failure to
perform repairs, replacements or maintenance required to be performed by
Landlord under this Lease and Landlord shall fail after notice and demand by
Tenant to perform the required repairs, replacements or maintenance within
twenty (20) days of the delivery of such notice and demand, then Tenant’s
obligation to pay Basic Rent shall be abated until such impairment or
interruption is discontinued or failure of Landlord to perform is remedied.
Notwithstanding the foregoing, interruption of electrical, gas or water service
shall not be a basis for Tenant to claim a rent abatement except to the extent
that such interruption is due to Landlord’s gross negligence, or willful
misconduct.

 

ARTICLE 7: USE OF PREMISES

 

7.01                        Sole Use.   Tenant shall use the Premises solely for
the purpose set forth under Fundamental Lease Provisions. Tenant shall not use
or permit the Premises to be used for any other purpose or purposes without
Landlord’s consent, which consent shall not be unreasonably withheld,
conditioned or delayed. Tenant shall, at its expense, procure any and all
governmental licenses and permits, and comply with all zoning regulations,
ordinances and laws for the use of the Premises, including without limitation,
approvals for Tenant’s use, all as may be required for the conduct of Tenant’s
business on the Premises, subject to Landlord’s obligation to deliver to Tenant
a copy of the Temporary Certificate of Occupancy, if any, and Certificate of
Occupancy upon obtaining same from the municipality pursuant to Section 2.05
hereof, and Tenant shall, at all times, comply with the requirements of each
such license, permit and approval.

 

7.02                        Intentionally Omitted.

 

7.03                        Operational Requirements.   Tenant agrees that it:

 

(a)         will replace any such doors or windows broken by Tenant, its
employees, agents, contractors, licensees, or invitees,

 

20

--------------------------------------------------------------------------------


 

with doors and windows of the same kind, size and quality;

 

(b)         Subject to the terms of Section 10.05, will comply with all
applicable federal, state and local environmental and other laws, rules,
regulations, guidelines, judgments or orders and all recommendations of any
public or private agency having authority over the use or occupancy of the
Premises by Tenant; will not use or permit the use of any portion of the
Premises for any unlawful purpose; and will keep the Premises equipped with all
safety appliances required by law, ordinance, or any other regulation of public
authority;

 

(c)          will not place or suffer to be placed or maintain on the exterior
walls, doors or windows of or roof over the Premises any sign, advertising
matter or other thing of any kind, and will not place or suffer to be placed or
maintain any decoration, lettering, sign, advertising matter, insignia, emblem,
trademark or descriptive material or other thing, on the grounds of the
Building, on the Building, in the Premises or on any window or door of the
Premises, except in accordance with submission of detailed plans by Tenant to
Landlord and Landlord’s prior written approval of same; provided that Tenant
shall have all signage rights described in Section 7 of the Addendum to Lease;

 

(d)         will not affix, place or suspend any sign or banner in any Common
Area or exterior Building area, except as expressly provided to the contrary in
accordance with this Lease which includes signage rights referenced in and
Section 7 of the Addendum to Lease; and

 

(e)          will also comply with and observe all reasonable rules and
regulations established by Landlord from time to time in accordance with
Section 8.05.

 

ARTICLE 8: COMMON AREAS AND BUILDING OPERATING COSTS

 

8.01                        Use Of Common Areas.

 

(a)         Tenant and its employees and invitees are, except as otherwise
specifically provided in this Lease, authorized, empowered and privileged during
the Term to use the Common Areas for their respective intended purposes in
common with other persons, and subject to the specific directions, rules,
regulations and prohibitions enumerated from time to time by Landlord uniformly
applied to all tenants of the Building.

 

(b)         Landlord shall at all times have the right to utilize the Common
Areas for landscaping, decorative items, and any other use which, in Landlord’s
reasonable judgment, tends to attract tenants, or visitors, or which benefits
any tenant of the

 

21

--------------------------------------------------------------------------------


 

Building or Landlord provided same does not materially impair Tenant’s use of
the Premises or ingress and egress to and from the Premises. Landlord shall have
the right, from time to time and at Landlord’s reasonable discretion, to
designate areas of the Common Areas as restricted and not available for use by
Tenant, including by way of example areas used for the operation and housing of
mechanical, electrical and/or plumbing equipment, storage, or otherwise as
Landlord may elect. Any such use by Landlord shall not unreasonably interfere
with Tenant’s use and occupancy of the Premises.

 

8.02                        Common Areas and Building Operating Costs.

 

(a)         The term “Operating Costs” shall mean all sums incurred in a manner
reasonably deemed by Landlord to be in the best interests and operation of the
Building, in connection with the management of the Building and the Landlord
interest therein, and the operation, maintenance and repair of the Common Areas
and the Building, including but not limited to, the costs and expenses of:

 

(i)                                     operating all buildings and improvements
on the Building property and the land thereunder, including, but not limited to:

 

(A)                               operating, removing, maintaining, repairing,
and/or replacing (expressly subject to the limitations in Section 8.02(b)):
lighting, doors, windows, ducts, conduits, fixtures and similar items; Building
signs, directional signs and markers, traffic, parking and other signs which
Landlord does not receive reimbursement for by a particular tenant(s) but not
all of the tenants of the Building; and all “Building Systems” which include,
without limitation, fire protection systems and all items associated therewith,
water pipes, systems or meters, gas pipes, systems or meters, sanitary sewers,
sprinkler systems, utility systems, sprinkler and security alarm systems, storm
and sanitary drainage systems, electrical systems and all other utility systems
and mechanical, engineering or plumbing systems;

 

(B)                               cleaning of the Building and Building
components which Landlord does not receive reimbursement by a particular
tenant(s) but not all of the tenants of the building, painting, paving,
maintaining, rebuilding and/or stripping of curbs and parking areas, debris and
removal of snow and ice and icicles from the Common Areas, removing garbage and
trash from the Building property, cleaning the Building, cleaning and other
supplies including paper and other products utilized at the Building, placement
of

 

22

--------------------------------------------------------------------------------


 

dumpsters or other containers at the Building for use by Tenants and Landlord,
rubbish removal services, decorating (including decorating installations and
fixtures);

 

(C)                               cost of equipment rented or purchased and used
to perform Landlord’s obligations under this Lease or to maintain the Building
and/or Common Areas;

 

(D)                               costs for utilities and services at or
servicing the Building including fuel, water, sewer, gas, and electric (to the
extent not directly paid for by Tenant);

 

(E)                                repairs and maintenance of the façade and any
other Building components or systems;

 

(F)                                 administrative expenses directly related to
ownership and management of the Building;

 

(G)                               management fees including property management
fees and reasonable and customary professional fees, including, but not limited
to, accountant fees, legal fees and engineering/architectural fees (except that
in the case of legal, engineering and architectural fees, only when same are
incurred for the benefit of Common Areas or the Building as a whole, rather than
with respect to any one tenant at the Building); and

 

(H)                              security costs comparable with similarly
situated buildings of the type and quality located in the Princeton-Plainsboro
office submarket;

 

(ii)                                  premiums for insurance, including, without
limitation, liability insurance for bodily injury, death and property damage;
insurance on the Building, Building property and Common Areas against fire,
extended coverage, theft or other casualties; workmen’s compensation; plate
glass insurance for glass, if any; and rent insurance secured by Landlord
pursuant to Section 10.02(b);

 

(iii)                               interior and exterior planting, replanting
and replacing of flowers, shrubbery, plants, trees and other landscaping,
planters and containers for same and all water, supplies, systems and equipment
used to irrigate flowers, shrubbery, plants, trees and other landscaping located
in the Common Areas of the Building property;

 

(iv)                              maintenance or replacement of existing
sidewalks, existing curbing, existing parking areas, fencing or retaining walls;

 

23

--------------------------------------------------------------------------------


 

(v)                                 maintenance, repair, inspection and
replacement of any machinery and equipment, and supplies used in operation and
maintenance of the Building, the Building property, and all personal property
taxes and other charges incurred in connection with such equipment, if any;

 

(vi)                              Building personnel at or below the grade of
general manager, including, without limitation, on-site, security and
maintenance people, to implement the operation, maintenance and repair and
protection of the Common Areas and the Building (together with Landlord’s
reasonable allocation of expenses of off-site employees at or below the grade of
general manager who perform a portion of their services in connection with the
operation, maintenance or security of the Building).

 

(b)                                 Notwithstanding the terms of
Section 8.02(a), Operating Costs shall not include:

 

(i)                                     Repairs and replacements of structural
elements of the Building; provided, however, that Operating Costs shall include
such repairs, maintenance or replacements if same are undertaken in whole or in
part (A) to reduce costs for utilities serving the Premises; (B) as a result of
Tenant’s breach of this Lease; or (C) as a result of the negligence of Tenant,
its employees or invitees.

 

(ii)                                  the cost of any repair or replacement
required of Landlord pursuant to the reconstruction obligations of Section 11.01
to the extent not covered by Landlord’s insurance or insurance Landlord is
required to maintain hereunder;

 

(iii)                               depreciation;

 

(iv)                              construction and equipment costs for major
capital improvements to the Building structure including, without limitation,
the replacement of the Building Systems, other than the cost of ordinary
repairs, maintenance and replacement parts;

 

(v)                                 repair, replacements and general maintenance
paid by proceeds of insurance or by Tenant or other third parties;

 

(vi)                              interest, amortization or other payments on
loans carried by Landlord;

 

(vii)                           leasing commissions;

 

(viii)                        renovating or otherwise improving other tenant
space within the Building;

 

(ix)                              Taxes;

 

24

--------------------------------------------------------------------------------


 

(x)                                 payments of principal and interest, or other
finance charges made on any debt, or the amortization of funds borrowed by
Landlord;

 

(xi)                              costs of improvements or expenditures and
replacements to the Building’s equipment, structure or systems to be classified
as a capital expenditure in accordance with generally accepted accounting
principles;

 

(xii)                           costs which are reimbursed to Landlord by
insurers or by governmental authorities in eminent domain proceedings;

 

(xiii)                        ground rent or other rental payments made under
any ground lease or underlying lease;

 

(xiv)                       costs of structural repairs to the Building
including structural repairs to the roof, curtain wall, foundation, floor slabs
(except for normal caulking and maintenance);

 

(xv)                          costs of leasing commissions, legal, space
planning, construction, and other expenses, abatement and concessions incurred
in procuring tenants for the Building or with respect to individual tenants or
occupants of the Building;

 

(xvi)                       costs of painting, redecorating, or other services
or work performed for the benefit of another tenant prospective tenant or
occupant (other than for Common Areas);

 

(xvii)                    salaries, wages, or other compensation paid to
officers or executives of Landlord;

 

(xviii)                 costs of advertising and public relations and
promotional costs associated with the promotion or leasing of the Building;

 

(xix)                       any costs, fines or penalties incurred due to a
violation existing as of the date the Premises are delivered to Tenant of any
law then in effect and applicable to the Building;

 

(xx)                          any costs or expenses for which Landlord actually
receives payment or reimbursement from insurance, condemnation awards, Tenant or
other tenants or any other source;

 

(xxi)                       costs incurred in connection with disputes with
tenants, other occupants, or prospective tenants, or costs and expenses incurred
in connection with negotiations or disputes with employees, consultants,
management agents, leasing agents, purchasers or mortgagees of the Building;

 

25

--------------------------------------------------------------------------------


 

(xxii)                    costs of repairing, replacing or otherwise correcting
defects (including latent defects) in or inadequacies of (but not the costs of
ordinary and customary repair for normal wear and tear) the initial design or
construction of the Building or the costs of repairing, replacing or correcting
defects in the initial design or construction of any tenant improvements;

 

(xxiii)                 costs incurred in connection with the sale, financing,
refinancing, mortgaging, selling or change of ownership of the Building;

 

(xxiv)                costs, fines, interest, penalties, legal fees or costs of
litigation incurred due to the late payments of taxes, utility bills and other
costs incurred by Landlord’s failure to make such payments when due unless as a
result of Tenant’s failure to timely pay such payment(s) to Landlord;

 

(xxv)                   all amounts which would otherwise be included in
Operating Costs which are paid to any affiliate or subsidiary of Landlord, or
any representative, employee or agent of same, to the extent of the costs of
such services exceed the competitive rates for similar services of comparable
quality rendered by persons or entities of similar skill, competence and
experience;

 

(xxvi)                costs arising from the presence of Hazardous Materials in
or about or below the land or the Building, including without limitation,
hazardous substances in the groundwater or soil (unless introduced into or
caused by Tenant);

 

(xxvii)             costs incurred for any items to the extent covered by a
manufacturer’s materialman’s, vendor’s or contractor’s warranty (a “Warranty”)
and the costs of any items that are not covered by a Warranty but for which
reasonable, prudent Landlord would have obtained a warranty;

 

(xxiii)                 non-cash items, such as deductions for depreciation and
amortization of the Building and the Building equipment, interest on capital
invested, bad debt losses, rent losses and reserves for such losses;

 

(xxix)                costs incurred in connection with a sale, lease, transfer,
mortgage, or any other capital event involving all or any part of the Building
or any interest therein or any interest of Landlord;

 

(xxx)                   costs incurred to correct any misrepresentation of
Landlord herein or related to or arising out of any indemnity obligation;

 

26

--------------------------------------------------------------------------------


 

(xxxi)                The value or lost income to Landlord of any space in the
Building which is utilized for the management of the Building; and

 

(xxxii)             reserves of any kind, including without limitation for bad
debts, capital improvements, and repairs.

 

(c)                                  Operating Costs shall be commercially
reasonable and “net” and, for that purpose, the amounts of any reimbursement,
discounts, recoupments, credits, allowances or the like (each an “Expense
Reduction”) received (including expenses as to which third parties are
responsible) by Landlord with respect to an item of cost shall not be included
in Operating Costs, provided, however, that Landlord may include in Operating
Costs the reasonable and actual costs and expenses, if any, incurred by Landlord
in obtaining such Expense Reduction. If following the Base Year, a new service
or amenity is provided to all of the tenants of the Building as a condition of a
new tenant entering into a lease at the Building and the cost of such service or
amenity is a reoccurring Operating Cost (for purposes of this clause a
“reoccurring” Operating Cost shall be an expense which, by its nature, will be
incurred again during the term of this Lease) and such Operating Cost was not
included as an Operating Cost incurred in the Base Year, Landlord shall
equitably adjust such Operating Cost and allocate a portion thereof as if such
expense were incurred during the Base Year.

 

(d)                                 If Landlord from time to time acquires, or
makes available, additional land for parking or other Common Area purposes, then
Operating Costs shall also include all expenses incurred by Landlord in
connection with the operation, maintenance and repair of Common Areas on said
additional land but not initial capital expenses of constructing same.

 

8.03                                                                       
Payment by Tenant.   Commencing January 1, 2016, Tenant shall pay as Additional
Rent, in monthly installments in advance on the first day of each month, on
account of Tenant’s Allocated Share, the estimated amount of the increase of
such Operating Costs for such year in excess of the Base Year as determined by
Landlord in its reasonable discretion and as set forth in a notice, such notice
to include the basis for such calculation, to be provided to Tenant prior to
such date. If Landlord shall be delayed in providing such notice, Tenant shall
nonetheless be responsible for making such payments within thirty (30) days of
the date that such notice is provided by Landlord, and shall with the first of
such payments, pay all amounts indicated in the notice for the periods
commencing on the first annual anniversary of the first day of the Main Term. If
during the course of any Lease Year, Landlord shall have reason to believe that
the Operating Costs shall be different than that upon which

 

27

--------------------------------------------------------------------------------


 

the aforesaid projections were originally based, then Landlord shall be
entitled, but shall not be obligated, to adjust the amount one (1) time each
calendar year after estimating the monthly amount to be paid at the beginning of
the year by reallocating the remaining payment for such Lease Year, for the
months of the Lease Year which remain for the revised projections, and to notify
Tenant of an adjustment in future monthly amounts, upon receipt of which, Tenant
shall pay to Landlord such adjusted amount as Additional Rent. Within ninety
(90) days following December 31st of each year, Landlord shall furnish to Tenant
a statement covering such year just expired, showing Operating Costs and the
amount of Tenant’s Allocated Share of each of such costs for such calendar year
and the payments made by Tenant with respect to such calendar year as set forth
herein. If Tenant’s aggregate monthly payments for such costs with respect to
such year are greater than Tenant’s Allocated Share of such costs, Tenant shall
receive a credit for the excess against monthly Rent payments next becoming due
to Landlord or, if the Lease Term has expired, within sixty (60) days of
determination that such credit is due to Tenant (which determination shall not
be unreasonably withheld or delayed), the preceding clause to survive expiration
of this Lease; and if said payments are less than Tenant’s Allocated Share,
Tenant shall pay to Landlord the difference within thirty (30) days of receipt
of an invoice from Landlord. Landlord shall make its records relating to the
Operating Costs for the immediately preceding year available for Tenant’s
inspection within ten (10) days after receiving a written request from Tenant to
inspect the same.

 

8.04                        Audit Rights.   Tenant shall have the one time right
to audit the Operating Costs for the Base Year upon Tenant’s written request
given not more than one hundred eighty (180) days after receipt of a Statement
for the Base Year and the right to audit subsequent years upon Tenant’s written
request given not more than two (2) years after Tenant’s receipt of a Statement
for a particular calendar year, provided that no Event of Default exists at the
time of the request, and Landlord shall furnish Tenant with such reasonable
supporting documentation pertaining to the calculation of Operating Costs for
the Base Year or Tenant’s Allocated Share for a subsequent year as Tenant may
reasonably request (the “Statement Documentation”). Landlord shall provide the
Statement Documentation within thirty (30) days after Tenant’s written request
therefor. Within one hundred eighty (180) days after receipt of the Statement
Documentation by Tenant (the “Audit Period”), if Tenant disputes the amount of
the Base Year or Tenant’s Allocated Share as supported by the Statement
Documentation, an independent certified public accountant selected, designated
and paid for by Tenant (which accountant (A) is a member of a nationally or
regionally recognized certified public accounting firm which has previous
experience in auditing financial operating records of landlords of office
buildings, (B) shall not

 

28

--------------------------------------------------------------------------------


 

already be providing primary accounting and/or lease administration services to
Tenant and shall not have provided primary accounting and/or lease
administration services to Tenant in the past three (3) years, (C) is not
working on a contingency fee basis [i.e., Tenant must be billed based on the
actual time and materials that are incurred by the certified public accounting
firm in the performance of the audit], and (D) shall not disclose the existence
of the audit or its results to any other Tenant at the Building and shall
execute a confidentiality agreement reasonably acceptable to Landlord) may,
audit Landlord’s records with respect to the Base Year Operating Costs or
Tenant’s Allocated Share set forth in the Statement Documentation at Landlord’s
corporate offices located within 100 miles of the Building or in New York City,
provided that (i) no uncured Event of Default exists, (ii) Tenant has paid all
amounts required to be paid under Section 8.03 (which payment shall not be
deemed a waiver of Tenant’s rights to audit and contest), and (iii) Tenant
certifies to Landlord, at Landlord’s request, the Tenant’s accountant is not
paid on a contingency fee basis. In connection with such audit, Tenant and
Tenant’s certified public accounting firm must agree in advance to follow
Landlord’s reasonable rules and procedures consistently applied to tenants at
the Building regarding an audit of the aforementioned Landlord records. Any
audit report (the “Audit Report”) prepared by Tenant’s certified public
accounting firm shall be delivered concurrently to Landlord and Tenant within
the Audit Period. If the Audit Report proves that the Operating Expenses in the
Base Year were overstated in the Base Year by more than four (4%) percent or
that Operating Expenses in the subject expense year were overstated by more than
four (4%) percent, then the cost of Tenant’s certified public accounting firm
and the cost of such audit shall be paid for by Landlord within thirty (30) days
of invoice. Tenant’s failure to audit the amount of the Tenant’s Allocated Share
within the Audit Period shall be deemed to be Tenant’s approval of such costs
and Tenant, thereafter, waives the right or ability to audit the amounts set
forth for that particular Operating Cost expense year. To the extent that Tenant
has made payments of Operating Expenses to Landlord in excess of the actual
Operating Expenses, then Tenant shall receive a credit against future Operating
Expenses in the amount of such overpayment. Tenant hereby acknowledges that
Tenant’s sole right to audit Landlord’s records and to contest the amount of
Operating Costs payable by Tenant shall be as set forth in this Section 8.04.

 

8.05                        Rules And Regulations.   Tenant agrees that Landlord
may establish and from time to time change, alter and amend, and enforce against
Tenant, such reasonable rules and regulations as Landlord may deem necessary or
advisable for the proper and efficient use, operation and maintenance of the
Premises, Common Areas, the Building and the Building property, provided that
all such rules and regulations effecting Tenant and its invitees and

 

29

--------------------------------------------------------------------------------


 

employees shall apply equally and without discrimination to all of the tenants
in the Building and that such rules and regulations shall not materially
adversely affect Tenant’s ability to operate its business. Tenant agrees to
comply with the additional Rules and Regulations attached hereto as Exhibit G.
In the event of any conflict between the terms and conditions of this Lease and
terms and conditions of the rules and regulations, the terms and conditions of
this Lease shall control.

 

8.06                        Landlord’s Maintenance And Control.   Landlord
agrees to maintain and operate, or cause to be maintained and operated, the
Building, inclusive of all structural components of the Building (including the
Premises), all Building systems, Building property, including driveways, alleys,
landscape and grounds and utility lines, the roof, and Common Areas (but not the
Premises, except as otherwise set forth herein) all in good working order and
condition. Landlord shall, as between Landlord and Tenant, at all times during
the Term have the sole and exclusive control, management and direction of the
Building, Building property and Common Areas (but not the Premises), and may at
any time and from time to time during the Term exclude and restrain any person
from use or occupancy thereof, excepting, however, Tenant and other tenants of
Landlord and bona fide invitees of either who make use of said areas for their
intended purposes and in accordance with the rules and regulations reasonably
established by Landlord from time to time with respect thereto and uniformly
applied to all tenants of the Building. The rights of Tenant in and to the
Building, Building property and Common Areas shall at all times be subject to
the rights of others to use the same in common with Tenant, and it shall be the
duty of Tenant to keep all of said areas free and clear of any obstructions
created or permitted by Tenant or resulting from Tenant’s operation and use.
Upon reasonable notice to Tenant, Landlord may at any time and from time to time
close all or any portion of the Building, Building property or Common Areas to
make repairs or changes to such extent as may, in the opinion of Landlord, be
necessary to prevent a denigration thereof or the accrual of any rights to any
person or to the public therein, to close any or all portions of said areas, and
to do and perform such other acts in and to said areas as, in the exercise of
good business judgment, Landlord shall determine to be advisable with a view to
the improvement of the convenience and use thereof by occupants and tenants,
their employees and invitees. Landlord does not warrant that any of the services
which Landlord may supply to the Building will be free from interruption, and
Tenant acknowledges that any one or more of such services may be suspended by
reason of accident, repairs, inspections, alternations, or improvements, by
reason of strikes or lockouts, by operation of law or other causes whether
within or beyond the reasonable control of Landlord. Subject to the terms of
Section 6.06, any interruption or discontinuance of services shall not be deemed
an eviction or

 

30

--------------------------------------------------------------------------------


 

disturbance of Tenant’s use and possession of the Premises, or any part thereof,
nor render Landlord liable to Tenant for damages by abatement of Rent or
otherwise, nor relieve Tenant from performance of Tenant’s obligations under
this Lease. Except for in the event of an emergency, Landlord shall exercise
commercially reasonable efforts to provide Tenant with advance notice of any and
all changes which may restrict Tenant’s use and occupancy of the Premises.

 

ARTICLE 9: CONSTRUCTION WORK

 

9.01                        Approvals And Standards.   Except as set forth in
Section 9.03, Tenant shall not perform any construction or make any alterations,
additions, improvements, installations or changes in, to or about the Premises
or the Building, at any time during the Term (herein sometimes collectively
called “Construction Work”), including without limitation exterior signs;
flooring and floor coverings; interior or exterior lighting; plumbing equipment,
fixtures or pipes; display or other fixtures; interior partitions; electrical
wiring or fixtures; heating, air-conditioning, ventilation and other mechanical
equipment; shades or awnings; and storefronts, without Landlord’s prior written
consent, not to be unreasonably withheld, conditioned or delayed.
Notwithstanding the foregoing, Landlord’s consent shall not be required for
(i) purely cosmetic changes (i.e. painting, carpeting, wallpapering and the
installation of moveable partitions), or (ii) for any improvements, additions
and alterations which (1) do not affect the Building’s systems or Building’s
structure; (2) do not require the filing of plans and specifications with any
governmental or quasi-governmental agency or authority; (3) will not cost in
excess of One Hundred Thousand Dollars ($100,000.00) in each instance, or
(4) will not require a building permit or similar governmental approval to
undertake. In no event shall Tenant make or cause to be made any penetration
through any roof, floor or exterior, party or corridor wall without the prior
written consent of Landlord, which consent may be withheld in Landlord’s
reasonable discretion. Tenant shall be directly responsible for any and all
damages, including, without limitation, damages to the Building, the Premises
and the premises of other tenants in the Building resulting from any of Tenant’s
Construction Work, whether or not Landlord’s consent therefor was obtained. Any
and all Construction Work which is consented to by Landlord shall be performed
in accordance with (a) plans and specifications prepared by a licensed
architect, engineer or interior designer and approved in writing by the Landlord
before the commencement of such Construction Work, which approval shall not
unreasonably be withheld, conditioned or delayed (b) all necessary governmental
approvals and permits, which approvals and permits Tenant shall obtain at its
sole expense; provided that Landlord shall join in any application where
Landlord’s signature is required, and (c) all applicable laws, rules,
regulations and

 

31

--------------------------------------------------------------------------------


 

building codes relating thereto. Landlord shall advise Tenant whether it
approves a Tenant request for consent within ten (10) business days following
delivery of Tenant’s request under this Section 9.01, provided that should
Landlord fail to timely respond to Tenant’s request, Tenant shall serve a second
request conspicuously stating in bold and capital letters “SECOND REQUEST”
providing Landlord with an additional five (5) business days following delivery
of the second request and should Landlord fail to timely respond to Tenant’s
second request, Landlord’s consent shall be deemed granted. Any denial of
Tenant’s request for consent shall be accompanied by an explanation of the basis
for such denial. All Construction Work shall be performed in a good and
workmanlike manner and diligently prosecuted to completion. Any Construction
Work performed by Tenant without Landlord’s consent where Landlord’s consent is
required hereunder shall immediately be returned to its original condition at
Tenant’s expense upon request by Landlord. Tenant shall perform any Construction
Work in such a manner as not to obstruct the access to the premises of any other
occupant of the Building, and shall not obstruct the Common Areas. Any approval
given by Landlord shall not be deemed an opinion by Landlord as to
appropriateness of the Construction Work relating to such approval and Tenant
shall be solely responsible for the appropriateness of all such Construction
Work.

 

9.02                        Insurance And Reconstruction.   In the event Tenant
shall perform any permitted or required Construction Work, none of the
Construction Work need be insured by Landlord under such insurance as Landlord
may carry upon the Building, nor shall Landlord be required under any provisions
of this Lease relating to reconstruction of the Premises to reconstruct or
reinstall any such Construction Work.

 

9.03                        Permitted Alterations.   Notwithstanding anything to
the contrary in Section 9.01, Landlord and Tenant agree that Tenant shall be
permitted to perform the following alterations to the Building and Premises
without Landlord’s consent at Tenant’s sole cost and expense: (i) extension of
wireless service (including any signal amplifiers) throughout the Building;
(ii) upgrade or improvements to the access card system; and (iii) installation
of security cameras or security system. With respect to any such work, Tenant
shall, at its own cost and expense, secure all permits required, comply with all
applicable law and promptly repair any damage made to the Building. If any such
work is to be in Common Areas, Tenant shall, prior to commencing such work,
provide notice of the commencement of work to Landlord. No such work shall
interfere with access to or use of the Building or Common Areas.

 

32

--------------------------------------------------------------------------------


 

ARTICLE 10: INDEMNITY AND INSURANCE

 

10.01                                                                 Tenant’s
Insurance.

 

(a)                                 Tenant covenants and agrees that from and
after the date of delivery of the Premises from Landlord to Tenant, Tenant will
carry and maintain, at its sole cost and expense, the following types of
insurance, in the amounts specified and in the form hereinafter provided for:

 

(i)                                     Public Liability and Property
Damage.   General public liability insurance covering the Premises and Tenant’s
use thereof, against claims for personal or bodily injury or death and property
damage occurring upon, in or about the Premises, such insurance to afford
protection of not less than $5,000,000.00 for injury to or death of any number
of persons arising out of any one occurrence and such insurance against property
damage to afford protection of not less than $1,000,000.00 for any instance of
property damage or a combined single minimum coverage of not less than
$5,000,000.00. The insurance coverage required under this
Section 10.01(a)(i) shall, in addition, extend to any liability of Tenant
arising out of the indemnities provided for in Section 10.03 to the extent such
policy provides for coverage for any such Tenant indemnity obligation, and
during the period of any Construction Work;

 

(ii)                                  Tenant Leasehold Improvements and
Property.   Insurance covering all of the items included in Tenant’s Work and
other Construction Work, Tenant’s leasehold improvements (provided that if such
items are not included under Tenant’s extended coverage policy, then such
separate policy shall be in an amount not less than $100,000.00), trade
fixtures, merchandise and personal property from time to time in, on or upon the
Premises, and alterations, additions or changes made by Tenant pursuant to
Article 9, in an amount not less than one hundred percent (100%) of their full
replacement cost from time to time during the Term, providing protection against
perils included within the standard state form of fire and extended coverage
insurance policy (“All-Risk” form), together with insurance against sprinkler
damage, vandalism, terrorism and malicious mischief; and

 

(iii)                               Business Interruption Insurance.   Business
interruption insurance in amounts reasonably determined by Tenant.

 

(b)                                 All policies of insurance provided for in
Section 10.01(a) shall be issued in form reasonably acceptable to Landlord by
insurance companies with a financial rating of not less than VIII and a general
policy holders rating of “A” as rated in the most current available “Best’s”
Insurance Reports, and qualified to do business in the applicable state. Each
and every such policy:

 

33

--------------------------------------------------------------------------------


 

(i)                                     shall be issued in the name of Tenant,
as insured, and provide that Landlord and/or other Landlord party in interest
from time to time designated in writing by notice from Landlord to Tenant shall
be recognized as certificate holders and endorsed as additional insureds;

 

(ii)                                  Intentionally omitted;

 

(iii)                               Intentionally omitted;

 

(iv)                              Tenant will give to Landlord and such other
parties in interest whose contact information Tenant has been provided notice of
any material change, cancellation, termination or lapse, or the effective date
of any material reduction in the amount of insurance;

 

(v)                                 shall be written as a primary policy which
does not contribute to and is not in excess of coverage which Landlord may
carry; and

 

(vi)                              shall contain a provision that Landlord,
although named as an additional insured, shall nevertheless be entitled to
recover under said policies for any loss occasioned by it, its servants, agents
and employees by reason of the negligence of Tenant.

 

(c)                                  Tenant shall deliver to Landlord
certificates of insurance in compliance with this Section 10.01 at or prior to
Tenant’s entry into the Premises for Early Access (as described in Section 3.2)
and prior to delivery of possession of the Premises to Tenant and thereafter
within ten (10) days following the expiration date of each such policy, and, as
often as any such policy shall expire or terminate, renew or replace such
policy.

 

(d)                                 Intentionally omitted.

 

(e)                                  Intentionally omitted.

 

10.02                                                                 Landlord’s
Insurance.

 

(a)                                 Landlord shall during the Term carry and
maintain the following types of insurance in the amounts specified and in the
form hereinafter provided for:

 

(i)                                     Public Liability and Property
Damage.   General Public Liability Insurance covering the Common Areas against
claims for bodily injury or death and property damage occurring upon, in or
about the Common Areas, such insurance to afford protection to the aggregate
limit of not less than $5,000,000.00 in respect of

 

34

--------------------------------------------------------------------------------


 

injury or death to any number of persons arising out of any one occurrence and
such insurance against property damage to afford protection to the limit of not
less than $500,000.00 in respect of any instance of property damage or a
combined single minimum coverage of not less than $5,000,000.00.

 

(ii)                                  Landlord’s Real and Personal
Property.   Insurance covering the Building (excluding Tenant’s improvements and
property) in an amount not less than one hundred percent (100%) of full
replacement cost, from time to time during the Term, providing protection
against perils included within the standard state form of fire and extended
coverage insurance policy, together with insurance against sprinkler damage,
vandalism and malicious mischief, and such other risks as Landlord may from time
to time reasonably determine and with any such deductibles as Landlord may from
time to time reasonably determine.

 

(b)                                 Rent Insurance.   Rent insurance with
respect to the premises of the tenants in the Building available at a cost which
Landlord in its sole judgment deems reasonable may be carried by Landlord at its
sole option, against loss of Rent in an aggregate amount equal to not more than
twelve (12) times the sum of (i) the monthly requirement of Basic Rent of such
tenants, plus (ii) the average monthly amount estimated from time to time by
Landlord to be payable by such tenants as Additional Rent pursuant to their
leases.

 

(c)                                  Any insurance provided for in
Section 10.02 (a) may be maintained by means of a policy or policies of blanket
insurance, covering additional items or locations or insureds, provided that the
requirements of Section 10.02 (a) are otherwise satisfied.

 

(d)                                 Tenant shall have no rights in any policy or
policies maintained by Landlord and shall not be entitled to be a named insured
thereunder, by reason of payment as part of the Operating Costs, of its pro rata
share of Landlord’s premiums for the insurance provided for in this
Section 10.02.

 

10.03                                                                
Indemnification.   Subject to the terms of Section 10.04 and except for as set
forth below in this Section 10.03, Tenant agrees that Landlord, Landlord’s
members, stockholders, partners, trustees, officers, directors, managing agent,
other agents and representatives (collectively, “Landlord Indemnified Parties”
and individually, a “Landlord Indemnified Party”), shall not be liable for any
damage or liability of any kind or for injury or death of persons or damage to
property of Tenant or any other person during the Term, from any cause
whatsoever (including without limitation bursting pipes and smoke) by reason of
the construction, use, occupancy or enjoyment of the Premises by Tenant

 

35

--------------------------------------------------------------------------------


 

or any person therein or holding under Tenant, except to the extent any such
damage or liability results from the gross negligence or willful misconduct of
any Landlord Indemnified Party or employees, agents or contractors of Landlord.
Subject to the terms of Section 10.04, Tenant does hereby indemnify and save
harmless Landlord Indemnified Parties from all claims, actions, demands, costs
and expenses and liability whatsoever, including reasonable attorneys’ fees, on
account of any such real or claimed damage or liability, and from all liens,
claims and demands occurring in, or at the Premises, or arising out of the
construction, use, occupancy or enjoyment of the Premises and its facilities by
Tenant, or any repairs or alterations which Tenant may make upon the Premises,
or occasioned in whole or in part by any act or omission of Tenant, its agents,
contractors, servants, employees or invitees. Tenant shall not, however, be
liable for damage or injury occasioned by the gross negligence or willful acts
of any Landlord Indemnified Party or their respective agents, contractors,
servants or employees. Subject to the terms of Section 10.04, Landlord does
hereby indemnify and save harmless Tenant, Tenant’s members, stockholders,
partners, trustees, officers, directors, managing agent, other agents and
representatives (collectively, “Tenant Indemnified Parties”) from all claims,
actions, demands, costs and expenses and liability whatsoever, including
reasonable attorneys’ fees, on account of any such real or claimed damage or
liability, and from all claims and demands occurring in or arising out of the
Common Areas, or any repairs or alterations which Landlord shall cause to be
made in the Common Areas, or occasioned in whole or in part by the gross
negligence or willful misconduct of Landlord or Landlord’s agents, contractors,
servants, employees or invitees. Landlord shall not, however, be liable for
damage or injury occasioned by the gross negligence or willful misconduct of the
Tenant or its agents, contractors, servants or employees. The indemnities set
forth in this Section 10.03 shall survive termination or expiration of this
Lease and shall not terminate or be waived, diminished or affected in any manner
by any abatement or apportionment of Rent under any provision of this Lease. If
any proceeding is filed for which indemnity is required hereunder, the
indemnifying party agrees, upon request therefor, to defend the indemnified
party in such proceeding at its sole cost utilizing counsel reasonably
satisfactory to the indemnified party; provided, however, that counsel for each
party’s insurance companies are hereby deemed to be satisfactory to the other
party.

 

10.04                 Mutual Waivers.   Landlord and Tenant hereby waive any
rights each may have against the other on account of any loss or damage
occasioned by Landlord or Tenant, as the case may be, their respective property,
the Premises, its contents or to the other portion of the Building, arising from
any risk generally covered by fire and extended coverage insurance, provided
that such waiver does not invalidate such policies or prohibit recovery

 

36

--------------------------------------------------------------------------------


 

thereunder. The parties hereto each, on behalf of their respective insurance
companies insuring the property of either Landlord or Tenant against any such
loss, waive any right of subrogation that such insurer or insurers may have
against Landlord or Tenant, as the case may be. Tenant and Landlord shall each
use its best efforts to obtain such waiver from its insurers.

 

10.05                 Compliance With Insurance And Governmental
Requirements.   Tenant agrees at its own expense to comply with all written
requirements and reasonable recommendations with respect to the Premises, or
Tenant’s use or occupancy, of the insurance underwriters, and any governmental
authority, having jurisdiction over insurance rates or with respect to Tenant’s
use and occupancy of the Premises including but not limited to, installation of
fire extinguishers, automatic dry chemical extinguishing systems, any changes,
modifications or alterations in the sprinkler system, if any, or additional
sprinkler heads or the location of partitions, trade fixtures or other contents
of the Premises; provided that Tenant shall not be required to make (i) any
structural changes to the Building to comply with the foregoing or (ii) changes
mandated on a building-wide basis, unless the requirement to make such changes
is triggered by Tenant’s election to undertake Construction Work or to increase
the density of occupancy within the Premises beyond the density of occupancy
then permitted by applicable Building codes.

 

10.06                 Effect On Landlord’s Insurance.   Tenant shall not
knowingly do or suffer to be done, or keep or suffer to be kept, anything in,
upon or about the Premises which will contravene Landlord’s policies of
insurance against loss or damage by fire or other hazards, or which will prevent
Landlord from procuring such policies from insurers reasonably acceptable to
Landlord, or which will in any way cause an increase in the insurance rates upon
any portion of the Building. If Tenant violates any prohibition provided for in
the first sentence of this Section, Landlord may, with prior notice to Tenant,
correct the same at Tenant’s expense. Tenant shall pay to Landlord as Additional
Rent forthwith within thirty (30) days of delivery of an invoice therefor the
amount of any increase in premiums for insurance resulting from a violation of
the first sentence of this Section which remains uncorrected following notice
and cure period.

 

10.07                 Limit Of Landlord’s Responsibility.   Landlord shall not
be responsible or liable to Tenant for any loss or damage that may be occasioned
through the acts or omissions of persons occupying space adjoining the Premises
or any other part of the Building, or for any loss or damage to the Tenant or
its property from bursting, stoppage or leaking of water, gas, sewer or steam
pipes or for any damage or loss of property within the Premises from any cause
whatsoever, except to the extent such loss or damage

 

37

--------------------------------------------------------------------------------


 

is a result of Landlord’s gross negligence or willful misconduct.

 

ARTICLE 11: RECONSTRUCTION

 

11.01                 Landlord’s Duty To Reconstruct.   In the event the
Building is damaged or destroyed by any of the risks referred to in
Section 10.02(a)(ii) against which Landlord is obligated to procure insurance,
Landlord shall (subject to being able to obtain all necessary permits and
approvals therefor, including, without limitation, permits and approvals
required from any agency or body administering environmental laws, rules or
regulations), within one hundred twenty (120) days after such damage or
destruction (unless Landlord terminates this Lease pursuant to Section 11.03 or
Tenant terminates this Lease pursuant to Section 11.04), commence to (a) repair
or reconstruct the Building, and (b) repair or reconstruct the Premises to
substantially the same condition as the Premises were originally delivered to
Tenant. Landlord shall prosecute all such work diligently to completion. In no
event shall Landlord be liable for interruption to the business of Tenant or for
damage to or repair or reconstruction of any items which Tenant is required to
insure pursuant to this Lease.

 

11.02                 Tenant’s Duty To Reconstruct.   If any item which Tenant
is required to insure pursuant to this Lease is damaged or destroyed by fire or
any of the other risks referred to therein, Tenant shall (subject to being able
to obtain all necessary permits and approvals therefor, including, without
limitation, permits and approvals required from any agency or body administering
environmental laws, rules and regulations), within thirty (30) days after
Landlord has substantially repaired or reconstructed the Building and the
portion of the Premises that Landlord is obligated to repair or reconstruct
pursuant to Section 11.01 (unless Landlord terminates this Lease pursuant to
Section 11.03 or Tenant terminates this Lease pursuant to Section 11.04),
commence to repair or reconstruct such destroyed items to substantially the same
condition in which they were prior to such damage or destruction and prosecute
the same diligently to completion.

 

11.03                 Landlord’s Right To Terminate.   Landlord shall have the
option to terminate this Lease upon giving notice to Tenant of the exercise
thereof within ninety (90) days after the Building is damaged or destroyed if:

 

(a)         the Premises are rendered wholly unfit for carrying on the Tenant’s
business after damage to or destruction thereof from any cause; or

 

(b)         the Building is damaged or destroyed as a result of any flood,
earthquake, act of war, terrorism, nuclear reaction, nuclear radiation or
radioactive contamination, or from any other

 

38

--------------------------------------------------------------------------------


 

risk not covered by insurance which Landlord is obligated to procure pursuant to
Section 10.02(a)(ii); or

 

(c)          any damage or destruction of the Building occurs within the last
one (1) Lease Year of the Main Term, a Renewal Term or in any Partial Lease Year
at the end of the Term; or

 

(d)         twenty five percent (25%) or more of the Rentable Area in the
Building immediately prior to the damage or destruction is rendered unfit for
carrying on business therein.

 

Unless so terminated, this Lease shall continue in full force and effect, and
Landlord and Tenant shall perform their respective obligations under Sections
11.01 and 11.02, except that Tenant shall have not obligation to pay Rent as
more particularly described in Section 11.06 hereof.

 

11.04                 Tenant’s Right To Terminate.   In the event that damage
should occur to the Building or the Premises such that Tenant is prevented from
operating its business in the Premises and (i) it is reasonably estimated by
Landlord, that substantial completion of Landlord’s restoration work will not be
achieved within two hundred forty (240) days of the date of casualty (Landlord
to provide Tenant with an estimated date of completion not later than sixty (60)
days of the date of casualty), (ii) there will be less than twelve (12) months
remaining in the Term as of the anticipated substantial completion date of
Landlord’s restoration work, or (iii) Landlord has not substantially completed
Landlord’s restoration work within two hundred forty (240) days of the date of
casualty, then Tenant shall have the right to terminate this Lease by delivering
to Landlord notice of termination effective thirty (30) days after the date of
delivery of such notice; provided, however, that if Tenant shall exercise its
right to terminate this Lease as provided for in Section 11.04 and Landlord
nonetheless substantially completes the restoration work prior to the date which
is thirty (30) days following such termination, Tenant’s termination of this
Lease shall automatically be null and void and this Lease shall continue in full
force and effect.

 

11.05                 Effect of Termination.   Upon any termination of this
Lease under any of the provisions of this Article 11, the Rent shall be adjusted
as of the date of such termination and the parties shall be released thereby
without further obligation to the other party coincident with the surrender of
possession of the Premises to the Landlord, except for items which have been
theretofore accrued and are then unpaid.

 

11.06                 Abatement Of Rent.   If this Lease is not terminated by
Landlord pursuant to Section 11.03 or by Tenant pursuant to

 

39

--------------------------------------------------------------------------------


 

Section 11.04 after damage or destruction of the Building, and if the Premises
are rendered wholly or partially unfit for carrying on Tenant’s business by such
damage or destruction, then the Basic Rent and the Additional Rent payable by
Tenant under this Lease during the period which the Premises are so rendered
unfit shall be abated.

 

ARTICLE 12: ROOF; MAINTENANCE OF PREMISES

 

12.01                 Roof.   Entry onto the roof of the Building by Tenant, its
employees, agents, licensees, or invitees is strictly prohibited. Tenant hereby
agrees to indemnify and hold harmless Landlord Indemnified Parties for any
damages caused by Tenant, or Tenant’s employees, agents, licensees, or invitees
in violation of this Section 12.01 and to defend at Tenant’s sole cost and
expense any action brought by such person or persons against Landlord
Indemnified Parties.

 

12.02                 Tenant’s Duty To Maintain Premises.

 

(a)         Tenant will at all times, from and after delivery of possession of
the Premises to Tenant, at its own cost and expense, maintain the Premises in
good and tenantable condition, and make all needed repairs to the Premises and
every part thereof, except as otherwise set forth herein. Tenant’s obligations
under this Section shall include, but not be limited to: non-structural walls;
interior doors; entry doors, the interior of windows; ceilings; utility meters;
pipes and conduits outside the Premises which are installed by or for Tenant;
all Tenant’s signs; locks and closing devices; and all window sash, doors and
door frames; provided however, that Tenant shall make no adjustment, alteration
or repair of any part of the heating, ventilating and air conditioning equipment
or the sprinkler or fire alarm system exclusively serving the Premises, if any,
without Landlord’s prior approval, not to be unreasonably withheld, conditioned
or delayed. If Tenant shall utilize any third party contractor in connection
with any such maintenance, Tenant shall utilize only duly licensed contractors
which provide proof of insurance coverage reasonably acceptable to Landlord and
deliver to Landlord Certificates of Insurance providing coverage and proof of
Workers Compensation insurance reasonably acceptable to Landlord. Tenant shall
permit no waste, damage or injury to the Premises. Tenant will not overload the
electrical wiring serving the Premises. Anything to the contrary contained in
this Section 12.02(a) notwithstanding, Tenant shall have no obligation to repair
or replace any item in the Premises if such item was installed by Landlord and
such item’s required repair or replacement is a result of faulty installation or
construction and the foregoing shall be repaired by Landlord, at its expense.

 

(b)         Tenant shall bear the sole and entire responsibility

 

40

--------------------------------------------------------------------------------


 

for any and all damages to the structure and/or the roof of the Building, caused
by, resulting from, or arising out of any act or omission on the part of the
Tenant (but not Tenant’s mere use of the Premises) Tenant’s agents, employees,
contractors or subcontractors or their respective employees. Tenant shall
indemnify and save harmless Landlord Indemnified Parties from and against all
losses and/or expense, including attorneys’ fees and expenses, which it may
suffer or pay as a result of claims or lawsuits due to, because of, or arising
out of any and all such damage to the structure and/or the roof.

 

12.03                 Right Of Access To The Premises.   Landlord and its
authorized representatives may enter the Premises at all reasonable times
accompanied by a Tenant representative (provided that if Tenant fails to make
such representative available Landlord’s obligation to enter the Premises
accompanied by a Tenant representative shall be waived) in connection with:
(i) inspecting the Premises; (ii) inspecting any change to the Building in
accordance with Section 1.05 hereof; (iii) for any other purpose of which
Landlord may deem reasonably necessary or desirable for purposes of maintenance;
(iv) to comply with any Landlord obligation, the laws, ordinances, rules or
regulations of any public authority or of risk insurers or of any similar public
or private body; or (v) for purposes that Landlord may reasonably deem necessary
or desirable to prevent waste or deterioration in connection with the Premises
or of the Building. Except for emergency situations, Landlord will provide
reasonable prior notice to Tenant before entering the Premises. Nothing herein
contained shall imply any duty on the part of Landlord to do any such work which
under any provision of this Lease Tenant may be required to do, nor shall it
constitute a waiver of Tenant’s default in failing to do the same. In the event
that Tenant refuses to do work required of Tenant by any provision of this Lease
and Landlord performs or causes that work to be performed after notice and cure
period, Tenant shall pay the cost thereof to Landlord forthwith as Additional
Rent within thirty (30) days of receipt of a detailed invoice therefor. Landlord
may install any and all materials, tools and equipment, pipes, ducts, conduits,
wires and other mechanical equipment serving other portions, tenants and
occupants of the Building in, through, under or above the Premises that Landlord
deems desirable therefor, without the same constituting an actual or
constructive eviction of Tenant provided that any such installations do not
materially interfere with Tenant’s use and occupancy of the Premises. Landlord
may also enter upon the Premises at all times with reasonable prior notice to
Tenant for the purpose of showing the Premises to prospective or actual
purchasers, mortgagees, insurance representatives, governmental representatives,
and during the last nine (9) months of the term (or renewal term, as applicable)
tenants and such other parties as Landlord shall deem reasonably necessary. No
exercise by Landlord

 

41

--------------------------------------------------------------------------------


 

of any rights provided in this Section 12.03 shall entitle Tenant to any damage
for any inconvenience, disturbance, loss of business or other damage to Tenant
occasioned thereby nor to any abatement of Rent.

 

ARTICLE 13: FIXTURES AND PERSONAL PROPERTY

 

13.01                 Tenant’s Property; Removal.   Any trade fixtures, signs,
computers, shelving, filing systems, cubicles, furniture, mirrors and other
personal property of Tenant not permanently affixed to the Premises shall remain
the property of Tenant. Tenant shall have the right at any time and from time to
time during the Term, to remove any and all of its personal property which it
may have stored or installed in the Premises. Tenant at its expense shall
promptly repair any damage occasioned to the Premises by reason of installation
or removal of any such personal property. If this Lease expires or is terminated
for any reason except termination by Landlord pursuant to Section 11.03 and
Tenant fails to remove such items from the Premises prior to such expiration or
termination, or if this Lease is terminated by Landlord pursuant to
Section 11.03, and Tenant fails to remove such items from the Premises on or
before thirty (30) days after the effective date of such termination, then in
any such event, all such personal property shall thereupon become the property
of Landlord, without further act by either party hereto.

 

13.02                 Improvements To Premises.   All improvements to the
Premises by Tenant, including, but not limited to, Landlord’s Work and Tenant’s
Monument Sign (as defined in the Addendum to Lease) to the extent erected by
Tenant, but excluding signs and other personal property specified in
Section 13.01, shall become the property of Landlord upon expiration or earlier
termination of this Lease; provided, however, that with respect to Construction
Work undertaken by Tenant not included in Landlord’s Work, Landlord may
designate by notice to Tenant, notice to be provided no later than the date of
written approval by Landlord of each alteration, those “specialty alterations”
which shall be removed by Tenant at the expiration or termination of this Lease,
in which event Tenant shall upon the expiration or termination of this Lease
promptly remove the same and repair any damage to the Premises caused by such
removal. The term “specialty alterations” shall include private bathrooms,
kitchen installations beyond typical office pantry type, raised floors, safes,
rolling file storage systems, staircases, and the like.

 

ARTICLE 14: ASSIGNMENT AND SUBLETTING

 

14.01                 Except as otherwise set forth in Section 14.02 or 14.03
below, Tenant shall not transfer, assign, sublet, enter into license or
concession agreements, or mortgage or hypothecate this

 

42

--------------------------------------------------------------------------------


 

Lease or the Tenant’s interest in and to the Premises or any part thereof
(herein collectively referred to as “Transfer”) without first obtaining in each
and every instance the prior written consent of Landlord, which consent shall
not be unreasonably withheld, conditioned or delayed.

 

(a)                                 If at any time or from time to time during
the Term, Tenant shall have a bona fide intention to assign or sublet all or any
part of the Premises (excluding however an assignment or sublease under
Section 14.02 or 14.03 below), Tenant shall give notice to Landlord of such
intent, and:

 

(i)                                     Intentionally Omitted.

 

(ii)                                  Tenant shall provide to Landlord certain
information reasonably required by Landlord regarding a proposed subtenant or
assignment including the proposed subtenant’s statement of intended use,
management experience, net worth and financial statements to the extent
prepared, all in a form reasonably acceptable to Landlord, and other
documentation and information reasonably required by Landlord, all to allow
Landlord to assess the proposed subtenant’s or assignee’s ability to perform
under this Lease and the acceptability to Landlord of the proposed subtenant’s
or assignee’s intended use. Upon receipt of such required information regarding
a proposed subtenant, Landlord will have ten (10) days to provide a reasoned
objection in writing to Tenant regarding such subtenant. Failure to provide such
a reasoned objection within ten (10) days following receipt of all information
requested by Landlord in writing no later than five (5) business days following
notice from Tenant or its intent to sublease the Premises or assign this Lease
will serve as consent of the Landlord to the proposed subtenant and sublet.
Should Landlord fail to timely request any such information, Tenant’s obligation
to provide the same shall be waived. Landlord’s consent to subtenant and sublet
or assignment of this Lease shall not be unreasonably withheld, conditioned or
delayed. Any objection by Landlord to subtenant or sublet or assignment based on
the type or amount of rent to be paid by subtenant for the sublet or assignment
would be unreasonable and would function as consent by the Landlord to such
subtenant and sublet.

 

(iii)                               Any attempted Transfer shall not be binding
upon Landlord and shall confer no rights upon any third person, unless consented
to as aforesaid. Any Transfer of this Lease from Tenant by liquidation or
otherwise by operation of law, including, but not limited to, an assignment for
the benefit of creditors, shall be included in the term “Transfer” for the
purposes of this Lease and shall be a violation of this Section. Consent by
Landlord to any Transfer shall not constitute a waiver of the necessity for such
consent to any subsequent Transfer. Transfer of

 

43

--------------------------------------------------------------------------------


 

this Lease from Tenant due to merger or other acquisition of substantially all
the assets of Tenant shall not be included in the term “Transfer” for the
purposes of this Lease and shall not require consent or approval of Landlord.

 

(b)                                 Fifty percent (50%) of any sums or other
economic consideration received by Tenant as a result of any subletting,
assignment or license or for the sale or rental of Tenant’s fixtures, leasehold
improvements, equipment, furniture, or other personal or real property interest
of any nature whatsoever in excess of fair market value of the same, which
exceed, in the aggregate, the reasonable third party expenses actually incurred
by Tenant for the subletting, assignment or license amortized over the term of
the sublease or assignment and the total sums which Tenant is obligated to pay
to Landlord under this Lease shall be paid to Landlord on a monthly basis, if
and when received without affecting or reducing any other obligation of Tenant
hereunder.

 

(c)                                  When Landlord has space available for lease
in the Building, Tenant shall not sublet all or any portion of the Premises to
any proposed subtenant who received a proposal from Landlord for any space
during the six (6) months immediately preceding Tenant’s written notice of
intent to sublease. This Subsection 14.01(c) shall not apply to a circumstance
in which a proposed subtenant requires more space than the amount of vacant
space available from Landlord in the Building as of the date of Tenant’s notice.

 

(d)                                 No sublease of the Premises shall be
effective unless and until Tenant delivers to Landlord duplicate originals of
the instrument of sublease (containing the provisions required by this Lease).
Any such sublease shall be subject and subordinate to this Lease.

 

(e)                                  All subleases shall: (i) be expressly
subject to all of Tenant’s obligations hereunder, (ii) provide that the sublease
shall not be assigned, encumbered or otherwise transferred without Landlord’s
consent, not to be unreasonably withheld, conditioned or delayed (and such
subtenant shall be afforded the rights granted to Tenant under Section 14.02
hereof), that the premises thereunder shall not be further sublet by the
sublease, in whole or in part without Landlord’s consent, not to be unreasonably
withheld, conditioned or delayed (and such subtenant shall be afforded the same
rights granted to Tenant under Section 14.02 hereof), and that the sublease
shall neither suffer nor permit any portion of the sublet premises to be used or
occupied by others without the prior written consent of Landlord in each
instance and (iii) contain substantially the following provision:

 

“In the event a default under any superior lease of all

 

44

--------------------------------------------------------------------------------


 

or any portion of the premises demised hereby results in the termination of such
superior lease, this Lease shall, at the option of the lessor under any such
superior lease, remain in full force and effect and the tenant hereunder shall
attorn to and recognize such lessor as Landlord hereunder under the terms of
this Lease and shall promptly upon such lessor’s request, execute and deliver
all instruments necessary or appropriate and reasonably acceptable to tenant to
confirm such attornment and recognition. The Tenant hereunder hereby waives all
rights under any present or future laws or otherwise to elect, by reason of the
termination of such superior lease, to terminate this sublease or surrender
possession of the premises demised hereby.”

 

(f)                                   If this Lease or Tenant’s interest in the
Premises or any part thereof be transferred, and to the extent Tenant survives
such transfer, Tenant agrees nevertheless to remain fully liable for the full
performance of each and every obligation under this Lease to be performed by
Tenant and Tenant shall remain fully responsible and liable for all acts and
omissions of any subtenant or anyone claiming under or through any subtenant
which shall be in violation of any of the obligations of Tenant hereunder, and
any such violation shall be deemed a violation by Tenant. Tenant shall reimburse
Landlord, as Additional Rent, for all of Landlord’s reasonable costs and
expenses incurred in connection with such transfer, including the payment for
Landlord’s attorney to review all proposed transfer documentation and
information not to exceed $1,500.

 

14.02                 Permitted Transfers.   Notwithstanding anything to the
contrary set forth herein, Tenant shall have the absolute right, on notice to
Landlord (to the extent that notice is not prohibited by law or confidentiality
agreement and if so prohibited following such transfer), but without requiring
Landlord’s prior consent, or compliance with the terms of Sections 14.01 (b),
(c), (d), (e), and f) to: (a) assign or sublease all or any part of the Premises
to any parent, subsidiary, affiliate, or to any entity resulting from a merger
or consolidation of Tenant or to the purchaser of all or substantially all of
Tenant’s assets or of a controlling voting interest in Tenant, provided that in
the case of an assignment to a purchaser as a result of sale of all or
substantially all of Tenant’s assets or controlling voting interest of stock in
Tenant, the assignee has a net worth not less than the net worth of Tenant as
set forth on the Tenant’s balance sheet as of the last completed fiscal quarter;
or (b) license or sublease a portion of the space to a customer(s) or service
providers which are servicing Tenant or which Tenant services, or any of
Tenant’s affiliates. For purposes of this Section 14.02, “parent” shall mean an
entity that owns directly or through any other entity that it

 

45

--------------------------------------------------------------------------------


 

controls, directly or indirectly, not less than fifty percent (50%) of the
outstanding ownership interest of the Tenant; “subsidiary” shall mean any entity
not less than fifty percent (50%) of whose ownership interest is owned by the
Tenant, directly or through any other entity that it controls, directly or
indirectly; “affiliate” shall mean any entity controlled by, controlling or
under common control with the Tenant; and “control” shall mean the direct or
indirect possession of power to direct or cause the direction of the management
and policy of such corporation or other entity, whether through the ownership of
voting securities, by statute or by contract.

 

14.03                 Bankruptcy.   If pursuant to the United States Bankruptcy
Law or any similar law hereafter enacted having the same general purposes (the
“Bankruptcy Law”), Tenant is permitted to assign this Lease notwithstanding the
restrictions contained in this Lease, adequate assurance of future performance
by an assignee expressly permitted under the Bankruptcy Law shall be deemed to
mean the deposit of an additional Security Deposit in an amount equal to the sum
of one (1) year’s Basic Rent plus an amount equal to the Additional Rent for the
calendar year preceding the year in which such assignment is intended to become
effective, which deposit shall be held by Landlord as part of the Security
Deposit for the remaining term of this Lease as provided in Section 2.02 of this
Lease.

 

ARTICLE 15: DEFAULT

 

15.01                 Events Of Default by Tenant. This Lease is made upon the
condition that Tenant shall punctually and faithfully perform all of the
covenants, conditions and agreements by it to be performed as in this Lease set
forth. The following shall each be deemed to be an event of default (each of
which is sometimes referred to as an “Event of Default” in this Lease):

 

(a)         the failure by Tenant to pay any Basic Rent or Additional Rent
within ten (10) days after Landlord has delivered notice to Tenant that the same
is due;

 

(b)         Intentionally omitted;

 

(c)          Intentionally omitted;

 

(d)         the failure of Tenant to observe or perform any of the covenants,
terms or conditions set forth in Article 14 (relating to assignment and
subletting) when such failure continues for a period of ten (10) days after
Landlord has delivered notice to Tenant that the same is due;

 

(e)          the failure of Tenant to observe or perform any of

 

46

--------------------------------------------------------------------------------


 

the other covenants, terms or conditions set forth in this Lease where said
failure continues for a period of thirty (30) days after notice thereof from
Landlord to Tenant setting forth in reasonable detail such failure (unless such
failure cannot reasonably be cured within thirty (30) days and Tenant shall have
commenced to cure said failure within thirty (30) days and continues to
diligently pursue the curing of the same until completed;

 

(f)           the estate created in Tenant hereby is taken in execution or by
other process of law, or all or a substantial part of the assets of Tenant or
any Tenant Guarantor is placed in the hands of a liquidator, receiver or trustee
(and such receivership or trusteeship or liquidation continues for a period of
sixty (60) days), or Tenant or any such Guarantor makes an assignment for the
benefit of creditors, or admits in writing that it cannot meet its obligations
as they become due;

 

(g)          subject to Section 365 of the Bankruptcy Law, Tenant or any Tenant
Guarantor is adjudicated a bankrupt, or Tenant or any such Guarantor institutes
any proceedings under any federal or state insolvency or bankruptcy law as the
same now exists or under an amendment thereof which may hereafter be enacted, or
under any other act relating to the subject of bankruptcy wherein the Tenant or
any such Guarantor seeks to be adjudicated a bankrupt, or to be discharged of
its debts, or to effect a plan of liquidation, composition or reorganization, or
should any involuntary proceedings be filed against Tenant or any such Guarantor
under any such insolvency or bankruptcy law (and such proceeding not be removed
within ninety (90) days thereafter). If any insolvency proceedings, such as
those referred to in this Section 15.01(g), are instituted against Tenant, the
Premises shall not become an asset in any such proceedings;

 

(h)         Intentionally omitted; or

 

(i)             Intentionally omitted.

 

15.02                 Landlord’s Remedies Upon Default By Tenant.   Landlord may
treat any Event of Default as a breach of this Lease. Landlord’s failure to
insist upon strict performance of any covenant, term or condition of this Lease
or to exercise any right or remedy it has herein shall not be deemed a waiver or
relinquishment for the future of such performance, right or remedy. In addition
to any and all other rights or remedies of Landlord in this Lease, or provided
by law or equity, Landlord shall have the following rights and remedies upon the
occurrence of any Event of Default beyond any applicable cure period:

 

(a)         to terminate the Lease, and, subject to applicable law, to re-enter
the Premises and take possession thereof and to

 

47

--------------------------------------------------------------------------------


 

remove all persons therefrom, and Tenant shall have no further claim or right
hereunder;

 

(b)         to bring suit for the collection of Rent and for damages (including,
without limitation, reasonable attorneys’ fees and the cost of repairing and
re-letting the Premises but not areas outside of the Premises) without entering
into possession of the Premises or canceling this Lease. Commencement of any
action by Landlord for Rent and damages shall not be construed as an election to
terminate this Lease and shall not absolve or discharge Tenant from any of its
obligations or liabilities for the remainder of the Term; and

 

(c)          to retake possession of the Premises from Tenant by summary
proceedings or otherwise as permitted by applicable law. Commencement of any
action by Landlord for re-entry shall not be construed as an election to
terminate this Lease and shall not absolve or discharge Tenant from any of its
obligations or liabilities for the remainder of the Term. If, in the event of an
ouster, Landlord re-lets the Premises, Tenant shall continue to be liable for
the payment of any deficiencies in Rent after such re-let. In the event of any
re-entry, Landlord shall have the right but not the obligation to remove any
personal property from the Premises and place the same in storage at a public
warehouse at the expense and risk of the owner.

 

15.03                 Damages Upon Termination of Lease.   If Landlord elects to
terminate this Lease under the provisions of Section 15.02(a) above, Landlord
may recover from Tenant damages computed in accordance with the following
formula in addition to its other remedies:

 

(a)                                 the amount of all unpaid Rent through the
date of termination or judgment, whichever is later; plus

 

(b)                                 the total Rent that Tenant would have been
required to pay for the remainder of the Term had this Lease not been terminated
discounted to present value at the Lease Interest Rate, minus the lesser of the
actual rental rate for any lease then in place for all or part of the Premises
or the then present fair rental value of the Premises for such period similarly
discounted; plus

 

(c)                                  any other reasonable and foreseeable amount
necessary to compensate Landlord for all the detriment proximately caused by
Tenant’s failure to perform its obligations under this Lease or which in the
ordinary course of things would be likely to result therefrom including, without
limitation, the cost of repairing the Premises and reasonable attorneys’ fees;
plus

 

48

--------------------------------------------------------------------------------


 

(d)                                 at Landlord’s election, such other amounts
in addition to or in lieu of the foregoing as may be permitted from time to time
by applicable state law.

 

15.04                 Landlord’s Self-Help.   In addition to Landlord’s rights
of self-help set forth elsewhere in this Lease, if Tenant at any time fails to
perform any of its obligations under this Lease in a manner reasonably
satisfactory to Landlord, Landlord shall have the right, but not the obligation,
upon giving Tenant at least ten (10) days prior notice of its election to do so
(in the event of any emergency no prior notice shall be required) to perform
such obligations on behalf of and for the account of Tenant and to take all such
action to perform such obligations. Tenant shall be entitled to additional time
to cure any default if it cannot reasonably be cured within ten (10) days
provided that Tenant is taking commercially reasonable steps to cure the
default. If Tenant shall fail to cure, or in the case of a default which will
take more than ten (10) days to cure Tenant fails to take commercially
reasonable steps to cure, then upon the giving of an additional ten (10) day
notice to Tenant’s and Tenant’s continuing failure to cure or to take steps to
cure Tenant may take steps to cure the default. In such event, Landlord’s costs
and expenses actually incurred therein shall be paid for by Tenant as Additional
Rent, within thirty (30) days of delivery of an invoice, with interest thereon
from the date Landlord performs such work at the Lease Interest Rate. The
performance by Landlord of any such obligation shall not constitute a release or
waiver of Tenant therefrom.

 

15.05                 Tenant’s Self-Help Upon Default By Landlord.

 

(a)         If Landlord shall at any time be in default of its obligations under
this Lease to make any repairs, perform any work within the Premises or to
provide a service to the Premises, then Tenant may deliver a demand upon
Landlord to remedy such default within thirty (30) days of the date of delivery
of such notice. Landlord shall be entitled to additional time to cure any
default if it cannot reasonably be cured within thirty (30) days provided that
Landlord is taking commercially reasonable steps to cure the default. If
Landlord shall fail to cure, or in the case of a default which will take more
than thirty (30) days to cure Landlord fails to take commercially reasonable
steps to cure, then upon the giving of an additional ten (10) day notice to
Landlord and Landlord’s continuing failure to cure or to take steps to cure
Tenant may take steps to cure the default and any such work or repairs performed
by Tenant at Tenant’s cost and expense may be deducted from Basic Rent next due.

 

49

--------------------------------------------------------------------------------


 

ARTICLE 16: LIABILITY OF LANDLORD

 

16.01                 Limitation.   Tenant agrees that the obligations of
Landlord under or with respect to this Lease do not constitute personal
obligations of Landlord or of the partners, trustees, members, managers,
directors, officers, shareholders, beneficiaries or advisors of Landlord or of
any partnership which is a partner of Landlord, or any of them (each a “Landlord
Party” and collectively, the “Landlord Parties”) and shall not create or involve
any claim against, or personal liability on the part of, any Landlord Party.
Tenant and all persons claiming by or under Tenant will look solely to the
interest of Landlord in the Building for satisfaction of any liability of
Landlord in respect of this Lease and will not seek recourse against any other
assets of Landlord or against any Landlord Party, or any of any Landlord Party’s
personal assets for such satisfaction.

 

16.02                 Transfer Of Landlord’s Interest.   In the event of the
sale or other transfer of Landlord’s right, title and interest in the Premises
or the Building (except in the case of a sale-leaseback financing transaction in
which Landlord is the lessee), Landlord shall transfer and assign to such
purchaser or transferee any portion of the Security Deposit which may be held by
Landlord pursuant to Section 2.02 of this Lease, and Landlord thereupon and
without further act by either party hereto shall be released from all liability
and obligations hereunder derived from this Lease arising out of any act,
occurrence or omission relating to the Premises or this Lease occurring after
the consummation of such sale or transfer subject to the assumption by the
transferee of all such obligations. Tenant shall have no right to terminate this
Lease nor to abate Rent nor to deduct from nor setoff nor counterclaim against
Rent because of any sale or transfer (including, without limitation, any
sale-leaseback) by Landlord or its successors or assigns.

 

ARTICLE 17: SUBORDINATION AND ATTORNMENT

 

17.01                 Subordination Of Lease.   Subject to Landlord delivering
to Tenant a subordination, non-disturbance and attornment agreement (“SNDA”)
from its present Fee Mortgagee and any subsequent Fee Mortgagee or Overlandlord
on such fee Mortgagee’s or Overlandlord’s form of SNDA, this Lease is and shall
be subject and subordinate to (a) any Underlying Lease and to any amendment,
modification, renewal or extension thereof and (b) any Fee Mortgage and to each
and every advance made thereunder and to all renewals, modifications,
amendments, consolidations, replacements or extension thereof. This clause shall
be self-operative and with the exception of the SNDA, no further instrument of
subordination shall be required. Tenant shall have the right to negotiate the
terms of the SNDA with Landlord’s Fee Mortgagee or

 

50

--------------------------------------------------------------------------------


 

Overlandlord, it being understood that after the expiration of ten (10) days
from Tenant’s receipt of a draft SNDA, Tenant shall execute the form provided by
Landlord’s Fee Mortgagee or Overlandlord. Landlord represents that there is no
current Fee Mortgage on the Property. In the event of any act or omission by
Landlord which would or may give Tenant the right to terminate this Lease or to
claim a partial or total eviction, Tenant shall not exercise any such right
until (a) it has given notice thereof to Landlord, and to any Overlandlord or
Fee Mortgagee whose names and addresses have been furnished to Tenant and (b) a
reasonable period of time for remedying such act or omission shall have elapsed
following such giving of notice during which the parties to whom such notice has
been given, or any of them, have not commenced with reasonable diligence the
remedying of such act or omission. With reference to any assignment by Landlord
of Landlord’s interest in this Lease, or the rents payable hereunder,
conditional in nature or otherwise, which assignment is made to an Overlandlord
or Fee Mortgagee, Tenant agrees: (i) that the execution thereof by Landlord, and
the acceptance thereof by such Overlandlord or Fee Mortgagee, shall never be
treated as an assumption by such Overlandlord or Fee Mortgagee of any of the
obligations of Landlord hereunder unless such Overlandlord or Fee Mortgagee
shall, by notice sent to Tenant, specifically otherwise elect; and (ii) that,
except as aforesaid, such Fee Mortgagee or Overlandlord shall be treated as
having assumed Landlord’s obligations hereunder only, in the case of a Fee
Mortgagee, upon foreclosure by such Fee Mortgagee and the taking of possession
of the Premises or, in the case of an Underlying Lease, the assumption of
Landlord’s position hereunder by such Overlandlord. In no event shall the
acquisition of title to the Building by a purchaser which, simultaneously
therewith, leases the entire Building back to the seller thereof be treated as
an assumption, by operation of law or otherwise, of Landlord’s obligations
hereunder, but Tenant shall look solely to such seller-lessee, and its
successors from time to time in title, for performance of Landlord’s obligations
hereunder. For all purposes, such seller-lessee, and its successors in title,
shall be the landlord hereunder unless and until Landlord’s position shall have
been assumed by such purchaser-lessor.

 

17.02                 Tenant’s Attornment.   If a Fee Mortgagee or Overlandlord
shall succeed to the rights of Landlord (except in a sale-leaseback financing
transaction) then, at the request of such party so succeeding to Landlord’s
rights (a “Successor-Landlord”), Tenant shall attorn to and recognize such
Successor-Landlord as Tenant’s Landlord under this Lease and shall within ten
(10) business days of Landlord’s request execute and deliver any instrument that
such Successor-Landlord may reasonably request to evidence such attornment. Upon
Tenant’s failure to timely execute and deliver such evidence, then Landlord
shall send a second request conspicuously stating in bold and capital letters
“SECOND

 

51

--------------------------------------------------------------------------------


 

REQUEST” providing Tenant with an additional five (5) business days to execute
and deliver the requested evidence. If Tenant shall fail to execute and deliver
the requested evidence within five (5) business days of the second notice, then
Landlord may execute same and Tenant shall be bound by the terms and conditions
thereof. Upon such attornment, this Lease shall continue in full force and
effect as, or as if it were, a direct lease between the Successor-Landlord and
Tenant upon all of the terms, conditions, and covenants as are set forth in this
Lease and shall be applicable after such attornment. In the event that a bona
fide institutional lender shall request reasonable modifications to this Lease,
then Tenant shall not unreasonably withhold or delay in its written consent to
such modifications provided the forgoing shall be at no cost to Tenant, and that
the same do not, in Tenant’s sole and absolute judgment, increase the
obligations of Tenant hereunder or otherwise adversely affect the leasehold
interest hereby created or Tenant’s use and enjoyment of the Premises.

 

17.03                 Instruments To Carry Out Intent.   Tenant agrees that,
upon the request of Landlord, or any such Fee Mortgagee or Overlandlord, Tenant
shall execute and deliver whatever instruments may be reasonably required for
such purposes and to carry out the intent of this Article 17.

 

ARTICLE 18: ESTOPPEL CERTIFICATES

 

18.01                 Tenant’s Agreement To Deliver.   From time to time, within
ten (10) days after request in writing therefor from Landlord, Tenant agrees to
execute and deliver to Landlord, or to such other addressee or addressees as
Landlord may designate (and Landlord and any such addressee may rely thereon), a
statement in writing in the form of Exhibit E or in such other form and
substance satisfactory to Landlord (herein called “Tenant’s Certificate”),
certifying to all or any part of the information provided for in Exhibit E as is
requested by Landlord.

 

18.02                 Failure Of Tenant To Provide.   Tenant shall execute and
deliver a Tenant’s Certificate within ten (10) business days of request by
Landlord. Upon Tenant’s failure to timely execute and deliver a Tenant’s
Certificate, then Landlord shall send a second request conspicuously stating in
bold and capital letters “SECOND REQUEST” providing Tenant with an additional
five (5) business days to execute and deliver the Tenant’s Certificate. If
Tenant shall fail to execute and deliver the requested Tenant’s Certificate
within five (5) business days of the second notice, then Landlord may execute
same and Tenant shall be bound by the terms and conditions thereof.

 

18.03                 Landlord’s Agreement to Deliver.   From time to time,
within ten (10) business days after request in writing therefor

 

52

--------------------------------------------------------------------------------


 

from Tenant, Landlord agrees to execute and deliver to Tenant, or to such other
addressee or addressees as Tenant may designate, a statement in writing in form
and substance reasonably satisfactory to Tenant or the requesting party
certifying the validity of basic information related to this Lease and Tenant’s
performance of its obligations hereunder.

 

ARTICLE 19: QUIET ENJOYMENT

 

19.01                 Faithful Performance.   Upon payment by the Tenant of the
Rent herein provided for, and upon the observance and performance of all of the
agreements, covenants, terms and conditions on Tenant’s part to be observed and
performed, and for so long as this Lease is in full force and effect, Tenant
shall peaceably and quietly hold and enjoy the Premises for the Term without
hindrance or interruption by Landlord or any other person or persons lawfully or
equitably claiming by, through or under Landlord, subject, nevertheless, to the
terms and conditions of this Lease, and mortgages, leases and other matters to
which this Lease is subordinate.

 

ARTICLE 20: SURRENDER AND HOLDING OVER

 

20.01                 Delivery After Term.   Tenant shall deliver up and
surrender to Landlord possession of the Premises upon expiration or earlier
termination of the Term, broom clean, free of debris, in good order, condition
and state of repair (excepting ordinary wear and tear, casualty, condemnation
and obsolesce), and shall deliver the keys to the Landlord. If not sooner
terminated as herein provided, this Lease shall expire at the end of the Term as
provided for in Article 3, as the same may be extended pursuant to Tenant’s
renewal options, without the necessity of notice from either Landlord or Tenant
to terminate the same, Tenant hereby waiving notice to vacate the Premises and
agreeing that Landlord shall be entitled to the benefit of all provisions of law
respecting the summary recovery of possession of premises from a tenant holding
over to the extent statutory notice has been given.

 

20.02                 Effect Of Holding Over; Rent.    If Tenant or any party
claiming under Tenant remains in possession of the Premises, or any part
thereof, after any termination of this Lease, no tenancy or interest in the
Premises shall result therefrom but such holding over shall be an unlawful
detainer and all such parties shall be subject to immediate eviction and removal
as permitted by law, provided, however, except for Hold-Over Rent (defined
hereinafter) Tenant shall not be liable for any damages incurred by Landlord as
a result of Tenant holding over (including, punitive or consequential damages).
During any period which Tenant shall hold the Premises after the Term has
expired, Tenant shall pay to Landlord, as liquidated damages, a sum equal to
125% of the last

 

53

--------------------------------------------------------------------------------


 

payable monthly Basic Rent and Additional Rent for the first thirty (30) days of
holdover and thereafter 150% for each and every month of holding over
thereafter, all collectible as and deemed Additional Rent (“Hold-Over Rent”).

 

ARTICLE 21: CONDEMNATION

 

21.01                 All Of Premises Taken.   If the whole of the Premises
shall be taken or condemned either permanently or temporarily (for a period in
excess of thirty (30) days) for any public or quasi-public use or purpose by any
competent authority in appropriation proceedings or by any right of eminent
domain or by agreement or conveyance in lieu thereof (each being hereinafter
referred to as “Condemnation”), this Lease shall terminate as of the day
possession shall be taken by such authority, and Tenant shall pay Rent and
perform all of its obligations under this Lease up to that date with a
proportionate refund by Landlord of any Rent as shall have been paid in advance
for a period subsequent to the date of the taking.

 

21.02                 Less Than All Of The Premises Taken.   If less than all
but more than twenty-five percent (25%) of the Rentable Area is taken by
Condemnation, or if (regardless of the percentage of the Rentable Area which is
taken), the remainder of the Premises cannot be used for the carrying on of
Tenant’s business, then either Landlord or Tenant shall have the right to
terminate this Lease upon notice to the other party within thirty (30) days
after possession is taken by such Condemnation. If this Lease is so terminated,
it shall terminate as of the day possession shall be taken by such authority,
and Tenant shall pay Rent and perform all of its obligations under this Lease up
to that date with a proportionate refund by Landlord of any Rent as may have
been paid in advance for a period subsequent to the date of the taking. If this
Lease is not so terminated, it shall terminate only with respect to the parts of
the Premises so taken as of the day of possession shall be taken by such
authority, and Tenant shall pay Rent up to that day with a proportionate refund
by Landlord of any Rent as may have been paid for a period subsequent to the
date of the taking and, thereafter, the Rent shall be reduced in direct
proportion to the amount of Rentable Area of the Premises taken and Landlord
agrees, at Landlord’s cost and expense, as soon as reasonably possible to
restore the Premises on the land remaining to a complete unit of similar quality
and character as existed prior to such appropriation or taking (to the extent
feasible); provided that Landlord shall not be required to expend more on such
restoration than an amount equal to the condemnation award received by Landlord
(less all expenses, costs, reasonable legal fees and court costs incurred by
Landlord in connection with such award) for the Rentable Area so taken
multiplied by a fraction, the numerator of which is the Rentable Area which was
taken and the denominator

 

54

--------------------------------------------------------------------------------


 

of which is the Rentable Area in the Building which was taken.

 

21.03                 Building Taken.   If any part of the Building is taken by
Condemnation so as to render, in Landlord’s sole judgment, the remainder
unsuitable for use as a commercial Building, Landlord shall have the right to
terminate this Lease upon notice to Tenant within one hundred twenty (120) days
after possession is taken by such Condemnation. If Landlord so terminates this
Lease, it shall terminate as of the day possession is taken by the condemning
authority, and Tenant shall pay Rent and perform all of its other obligations
under this Lease up to that date with a proportionate refund by Landlord of any
Rent as may have been paid in advance for a period subsequent to such
possession.

 

21.04                 Ownership Of Award.   As between Landlord and Tenant, all
damages for any condemnation of all or any part of the Building, including, but
not limited to, all damages as compensation for diminution in value of the
leasehold, reversion and fee, and Tenant’s leasehold improvements, shall belong
to Landlord without any deduction therefrom for any present or future estate of
the Tenant, and Tenant hereby assigns to Landlord all its right, title and
interest to any such award. Although all damages in the event of any
condemnation are to belong to Landlord, whether such damages are awarded as
compensation for diminution in value of the leasehold, reversion or fee of the
Premises, or Tenant’s leasehold improvements, Tenant shall have the right to
claim and recover from the condemning authority, but not from Landlord, such
compensation as may be separately awarded or recoverable by Tenant in Tenant’s
own right on account of any and all damage to Tenant’s business by reason of the
condemnation and for or on account of any cost or loss which Tenant might incur
in removing Tenant’s merchandise, furniture and fixtures, or otherwise in
connection with Tenant’s improvements as may be afforded Tenant under New Jersey
law.

 

ARTICLE 22: MISCELLANEOUS

 

22.01                 Interpretation.

 

(a)         The captions, table of contents and index of defined terms appearing
in this Lease are inserted only as a matter of convenience and in no way
amplify, define, limit, construe or describe the scope or intent of such
Sections of this Lease nor in any way affect this Lease. Except where otherwise
expressly provided, each reference in this Lease to a Section or Article shall
mean the referenced Section or Article in this Lease.

 

(b)         If more than one person or corporation is named as Landlord or
Tenant in this Lease and executes the same as such, or becomes Landlord or
Tenant, then and in such event, the words

 

55

--------------------------------------------------------------------------------


 

“Landlord” or “Tenant” wherever used in this Lease are intended to refer to all
such persons or corporations, and the liability of such persons or corporations
for compliance with and performance of all the terms, covenants and provisions
of this Lease shall be joint and several.

 

(c)          The neuter, feminine or masculine pronoun when used herein shall
each include each of the other genders and the use of the singular shall include
the plural.

 

(d)         The parties hereto agree that all provisions of this Lease are to be
construed as covenants and agreements as though the words importing such
covenants and agreements were used in each separate provision hereof.

 

(e)          Although the Lease was initially drawn by Landlord, it was
negotiated and finalized by both parties and this Lease shall not be construed
for or against Landlord or Tenant, but this Lease shall be interpreted in
accordance with the general tenor of the language in an effort to reach the
intended result.

 

22.02                 Relationship Of Parties.   Nothing herein contained shall
be deemed or construed by the parties hereto, or by any third party, as creating
the relationship of principal and agent or of partnership or of joint venture
between the parties hereto, it being understood and agreed that any provision
contained herein, nor any acts of the parties herein, shall be deemed to create
any relationship between the parties hereto other than the relationship of
landlord and tenant nor cause Landlord to be responsible in any way for the
acts, debts or obligations of Tenant.

 

22.03                 Notices.   Any notice, demand, request, approval, consent
or any other instrument which may be or is required to be given under this Lease
shall be: (a) in writing; (b) addressed to Landlord or Tenant to the respective
addresses set forth under Fundamental Lease Provisions of this Lease and/or such
other address or addresses as either party may designate by notice to the other
in accordance with this Section, and (c) shall be deemed to have been given
(i) on the same day when delivered in person, (ii) three (3) business days after
being placed in the United States mail, certified and return receipt requested,
(iii) one (1) business day after being deposited into the custody of FedEx
Corporation to be sent by FedEx Overnight Delivery or other reputable overnight
carrier for next day delivery, addressed to such party at the address
hereinafter specified, or (iv) on the same day when telecopied by facsimile
transmission to such party at the telecopy number listed below, provided that
such transmission is electronically confirmed on the date of such transmission.
In addition, notice may be given by e-mail at the e-mail address set forth in
the Fundamental Lease Provisions of this Lease, and such

 

56

--------------------------------------------------------------------------------


 

notice shall be deemed given and served upon transmission so long as such notice
is also given on the same day via a method provided for in (i) through
(iv) above.

 

22.04                 Successors.   This Lease and the covenants and conditions
herein contained shall inure to the benefit of and be binding upon (subject to
Article 16) Landlord, its successors and assigns, and shall be binding upon
Tenant, its heirs, successors and assigns and shall inure to the benefit of
Tenant and only such assigns of Tenant to whom the assignment by Tenant has been
consented to by Landlord (unless such assignment is expressly permitted pursuant
to Article 14 without Landlord’s consent). Nothing in this Section shall be
deemed to require Landlord to give any such consent where required.

 

22.05                 Broker’s Commission.   Tenant and Landlord warrant and
represent to one another that they have dealt with no broker, consultant, finder
or like agent who or which might be entitled to a commission in connection with
this Lease other than as set forth on the Addendum to Lease (“Broker”). Landlord
agrees to pay Broker a commission pursuant to a separate agreement between
Landlord and Broker. Landlord and Tenant hereby agree and do hereby indemnify
and save one another and their respective successors, legal representatives and
assigns harmless from and against all claims, actions, damages, costs and
expenses and liability whatsoever, including reasonable attorneys’ fees and
disbursements, that may arise from any claim by any other broker, consultant,
finder or like agent claiming to have brought about this Lease, contrary to the
representations and warranties set forth herein. The foregoing representations,
warranties and covenants shall survive the expiration of this Lease.

 

22.06                 Unavoidable Delays.   In the event that either party
hereto shall be delayed or hindered in or prevented from the performance of any
act required hereunder by reason of strikes, lockouts, inability to procure
labor or materials, failure of power, restrictive governmental laws or
regulations, riots, insurrection, war, fire or other casualty or other reason of
a similar or dissimilar nature beyond the reasonable control of the party
delayed in performing work or doing acts required under the terms of this Lease,
then performance of such shall be excused for the period of the delay and the
period for the performance of any such act shall be extended for a period
equivalent to the period of such delay. The provisions of this Section shall not
operate to excuse Tenant from prompt payment of any of such party’s financial
obligations hereunder or any other payments required by the terms of this Lease
and shall not extend the Term. Delays or failures to perform resulting from lack
of funds shall not be deemed delays beyond the reasonable control of a party.

 

57

--------------------------------------------------------------------------------


 

22.07                 Severability.   It is the intention of the parties hereto
that if any provision of this Lease is capable of two constructions, one of
which would render the provision invalid and the other which would render the
provision valid, then the provision shall have the meaning which renders it
valid. If any term or provision, or any portion thereof, of this Lease, or the
application thereof to any person or circumstances shall, to any extent, be
invalid or unenforceable, the remainder of this Lease, or the application of
such term or provision to the persons or circumstances other than those to which
it is held invalid or unenforceable, shall not be affected thereby, and each
term and provision of this Lease shall be valid and be enforced to the fullest
extent permitted by law.

 

22.08                 Time Of Essence.   Time is of the essence with respect to
the performance by Tenant of its obligations set forth in this Lease.

 

22.09                 Other Tenants.   To the extent that there is available
space in the Building, Landlord reserves the absolute right to effect such other
tenancies in the Building as Landlord shall determine in the exercise of its
sole business judgment. Tenant does not rely on the fact, nor does Landlord
represent, that any specific tenant or occupant or number of tenants or
occupants shall, during the Term, occupy or not occupy any space in the
Building.

 

22.10                 Applicable Law; Waiver of Trial By Jury.   The laws of the
state in which the Building is located shall govern the validity, performance
and enforcement of this Lease. If either party institutes legal suit or action
for enforcement of any obligation contained herein, it is agreed that Landlord
may determine the venue of such suit or action in such state. Tenant consents to
the exclusive jurisdiction of the state courts located in Trenton, New Jersey
and Mercer County.

 

LANDLORD AND TENANT WAIVE THE RIGHT TO A TRIAL BY JURY IN ANY ACTION OR
PROCEEDING BASED UPON, OR RELATED TO, THE SUBJECT MATTER OF THIS LEASE. THIS
WAIVER IS KNOWINGLY, INTENTIONALLY, AND VOLUNTARILY MADE AND EACH PARTY
ACKNOWLEDGES THAT NEITHER PARTY NOR ANY PERSON ACTING ON BEHALF OF A PARTY HAS
MADE ANY REPRESENTATIONS OR FACT TO INDUCE THIS WAIVER OF TRIAL BY JURY OR IN
ANY WAY TO MODIFY OR NULLIFY ITS EFFECT. TENANT FURTHER ACKNOWLEDGES THAT IT HAS
BEEN REPRESENTED (OR HAS HAD THE OPPORTUNITY TO BE REPRESENTED) IN THE SIGNING
OF THIS LEASE AND IN THE MAKING OF THIS WAIVER BY INDEPENDENT LEGAL COUNSEL,
SELECTED OF ITS OWN FREE WILL, AND THAT IT HAS HAD THE OPPORTUNITY TO DISCUSS
THIS WAIVER WITH COUNSEL. TENANT FURTHER ACKNOWLEDGES THAT IT HAS READ AND
UNDERSTANDS THE MEANING AND RAMIFICATIONS OF THIS WAIVER PROVISION AND AS
EVIDENCE OF SAME, HAS EXECUTED THIS LEASE.

 

58

--------------------------------------------------------------------------------


 

22.11                 Waiver.

 

(a)         The waiver by Landlord or Tenant of any term, covenant, agreement or
condition herein contained shall not be deemed to be a waiver of any subsequent
breach of the same or any other term, covenant, agreement or condition herein
contained. The subsequent acceptance of Rent hereunder by Landlord shall not be
deemed to be a waiver of any preceding breach by Tenant of any term, covenant,
agreement or condition of this Lease, other than the failure of Tenant to pay
the particular Rent so accepted, regardless of Landlord’s knowledge of such
preceding breach at the time of acceptance of such Rent. No covenant, term,
agreement or condition of this Lease shall be deemed to have been waived by
Landlord or Tenant, unless such waiver be in writing by Landlord or Tenant, as
applicable.

 

(b)         No waiver of any covenant, term, agreement or condition of this
Lease or legal right or remedy shall be implied by the failure of Landlord or
Tenant to declare a forfeiture, or for any other reason. No waiver by Landlord
in respect to one or more tenants or occupants of the Building shall constitute
a waiver in favor of any other tenant. Landlord’s consent to, or approval of,
any act by Tenant requiring Landlord’s consent or approval shall not be deemed
to waive or render unnecessary Landlord’s consent to or approval of any
subsequent similar act by Tenant.

 

22.12                 Accord And Satisfaction.   No payment by Tenant or receipt
by Landlord of a lesser amount than the Rent herein stipulated shall be deemed
to be other than on account of the earliest stipulated Rent nor shall any
endorsement or statement on any check or any letter accompanying such check or
payment as Rent be deemed an accord and satisfaction, and Landlord may accept
such check or payment without prejudice to Landlord’s right to recover the
balance of such Rent or pursue any other remedy provided for in this Lease or
available at law or in equity.

 

22.13                 Corporate Tenants.   Tenant hereby covenants and warrants
that: Tenant is a duly constituted corporation qualified to do business in the
State in which the Building is located, all Tenant’s franchise and corporate
taxes which are due as of the date of this Lease have been paid; all future
forms, reports, fees and other documents necessary for Tenant to comply with
applicable laws will be filed by Tenant when due where the failure to do so will
have a material adverse effect on Tenant or Tenant’s ability to perform under
this Lease; and such person executing this Lease on Tenant’s behalf is duly
authorized to execute and deliver this Lease on behalf of the Tenant.

 

22.14               Liquidated Damages; Attorneys’ Fees.   When

 

59

--------------------------------------------------------------------------------


 

liquidated damages are specified anywhere in this Lease, it is understood and
agreed that said sum is to be paid to Landlord because Landlord’s actual damages
will be difficult or impossible to ascertain with accuracy. The obligation of
Tenant set forth herein to pay Landlord’s attorneys’ fees in connection with
Tenant’s default shall include the obligation of Tenant to pay all reasonable
attorneys’ fees incurred by Landlord before, during and after trial and on
appeal. In the event of litigation between Landlord and Tenant which concludes
in entry of final judgment, the prevailing party shall be entitled to be
reimbursed for its reasonable attorneys’ fees and costs.

 

22.15                 Recording.   Within five (5) business days of the Rent
Commencement Date, the Landlord shall fully execute, have notarized and deliver
to Tenant a Memorandum of Lease in the form attached as Exhibit J (the “Memo”)
for Tenant to record at its sole cost and expense. Tenant shall deliver to
Landlord a true and complete copy of the recorded Memo within five (5) business
days of receipt of same. Simultaneously with Landlord’s delivery of the Memo to
Tenant, Tenant shall execute, have notarized and deliver to Landlord, to be held
in escrow, a Discharge of Memorandum of Lease in the form attached as Exhibit K
(the “Discharge”) which Discharge Landlord shall be authorized to appropriately
date, complete and record, without any further writing or agreement, upon the
expiration or earlier termination of this Lease.

 

22.16                 Entire Agreement.

 

(a)         There are no oral agreements between the parties affecting this
Lease, and this Lease supersedes and cancels any and all previous negotiations,
arrangements, letters of intent, lease proposals, brochures, agreements,
representations, promises, warranties, and understandings between the parties
hereto or displayed by Landlord to Tenant with respect to the subject matter
thereof, and none thereof shall be used to interpret or construe this Lease.

 

(b)         This Lease, including the Exhibits, Addendum to Lease, and addenda
hereto, sets forth all the covenants, promises, agreements, conditions and
understandings between Landlord and Tenant concerning the Premises and the
Building. No alteration, amendment, change or addition to this Lease shall be
binding upon Landlord or Tenant unless reduced to a writing signed by each party
and delivered to the other.

 

22.17                 Execution Of Lease.   The submission of this Lease for
examination does not constitute a reservation of or option for the Premises or
any other space within the Building and shall vest no right in either party.
This Lease shall become effective as a lease only upon execution and legal
delivery thereof by the parties

 

60

--------------------------------------------------------------------------------


 

hereto. This Lease may be executed in more than one counterpart, and each such
counterpart shall be deemed to be an original document.

 

22.18                 Hazardous Materials.   Landlord represents as of the date
hereof that to the best of its knowledge the Building and Premises and their
existing and prior uses comply with, and Landlord is not in violation of, and
has not violated, in connection with the ownership, use, maintenance or
operation of the Building and Premises, any applicable federal, state, county,
or local statutes, laws, regulations, rules, ordinances, codes, standards,
orders, licenses, and permits of any governmental authorities relating to
environmental matters (being hereafter collectively referred to as the
“Environmental Laws”), including (i) the including the Comprehensive
Environmental Response, Compensation and Liability Act, the Superfund Amendment
and Reauthorization Act, the Resource Conservation Recovery Act, the Federal
Water Pollution Control Act, the Federal Insecticide, Fungicide and Rodenticide
Act, the Clean Water Act, the Clean Air Act, any Federal, State or local
so-called “Superfund” or “Superlien Statute,” or any other statute, law,
ordinance, code, rule, regulation, order or decree regulating, relating to or
imposing liability or standards of conduct concerning any Hazardous Materials.
Landlord further represents that to the best of its knowledge it is in
compliance with all federal, state, or local law, statute, ordinance or
regulations, or court or administrative order or decrees, or private agreement
(collectively hereinafter “Environmental Requirements”), pertaining to the
special handling in collection, storage, treatment or disposal (such materials
hereinafter being referred to as “Hazardous Materials”). Tenant represents and
warrants that it shall not place or permit to be placed upon the Building,
Premises or Common Areas any materials in violation of the Environmental
Requirements provided that the use and storage of cleaning supplies and other
supplies customarily used in the operation and maintenance of an office building
shall be permitted so long as any such use and/or storage is in compliance with
Environmental Requirements. Tenant agrees to (i) give notice to Landlord
immediately upon Tenant’s acquiring knowledge of the presence of any Hazardous
Materials on the Premises or Common Areas with a full description thereof;
(ii) promptly comply with and insure that all subtenants comply with any
Environmental Requirements requiring the removal, treatment or disposal of such
Hazardous Materials and provide Landlord with reasonably satisfactory evidence
of such compliance; (iii) if a bond is required by any governmental authority
having jurisdiction over release of Hazardous Materials and/or remediation of
same, provide Landlord, within thirty (30) days after a demand by Landlord, with
a bond, letter of credit or similar financial assurance evidencing to Landlord
satisfaction that the necessary funds are available to pay the cost of removing,
treating and

 

61

--------------------------------------------------------------------------------


 

disposing of such Hazardous Material and discharging any lien which may be
established on the Premises as a result thereof; and (iv) defend, indemnify and
hold harmless Landlord from any and all claims, costs, and expenses which may
now or in the future be asserted, imposed, or incurred as a result of the
presence of any Hazardous Materials on the Premises or Common Area and resulting
from Tenant’s breach of its obligations hereunder. Notwithstanding anything to
the contrary, in no event shall Tenant be responsible for the presence of any
Hazardous Materials in the Premises or Building unless the presence of such
Hazardous Materials was caused or introduced by Tenant, or its employees,
agents, contractors, invitees or licensees. Landlord shall not engage in
operations at the Building which involve the generation, manufacture, refining,
transportation, treatment, storage, handling or disposal of Hazardous Materials.
Landlord further covenants that it will not cause or permit to exist, as a
result of an intentional or unintentional action or omission on Landlord’s part,
the presence, releasing, spilling, leaking, pumping, pouring, emitting, emptying
or dumping from, on or about the Premises or the Building of any Hazardous
Materials. Except to the extent that it is Tenant’s compliance obligations
hereunder, Landlord, its agents, employees, and on site contractors shall be in
compliance with all applicable Environmental Laws and Environmental
Requirements, shall obtain and maintain all permits, licenses, and
authorizations required for Landlord’s business, equipment, and operations on
and in connection with the Premises, and shall comply with all terms and
conditions of such permits, licenses and authorizations.

 

22.19                 Telecommunications.   Landlord shall provide Tenant and
its telecommunications companies, including but not limited to local exchange
telecommunications companies and alternative access vendor services companies
access to and within the Building (including the cafeteria area and exterior
patio) for the installation and operation of telecommunications systems
including but not limited to voice, video, data, and any other
telecommunications services provided over wire, cellular, fiber optic,
microwave, wireless, and any other transmission systems and amplification
devices, for part or all of Tenant’s telecommunications within the Building and
from the Building to any other location. Tenant shall schedule its activities as
set forth in this Section 22.19 with Landlord’s general contractor. No work by
Tenant or its representatives shall unreasonably interfere with Landlord’s Work
or cause a Delay Event. The location of Tenant’s telecommunications systems
shall be subject to Landlord’s prior written consent, not to be unreasonably
withheld, conditioned or delayed.

 

62

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Landlord and Tenant have duly executed this Lease as of the
day and year first above written.

 

 

LANDLORD:

 

 

 

ML7 COLLEGE ROAD, LLC, a New Jersey limited liability company

 

 

 

 

By: ML Seven, Inc., its manager

 

 

 

 

 

 

 

 

By:

/s/ Jeffrey M. Siegel

 

 

Name:

Jeffrey M. Siegel

 

 

Title:

President

 

 

 

 

 

TENANT:

 

 

 

INTERPOOL, INC., a Delaware corporation

 

 

 

By:

/s/ Keith Lovetro

 

 

Name: Keith Lovetro

 

 

Title: President and CEO

 

 

 

Federal ID No. 46-0648957

 

63

--------------------------------------------------------------------------------


 

ADDENDUM TO LEASE

 

This Addendum to Lease is hereby made a part of that certain Lease between ML7
COLLEGE ROAD, LLC, a New Jersey limited liability company (“Landlord”) and
INTERPOOL, INC. D/B/A TRAC INTERMODAL, a Delaware corporation (“Tenant”), for
those Premises located at 750 College Road East, Princeton, New Jersey,
identified on Exhibit B annexed hereto. In the event a conflict arises between
the provision of this Addendum to Lease and any other part of this Lease, this
Addendum shall modify and supersede such other part of this Lease to the extent
necessary to eliminate any such conflict, but no further. All terms which are
defined in this Lease shall have the same meaning when used herein.

 

1.                                      Basic Rent and Initial Payments.

 

(a)                                 Basic Rent.   Tenant shall pay to Landlord
Basic Rent in the manner and as more fully described in the Lease, as follows:

 

Lease Year

 

$ Per Rentable

 

 

 

 

 

Partial Lease Year

 

Square Foot

 

Annual Basic Rent

 

Monthly Basic Rent

 

Lease Year 1

 

$

25.75

 

$

2,118,776.44

 

$

176,564.70

*

Lease Year 2

 

$

26.25

 

$

2,159,917.73

 

$

179,993.14

 

Lease Year 3

 

$

26.75

 

$

2,201,059.02

 

$

183,421.58

 

Lease Year 4

 

$

27.25

 

$

2,242,200.31

 

$

186,850.03

 

Lease Year 5

 

$

27.75

 

$

2,283,341.60

 

$

190,278.47

 

Lease Year 6

 

$

28.25

 

$

2,324,482.89

 

$

193,706.91

 

Lease Year 7

 

$

28.75

 

$

2,365,624.18

 

$

197,135.35

 

Lease Year 8

 

$

29.25

 

$

2,406,765.47

 

$

200,563.79

 

Lease Year 9

 

$

29.75

 

$

2,447,906.76

 

$

203,992.23

 

Lease Year 10

 

$

30.25

 

$

2,489,048.05

 

$

207,420.67

 

Lease Year 11, Months 1- 9

 

$

30.75

 

$

1,897,642.00

 

$

210,849.11

 

 

--------------------------------------------------------------------------------

*  subject to rent abatement as set forth herein.

 

Notwithstanding anything to the contrary hereinabove set forth, provided that no
Event of Default has occurred and is continuing, Tenant shall be entitled to a
credit against the Basic Rent (determined based on the then applicable monthly
rental amount) for nine (9) months, during the first thirty-six (36) months
following the Commencement Date, as such months are designated by Landlord.
Landlord shall give Tenant ten (10) days notice prior to any month that Landlord
determines is subject to any such credit against the Basic Rent. The foregoing
rent credit

 

--------------------------------------------------------------------------------


 

shall be null and void “ab initio” if, within the first three (3) years of the
Term, Landlord terminates this Lease or reenters or repossesses the Premises on
account of any Event of Default of Tenant occurring under this Lease, and
Landlord shall be entitled to recover from Tenant, in addition to all other
amounts Landlord is entitled to recover, the aggregate amount of the rent credit
herein provided for.

 

(b)                                 Initial Rent Payment.   Within thirty (30)
days of the date this Lease is executed, Tenant shall pay to Landlord one
month’s rent in the amount of $176,564.70 which shall be the rent payable for
the first month of the Main Term for which there is no credit against the Basic
Rent described in (a) above, and which amount shall be applied to the payment of
Basic Rent for such month.

 

2.                                      Real Estate Brokers.   Supplementing the
provisions of Section 22.05, Landlord and Tenant represent and warrant to other
that they have not dealt with a real estate broker in connection with this
Lease, except Tenant’s broker CBRE, Two Tower Center Boulevard, 20th Floor, East
Brunswick, New Jersey 08816 and Landlord’s agent Colliers International NJ LLC,
731 Alexander Road, Suite 302, Princeton, New Jersey 08540.

 

3.                                      Rent Commencement Date.   The Rent
Commencement Date shall be the date on which Landlord delivers Tenant possession
of the Premises in accordance with Section 2.05(a) of the Lease.

 

4.                                      Renewal Option.   Provided that at the
time of the exercise of the option hereinbelow described or anytime thereafter
prior to the commencement of any additional term for rental of the Premises
after the Main Term (each “Renewal Term” and collectively the “Renewal Terms”)
no Event of Default shall have occurred and be continuing, Tenant or any
assignee of this Lease pursuant to Section 14.02 hereof, shall have the right,
option and privilege of extending the Term hereof (a “Renewal Option”) for two
(2) successive Renewal Terms of five (5) years each. In the event Tenant elects
to exercise a Renewal Option, the following shall apply:

 

(a)                                 Tenant shall notify Landlord of the exercise
of the Renewal Option not later than 11:59 pm local time on the day which is two
hundred seventy (270) days prior to the expiration of the Main Term or if then
in effect, the Renewal Term;

 

(b)                                 The Renewal Term shall be subject to all of
the terms, covenants and conditions of the Lease, including, without limitation,
the obligation to pay Basic Rent. Basic Rent for the first Lease Year of the
Renewal Term shall be lesser of (i) ninety-five percent (95%) of the then fair
market value for the Premises

 

2

--------------------------------------------------------------------------------


 

for the applicable Renewal Term as determined in accordance with Subsection
4(c) below (“Fair Market Rent”), or (ii) the then escalated Rent;

 

(c)                                  The determination of Fair Market Rent shall
include costs for replacement of items requiring replacement in the Premises,
typical landlord concessions, marketing time and marketing costs. If the parties
are unable to agree on the Fair Market Rent for the Premises on or before the
date which is two hundred ten (210) days before expiration of the then existing
Term, each party shall each submit the Fair Market Rent issue to an independent
arbitrator of each party’s respective choice who shall be either (i) a MAI
certified, real estate appraiser, or (ii) a licensed real estate broker who is
then currently active leasing commercial real estate in Princeton, New Jersey.
The arbitrators shall have not less than five (5) years’ experience appraising
or leasing commercial real estate properties in and around Princeton, New
Jersey. Each arbitrator shall submit a written conclusion as to the Fair Market
Rent of the Premises with detailed support for his/her determination, no later
than one hundred twenty (120) days before expiration of the Term. Each party
shall bear the cost of its own arbitrator. Fair Market Rent shall be determined
by averaging the conclusions of the arbitrators as to the Fair Market Rent;
provided, however, that in the event that there is a variance of greater than
ten (10%) percent between the two arbitrators, then the two arbitrators shall
jointly select a third arbitrator who shall determine the Fair Market Rent of
the Premises no later than ninety (90) days before the expiration of the Term,
which shall, by itself, be binding upon Landlord and Tenant. In the event that
one party fails to timely appoint or deliver a valuation of Fair Market Rent as
set forth herein, then the arbitrator selected by the other party shall be the
sole arbitrator of the Fair Market Rent which shall be binding on the parties.
Landlord and Tenant shall each be responsible to pay for one-half of the fees
for the third arbitrator, and in the case of the Tenant such charges shall be
deemed Additional Rent.

 

(d)                                 The Basic Rent for the first Lease Year of
the Renewal Term shall be determined as set forth in Subsection 4 (c) and shall
be binding upon the parties, enforceable in a court of law and shall be
effective on the first day of the Renewal Term. Time is of the essence of the
time periods set forth in this Paragraph 4.

 

(e)                                  Increases in Basic Rent in each Lease Year
of each Renewal Term after the first Lease Year shall be determined as part of
Fair Market Rent.

 

(f)                                   Upon Tenant’s exercise of the Renewal
Option for the first Renewal Term and subject to agreement on a rental rate or

 

3

--------------------------------------------------------------------------------


 

such other determination as provided herein, Landlord shall, at Landlord’s sole
cost and expense, repaint and re-carpet the Premises within ninety (90) days of
the beginning of the first Renewal Term.

 

5.                                      Right of First Refusal.

 

5.1                               Landlord hereby grants to Tenant a right of
first refusal (“ROFR”), upon timely exercise of the ROFR in the express manner
as hereinafter set forth, to lease ROFR Space (as herein defined) in the
Building as and when same may become available, provided, however, that at the
time of the exercise by Tenant of the ROFR or at any time thereafter, prior to
taking possession of the space to be leased no Event of Default shall have
occurred and be continuing. The rights granted to Tenant under this Section 5
are subject to any extension of a lease with the then existing tenant in the
ROFR Space. “ROFR Space” as used herein shall be defined as any rentable tenant
space in the Building which, as of the date of this Lease is, or may become at
any time during the Term, vacant.

 

5.2                               Landlord shall provide notice to Tenant of the
available ROFR Space not more than one (1) year before the ROFR Space is
anticipated to be available, describing with sufficient detail the ROFR Space
(by providing an approximate drawing of the ROFR Space and an estimate of the
rentable square footage of the ROFR Space) and the date that the ROFR Space is
anticipated to be available (each a “Space Notice”). Tenant shall have the right
to exercise the ROFR on the ROFR Space described in the Space Notice for a
period of forty-five (45) days from the date of the Space Notice. To exercise
the ROFR, Tenant shall deliver timely notice of exercise of the ROFR to Landlord
(the “Exercise Notice”). If Tenant exercises the ROFR then rent for the ROFR
Space shall be equal to the then current per square foot rental rate then in
effect under the Lease, subject to the same escalations. In the event Tenant
seeks to exercise its ROFR Tenant must do so as to all of the ROFR Space
described in the Space Notice, Tenant having no right hereunder to demand less
than all of the available ROFR Space and Landlord having no obligations to
divide same.

 

5.3                               Subject to the terms of this Section 5.3, the
ROFR Space shall be rented by Tenant as of the date on which Landlord delivers
possession of the ROFR Space to Tenant in the condition required hereunder (the
“ROFR Term Commencement Date”) on terms and conditions set forth herein.
Landlord and Tenant shall execute a modification of this Lease incorporating the
ROFR Space into the Premises. Should a tenant holdover in the ROFR Space,
Landlord shall use commercially reasonable efforts to dispossess the holdover
tenant, and regain possession of such space, including the enforcement of any
holdover terms and commencement and prosecution

 

4

--------------------------------------------------------------------------------


 

of a dispossess action to regain possession, provided however should Landlord
not regain possession of such space within six (6) months from the expiration
date of such lease, Tenant may withdraw its exercise of Tenant’s option to lease
such ROFR Space. The ROFR Space shall be measured in accordance with BOMA ANSI Z
65.1 1980 (reaffirmed 1996). The modification of Lease shall provide that the
Lease expiration date with respect to the ROFR Space shall be co-terminus with
the expiration date of this Lease, provided, however, that if, as of the ROFR
Term Commencement Date less than thirty-six (36) months remain in the Term of
this Lease (a) the expiration date of this Lease shall be extended to a date
which is thirty-six (36) months after the ROFR Term Commencement Date, (b) Basic
Rent shall be increased for each Lease Year or partial Lease Year by fifty cents
($0.50) per square foot of Rentable Area of the Premises plus the Rentable Area
of the ROFR Space subject to Tenant’s exercise, and (c) Tenant’s remaining
Renewal Options, if any, shall be postponed to be five (5) years following the
expiration of the extended Lease Term and the reference to the Main Term in
Section 4(a) of this Addendum shall mean the Main Term as extended under this
Section 5.3 of the Addendum.

 

5.4                               In the event the ROFR shall not be exercised
from time to time by Tenant, Tenant shall continue to hold a ROFR for any other
ROFR Space, as and when same may become Available for Lease one or more times
during the Term of this Lease.

 

5.5                               Upon execution of a modification of Lease
incorporating the ROFR Space into the Premises, Landlord will complete
Landlord’s Work within the ROFR Space subject to the same terms and conditions
set forth in this Lease for Landlord’s Work including, but not limited to,
preparation of plans and specifications and approval of same by Tenant, permits,
change orders and completion of Landlord’s Work. Landlord shall be responsible
for the cost of Landlord’s Work in the ROFR Space capped at an amount equal, on
a rentable square foot basis, to the cost incurred by Landlord (but not
including any cost incurred by Tenant including without limitation any Extras as
such term is defined in Exhibit C to the Lease) for completion of Landlord’s
Work for the Premises prior to the commencement of the Main Term, pro-rated
based upon the then remaining Term of the Lease.

 

6.                                      Signs.   Landlord as part of Landlord’s
Work at Landlord’s expense shall place a (a) building standard name designation
sign on the Building tenant name designator sign in the main first floor lobby
of the Building, in design, color and size consistent with existing tenant name
designator signs, and (b) primary signage positioning on the existing exterior
Building ground monument sign at the entrance to the Property (“Monument Sign”)
in size, color, and layout as may be reasonably approved by Landlord and subject
further to the approval of Princeton Forrestal Center

 

5

--------------------------------------------------------------------------------


 

who has approval rights over all exterior building signage. Tenant shall have
the right, at its sole cost and expense, to place a sign having Tenant’s name
and trade design on the wood paneled wall in the main lobby behind the reception
station in size, color, and layout as may be reasonably approved by Landlord.
Tenant agrees that all signage must comply with all ordinances, rules,
regulations, laws and other directives of the municipality and all other bodies
having authority over such signs and Landlord agrees, at no expense to Landlord,
to reasonably co-operate with Tenant in Tenant’s obtaining all required
approvals to place such exterior signage at or about the main entrance of the
Building. Landlord makes no representation or warranty that a sign on the façade
of the Building or the Monument Sign will be approved by applicable governmental
authorities. Landlord shall provide Tenant signage on all common directories at
Landlord’s expense.

 

7.                                      Parking.   Tenant shall be entitled to
the non-exclusive use of non-reserved parking spaces in an amount equal to four
and two tenths (4.2) per one thousand (1,000) rentable square feet of space
leased by Tenant in the Premises twelve (12) of which shall be reserved parking
spaces in the parking area of the Building (the “Parking Area”) at no cost to
Tenant or its employees. The number of parking spaces shall be subject to
increase at a rate of four and two tenths (4.2) spaces per one thousand (1,000)
rentable square feet of additional space leased by tenant as a result of
Tenant’s leasing of ROFR Space hereunder or additional space in the Building.
The Parking Area will be used solely for the parking of normal sized passenger
cars, Sport Utility Vehicles and other such typical vehicles used for the
transportation of individuals used by Tenant’s and its subtenant’s and
licensee’s employees while they are working at the Building and each parties
invitees while visiting the Premises. The Parking Area may be made available to
the general public and other tenants and invitees at the Building so long as at
all times the number of spaces which Tenant is permitted hereunder remain
available at all such times. Tenant’s employees shall observe all reasonable
regulations adopted by Landlord in connection with the operation of the Parking
Area of which Tenant has been provided with prior notice of and are uniformly
applied to all patrons parking in the Parking Area, provided that to the extent
such regulations conflict with the terms of this Lease, the terms of this Lease
shall govern. Any automobile without suitable authorization to park may be
denied access to, or towed from, the Parking Area, at the owner of such
automobile’s expense. The parking spaces referred to herein for the use by
Tenant are not a part of the Premises. Neither Tenant nor its invitees may use
or park any trucks or delivery vehicles (not including Sport Utility Vehicles
and other such typical vehicles used for the transportation of individuals) in
the Parking Area. Tenant shall use the Parking Area at its own risk and Landlord
shall not be liable for loss or damage to any

 

6

--------------------------------------------------------------------------------


 

vehicle, or its contents, resulting from theft, collision, vandalism or any
other cause. Tenant has been informed that Landlord does not provide a guard or
other personnel or device to patrol, monitor or secure the Parking Area. If
Landlord does provide personnel or a device, it shall have the right to
terminate or withdraw such personnel or device at any time. Upon prior notice to
Tenant, Landlord may remove any vehicle, at the cost of such vehicle’s owner, if
such vehicle is parked overnights or otherwise violating Landlord’s reasonable
rules and regulations of which Tenant has been provided with prior notice of or
other legal requirements. Tenant’s employees and invitees to comply with all
traffic and parking signage at the Building. If during the Term, Tenant notifies
Landlord that Tenant requires additional parking or Landlord determines that
additional parking spaces may be needed for the Building, Landlord shall, at its
own cost and expense, re-stripe the parking lot to create additional parking
spaces by reducing the size of some existing spaces. Landlord shall be required
to re-stripe the parking lot only one time during the Term.

 

8.                                      Hours of Operation and HVAC
Usage.   Tenant’s hours of operation will be controlled by Tenant and Tenant
shall have access to the Building and Premises 24 hours per day, seven days per
week, 365 days per year. The Building’s normal business hours are Monday-Friday,
8:00 am — 6:00 pm, Saturday, 8:00 am — 12:00 pm, excluding federally recognized
legal holidays. Should Tenant require use the Building’s heating,
air-conditioning or ventilation systems (“HVAC”) at times other than the
Building’s normal business hours set forth above, Tenant shall provide Landlord
with notice not less than eight (8) business hours in advance, which notice
shall set forth the hours of additional HVAC operation desired by Tenant (all
such hours of additional HVAC operation shall be hereafter referred to as “HVAC
Overtime”). Tenant shall pay to Landlord, as Additional Rent, $70.00 per hour of
HVAC Overtime use per floor (first, second and/or third floor) of the Premises
which uses such HVAC Overtime.

 

9.                                      Smoking Areas.   Tenant’s employees and
invitees shall refrain from smoking in or about all Common Areas and about the
Property at all times. Smoking shall be permitted only in areas designated by
Tenant (and acceptable to Landlord) within the Premises or in smoking areas, if
any shall be designated by Landlord about the Property.

 

10.                               Café.   Landlord covenants that the existing
Building cafeteria shall be fully operational as of the date of Tenant’s
occupancy of the Premises and shall remain fully operational for the Term.
Landlord covenants that the cafeteria shall not be reduced in size at any time
during the Term without Tenant’s prior written consent, not to be unreasonably
withheld or conditioned.

 

7

--------------------------------------------------------------------------------


 

11.                               Exterior Signage.   Subject to the
restrictions and regulations of Princeton Forrestal Center and the Township of
Plainsboro, Tenant shall have the right to install at its expense a sign on the
Building with Tenant’s name. Any such sign shall be subject to Landlord’s prior
approval as to size, location, illumination, design and other characteristics,
which shall not be unreasonably withheld, conditioned or delayed. Any such sign
shall be removed from the Building at the expiration of the lease term, or any
renewal thereof, and any damage to the facade or roof caused by the installation
and removal of the sign shall be repaired by Tenant.

 

8

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Legal Description of Building

 

See Attached Description

 

A-1

--------------------------------------------------------------------------------


 

All that certain lot, piece or parcel of land, with the buildings and
improvements thereon erected, situate, lying and being in the TOWNSHIP of
PLAINSBORO County of MIDDLESEX State of New Jersey:

 

BEGINNING at a point in the northerly right of way line of Scudders Mill Road,
100 feet in width, said point bearing North 61°31’28” West 25 feet from a point
formed by the intersection of the easterly prolongation of said northerly right
of way line of Scudders Mill Road with the southerly prolongation of the
westerly right of way line of College Road East, 100 feet in width, and from
said beginning point running thence

 

1. Along said northerly right of way line of Scudders Mill Road, the following 2
courses: North 61°31’28” West 134.10 feet to a point of curve, thence

2. Along a curve bearing to the left in a northwesterly direction having a
radius of 2450.00 feet, an arc length of 139.82 feet, the chord of said curve
bearing North 63°09’33” West 139.80 feet to a point and corner to lands of
Trustees of Princeton University (Tax Lot 27.01 - Open Space), thence

3. Along the easterly line of the last mentioned lands, North 15°25’00” East
681.36 feet to a point and corner of other lands of the aforementioned Trustees
of Princeton University (Tax Lot 3.03 - Open Space), thence

4. Along the last mentioned lands the following 2 courses: North 13°31’57” East
209.00 feet to a point, thence

5. North 03°18’06” East 222.45 feet to a point and corner of still other lands
of the aforementioned Trustees of Princeton University (Tax Lot 18.08), thence

6. Along the southerly line of the last mentioned lands the following 2 courses:
South 52°32’07” East 942.87 feet to a point, thence

7. South 73°33’16” East 234.13 feet to a point in the curved westerly right of
way of the aforementioned College Road East, 100 feet in width, thence

8. Along the last mentioned line the following 4 courses: Along a curve bearing
to the right in a southwesterly direction having a radius of 791.10 feet an are
length of 375.92 feet, the chord of said curve bearing South 68°07’54” West
372.39 feet to a point of tangency, thence

9. South 81°44’30’ West 74.91 feet to a point of curve, thence

10. Along a curve bearing to the left in a southwesterly direction having a
radius of 650.00 feet, an arc length of 604.32 feet, the chord of said curve
bearing South 55°06’36” West 582.79 feet to a point of tangency, thence

11. South 28°28’32” West 87.03 feet to a point of transition curve, thence

12. Along said transition curve bearing to the right in a westerly direction
having a radius of 25.00 feet, an arc length of 39.27 feet, the chord of said
curve bearing South 73°28’32” West 35.35 feet to the point and place of
BEGINNING.

 

THE above described premises being known as Lot 18.09 on a plan entitled
“Preliminary and Final Plan PMUD Subdivision of Property of The Trustees of
Princeton University, Plainsboro Twp., Middlesex Co., NJ, Scale as shown May 19,
1987.” Last revised 6-12-87. Prepared by Nassau Surveying Company, Land
Surveyors, Research Park, 359 Wall Street, Princeton, NJ 08540. Said plan being
filed in the Middlesex County Clerk’s Office on 9/17/87 as Map No. 5151, File
No. 975.

 

COMMONLY known as 750 College Road East, Plainsboro, New Jersey.

 

IN COMPLIANCE WITH Chapter 157, Laws of 1977, premises herein are Lots 13 and
13QFARM in Block 701 on the Tax Map of the above municipality.

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

Premises; Premises Space Layout

 

See Attached

 

B-1

--------------------------------------------------------------------------------


 

[g141751kk19i001.jpg]

 

--------------------------------------------------------------------------------


 

[g141751kk19ai001.jpg]

 

--------------------------------------------------------------------------------

 


 

[g141751kk19bi001.jpg]

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

Landlord’s Work Letter

 

This Landlord’s Work Letter (the “Work Letter”) is attached to and made a part
of the Lease dated August 1, 2014 (the “Lease”) by and between ML7 COLLEGE ROAD,
LLC, a New Jersey limited liability company, as Landlord and INTERPOOL, INC.
D/B/A/ TRAC Intermodal a Delaware corporation, as Tenant, for space in the
Building located at 750 College Road East, Princeton (Plainsboro Township), New
Jersey 08540 (the “Property”).

 

RECITALS:

 

A.                                    Concurrently with the execution of this
Work Letter, Landlord and Tenant have entered into a Lease for the Property. All
capitalized terms herein, not otherwise defined herein, shall have the meaning
assigned in the Lease.

 

B.                                    This Work Letter shall set forth the
obligations of Landlord and Tenant with respect to the Completion of Landlord’s
Work as defined in the Lease.

 

C.                                    Landlord and Tenant agree as follows:

 

1.                                      LANDLORD’S WORK

 

Landlord shall, at its sole cost and expense, have a licensed architect and
mechanical engineer (if necessary) prepare mechanical engineering plans (“MEPs”)
and construction drawings for the Premises for permitting by Plainsboro Township
(“Construction Drawings”) based on the design plans and specifications developed
by Tenant and Tenant’s architect which design plans and specifications are
attached as Exhibit D to the Lease (“Tenant Designs and Specifications”). Tenant
previously delivered to Landlord the Tenant Designs and Specifications in
AutoCAD and shall within two (2) days of execution of this Work Letter, deliver
to Landlord the Tenant Designs and Specifications in such other reasonably
requested format. Landlord shall cause its contractors to undertake to complete
in a workmanlike manner, construction of the Premises in accordance with the
MEPs and Construction Drawings, subject to the terms and conditions of the
Lease, and with the applicable building codes and regulations, and all other
laws applicable thereto. Landlord shall provide a “turnkey” installation of
Landlord’s Work using Landlord’s contractors. Landlord and Tenant acknowledge
that such construction schedule is subject to change from time to time.

 

The Construction Drawings shall control for all purposes related to construction
of the Premises, however, Landlord and

 

C-1

--------------------------------------------------------------------------------


 

Tenant acknowledge that the Construction Drawings, while complete for purposes
of obtaining permits and approvals and for purposes of construction, may not
reflect certain work to be undertaken by Landlord as “Extras” as defined and
more fully described in Section 3 of this Exhibit C. Landlord and Tenant
acknowledge that the Extras shall include: (1) Tenant’s requested upgrades in
materials and finishes from Landlord’s Building Standard Work described in
Sub-section A of this Section 1 below; (2) additional work set forth in Tenant’s
Designs and Specifications highlighted therein in yellow and referenced
“HIGHLIGHT INDICATES ALTERNATE SCOPE ABOVE THE LANDLORD TURNKEY”; (3) Tenant’s
telephone and data cabling and related work, (4) otherwise as set forth in this
Exhibit C, and (5) additional work requested by Tenant pursuant to the
procedures set forth in Section 3, Extras below.

 

Prior to submission of the Construction Drawings to the Municipality, Landlord
shall provide Tenant with a set of “progress prints” of the Construction
Drawings with a one (1) time opportunity to review and approve the Construction
Drawings, such approval to be given within two (2) business days of the date
that Landlord delivers the final prints, and if not so approved or commented
upon then Tenant’s approval right shall be waived without further notice. Tenant
acknowledges and agrees that anything to the contrary contained herein
notwithstanding, Landlord shall have the right to make field changes to the
space layout plan represented in the Construction Drawings which are reasonably
required to optimize the Premises layout, flexibility, or usability, or
otherwise to comply with rules, regulations, and laws. Notwithstanding the
foregoing, provided that it will not cause any delay in the construction
process, Landlord shall provide Tenant with a reasonable opportunity to review
and approve any material field changes.

 

A.                                    LANDLORD’S BUILDING STANDARD WORK.
Landlord’s Building Standard Work shall be limited to the following except to
the extent otherwise expressly provided herein or as set forth in Tenant Designs
and Specifications:

 

1.                                      Partitions

 

Landlord will supply and install metal stud partitions with drywall on both
sides to the underside of the existing ceiling. All partitions will be finished
with vinyl base, color to be selected by Tenant from Landlord supplied
selections. 24” tempered glass sidelights in hollow metal frames for offices.
Existing partitions that are consistent with Tenant Designs and Specifications
to be reused as existing. Walls at CEO conference room, CEO office and Boardroom
to be insulated.

 

C-2

--------------------------------------------------------------------------------


 

2.                                      Doors

 

A.                                    Entry and Conference Rooms

 

Existing first floor entrances and entrance walls to the Premises to remain in
“as is” condition. Power/tele/data at main lobby reception station shall be
Extras except as may be existing. Except for first floor entrances, Landlord to
supply and install entry and conference room doors size 3’0” x 7’0”. All to be
Herculite type glass (tempered) with gypsum wallboard cased opening, pivot
hinge, powder coat finish frames, tubular D-pull door pulls. Existing doors at
the Building may be reused to a new equivalent appearance.

 

B.                                    Office and Other Doors

 

Landlord will supply and install office and non-conference room and entry doors
size 3’0” x 7’0” x 1.75”. All to be paint grade solid core wood in hollow metal
frame, and shall be furnished complete with hardware consistent with other
similar doors standard at the Building. Passage locks will be installed on those
doors designated by Tenant at Tenant’s expense. Existing doors at the Building
may be reused to a new equivalent appearance.

 

3.                                      Ceilings

 

Landlord will deliver second and third floor ceilings as depicted in Tenant
Designs and Specifications at Landlord’s sole cost and expense. Landlord will
deliver first floor ceilings as depicted in Tenant Designs and Specifications
but shall be entitled to reimbursement of 70% of the cost of such work
(including the cost of demolition, removal and disposal of existing first floor
ceilings and reconstructing same), which cost shall be consider an Extra.
Landlord may reuse existing ceilings as practicable as determined by Tenant’s
space plan for the Premises with existing 2’x2’ ceiling tiles in existing grid,
certain existing sheetrock and design enhanced ceilings. Any new ceiling tiles
required will match existing. Where existing partition walls are to be removed,
Landlord will have the option to soffit the top of sheetrock partition walls
consistent with existing ceiling design to allow existing ceilings to remain
unchanged or to minimize change.

 

C-3

--------------------------------------------------------------------------------


 

4.                                      Electrical

 

Landlord will supply and install:

 

A.                                    Lighting

 

Landlord may reuse: (i) existing 2x2 and 2x4 lay-in lighting fixtures;
(ii) existing recessed lighting fixtures in architectural ceiling areas which
remain or as otherwise indicated per plan; (iii) emergency and exit lights.
Landlord agrees that any new lighting fixtures required will match existing
fixtures and any new required emergency and exit lighting to match existing and
to code. Landlord will be responsible for initial lamping. All subsequent
replacements by Tenant or at Tenant’s election by Landlord with cost to be
reimbursed by Tenant.

 

B.                                    Outlets

 

Outlets per code with minimum of one duplex and one quad for all partitioned
rooms. Use existing electric at perimeter of all open work areas connectable to
Tenant supplied work stations with exposed conduit at wall base as may be
required for Tenant furniture station connections.

 

C.                                    Switches

 

Wall switches in each private office, kitchen, and conference room and multiple
switches at entrance to open areas. Sensors to code.

 

D.                                    Electric Meters

 

Landlord may install one or more electric flow meters or sub-meters to monitor
electricity consumption and demand at the Premises as set forth in this Lease.

 

5.                                      Painting

 

All partitions and wood doors will be painted with two coats of flat latex
paint. Exposed metal surfaces (door frames, etc.) will be painted two coats
semi-gloss enamel. Tenant shall select colors. Accent walls or accent painting
on doors and/or door frames shall be Extras.

 

C-4

--------------------------------------------------------------------------------


 

6.                                      Flooring

 

A.                                    Carpet

 

Landlord will supply and install Landlord’s standard grade broadloom carpet
(Shaw or similar 26-28 ounce), colors and styles to be selected by Tenant from
Landlord samples. Landlord’s contribution to any carpet upgrades which may be
selected as Extras by Tenant shall be $22 per square yard for all costs for same
including material and installation. Carpet to be glued to slab.

 

B.                                    VCT

 

Landlord standard VCT vinyl flooring to be installed in kitchen and storage
areas. Colors and styles to be selected by Tenant from Landlord samples.
Existing flooring to remain in server room retained by Tenant and shall be
cleaned and polished.

 

7.                                      Kitchen

 

Landlord will furnish a kitchen area with 24” plastic laminate wall and base
cabinets, deep plastic laminate counter top, ADA compliant stainless steel sink
and faucet, hot and cold water lines, and plumbing for Tenant supplied
appliances including the coffee stations and filtered water cooler.

 

8.                                      Heating, Ventilating and
Air-Conditioning

 

Landlord will furnish thermostat controls allowing Tenant to control its HVAC by
means of VAV boxes or the like. Landlord will deliver all HVAC equipment
(including systems designated as supplemental HVAC systems) in good working
order and shall perform any repairs and replacements as needed. Landlord will
undertake to relocate, re-balance and rework all diffusers, VAV and air handling
systems and will make necessary modifications to duct work in accordance with
Tenant’s Space Plan. Landlord will relocate the supplemental HVAC system if
required.

 

9.                                      Fire Suppression Systems

 

Landlord will make all modifications required of the Building sprinkler system
to comply with code in accordance with Tenant’s Space Plan. Landlord will
deliver the FM 200 Fire Suppression System contained in the IT room in fully
operational and activated condition.

 

C-5

--------------------------------------------------------------------------------


 

10.                               Fire Alarm

 

Landlord will make all modifications required of the Building fire alarm system
to comply with code in accordance with Tenant’s Space Plan.

 

11.                               Coat Closets

 

Landlord will provide plastic laminate shelf and coat rods in all coat closets.

 

12.                               Second Floor Server Room

 

The existing server room on the second floor which Tenant identified in its
floor plan attached as Exhibit B to the Lease shall remain in its existing “as
is” condition, with the exception of the floor tile which shall be replaced.
Landlord’s contribution to the replacement of floor tile selected by Tenant for
the second floor server room shall be equal to the equivalent cost to Landlord
for supplying and installing Landlord’s Building Standard VCT flooring.

 

13.                               Window Treatments

 

Landlord agrees to deliver building standard window treatments for all windows,
which may be the currently existing window treatments. To the extent needed,
Landlord agrees to repair or replace any existing window treatments at
Landlord’s cost and expense in conjunction with the completion of the Building
Standard Work and delivery of the Premises.

 

14.                               UPS System

 

Landlord will make available the existing uninterrupted power supply (“UPS”)
system in as-is condition for Tenant’s use. Landlord makes no representation or
warranty as to the condition or usability of the UPS system. At Tenant’s request
at any time prior to the Commencement Date, Landlord shall remove and dispose of
the UPS system.

 

2.                                      TENANT SELECTIONS.

 

In the event that any Tenant Extras or the finishes selected by Tenant as part
of Landlord’s Work in Section 1 above are not available within a time frame that
will reasonably enable the Landlord’s Work to proceed on schedule (a “Delay
Item”), then

 

C-6

--------------------------------------------------------------------------------


 

Landlord will provide Tenant with notice of same and an opportunity to select a
substitute finish of similar cost and quality within two (2) business days of
the date on which Landlord notifies Tenant of the Delay Item. In the event
Tenant does not make a selection within two (2) business days, then Landlord may
make a selection of a substitute on Tenant’s behalf. Landlord and Tenant shall
reasonably cooperate with one another to identify and select substitute finishes
as may be necessary.

 

3.                                      EXTRAS.

 

All additional items for or deviations from the fit-out of the Premises as set
forth as Landlord’s Building Standard Work shall be deemed “Extras” which shall
be installed by contractors selected by Landlord at Tenant’s sole cost and
expense. Tenant hereby acknowledges that the Construction Drawings are and shall
be completed and issued on an accelerated basis to facilitate issuance of
permits and commencement of construction as soon as possible in order to meet
the Premises delivery date set forth in the Lease. In order to avoid delay in
delivery of the Premises to Tenant for occupancy, Tenant shall, within ten
(10) days of the date of this Work Letter, provide to Landlord a list of all
Extras that Tenant requests to have Landlord include in Landlord’s Work which
are not specified in the Construction Drawings. Upon receipt of Tenant’s
notification, Landlord will provide Tenant with a price for each of Tenant’s
desired Extras and an estimated number of additional days needed to obtain,
construct and/or install such Extras. Certain Extras may be deemed by Landlord
to be a “Delay Item” which such Delay Item shall be in addition to any other
Delay Item set forth in Section 2 above. Landlord shall promptly notify Tenant
whether an Extra is deemed a “Delay Item”. Tenant may, within two (2) business
days of receipt of Landlord’s notice elect to (i) withdraw the Extra selected,
(ii) select an alternate which is not a Delay Item if available, or
(iii) request that Landlord proceed with the selected extra which is a Delay
Item and the number of additional days needed to obtain, construct and/or
install such Extras shall be added to the dates set forth in Sections 2.05 and
2.06 of the Lease on a day for day basis. In the event that Tenant fails to
respond to Landlord’s Delay Item notice, Tenant shall be deemed to have selected
to proceed with the selected extra under (iii) in the preceding sentence. Tenant
shall within two (2) business days notify Landlord of what Extras it will elect.
All Extras shall be deemed Additional Rent, including all costs incurred to
amend the Construction Drawings, permits and approvals, if any. If Landlord and
Tenant agree that any Extras can be installed in the Premises after the Premises
have been delivered to Tenant under Section 2.05, then Landlord’s Work will
proceed as originally planned and the Extras shall be installed by Landlord
within a commercially reasonable period after delivery of the Premises to
Tenant.

 

C-7

--------------------------------------------------------------------------------


 

Tenant is requiring that Landlord undertake construction of the Premises using
“prevailing wage” labor and in compliance with NJEDA Affirmative Action goals.
Landlord’s Work is based on “open shop” labor rates and without NJEDA
Affirmative Action goals. The costs of “prevailing wage” labor over “open shop”
labor for all of Landlord’s Work, the cost, if any, for compliance with NJEDA
Affirmative Action goals, construction of Tenant Design and Specifications,
Extras and Tenant’s Work shall be deemed Extras. All costs for administration of
“prevailing wage” labor shall be deemed Extras.

 

All costs to Landlord for use of green building materials required by Tenant to
comply with Tenant’s Grow NJ tax incentive or otherwise required for
construction projects undertaken with NJEDA financial assistance, if any, shall
be deemed Extras.

 

Extras shall be subject to the following:

 

A.            Landlord shall cause its contractors to construct Extras in
accordance with the Construction Drawings.

 

B.            Tenant’s architect shall design Extras at Tenant’s sole cost and
expense and shall deliver to Landlord’s architect architectural files in AutoCad
or such other format reasonably requested by Landlord to allow Landlord’s
architect to make any required amendments to the architectural drawings issued
for permitting.

 

C.            All costs presented to Tenant for payment shall be first reviewed
for reasonableness, clarity and completeness by Landlord and shall be
substantiated with cost back up material. Costs will then be fairly evaluated by
Tenant. In no case shall Tenant be required to pay more than market rates for
labor or material based on Prevailing Wage Labor rates except as may be required
for Landlord’s contractor to comply with NJEDA Affirmative Action goals.

 

D.            Landlord will provide and pay for all site utilities (electrical,
water, elevator usage, etc.) during the construction of the Premises at no cost
to Tenant.

 

E.             Landlord’s contractors shall install or, at Tenant’s option,
shall cooperate with Tenant’s contractors to allow the installation of, all at
Tenant’s cost and expense, data, telephone, cabling and other wiring for
Tenant’s voice, data and audio-visual needs at the Premises, all which shall be
deemed Extras.

 

F.              Tenant’s contractors shall install, at Tenant’s cost and
expense, all Tenant furniture, which installation shall include

 

C-8

--------------------------------------------------------------------------------


 

connections for all electric, data, telephone, cabling and other wiring desired
by Tenant for such furniture. Landlord shall leave electrical “whips” at
locations designated by Tenant and incorporated into the Construction Drawings.

 

G.            Except as otherwise set forth herein, the cost of change orders
for Extras shall be limited to items that are confirmed by Tenant in writing. No
change orders will be charged to Tenant for any work that was not a result of a
specific written change request.

 

H.           Tenant acknowledges that Landlord’s cost of construction and
construction management will increase by virtue of the requirement to use
prevailing wage Labor Rates and compliance with NJEDA Affirmative Action goals
as a result of Tenant’s participation in the Grow NJ tax incentive program or as
otherwise may be required for construction projects undertaken with NJEDA
financial assistance. Tenant shall pay to Landlord in accordance with the
procedures set forth in Section 4 of this Work Letter, the costs attributable to
Prevailing Wage Labor rates and NJEDA Affirmative Action goals compliance to be
used for Landlord’s Work (which with respect to Landlord’s Building Standard
Work is agreed to be $1,152,000 and $50,000 for Prevailing Wage Labor
administration which amounts shall be deemed as Additional Rent. If additional
prevailing wage labor rates are charged to Landlord by any contractor over and
above the amounts set forth herein, including without limitation as a result of
Tenant requesting that any contractor work overtime hours, Tenant shall pay such
additional amounts to Landlord in accordance with the procedures set forth in
Section 4 of this Work Letter and upon the receipt of Landlord’s invoice for
such additional costs.

 

I.                Certain Extras are identified as Extras in Tenant Designs and
Specifications. Not shown as Extras on Tenant Designs and Specifications but
which shall be deemed Extras are selective HVAC upgrades to provide separate
heat pumps for corner offices, conference rooms, Town Hall room and CEO suite.
Tenant shall pay Landlord for the cost of Extras in accordance with the
procedures set forth in Section 4 of this Work Letter, all such amounts to be
deemed Additional Rent.

 

Upon completion of the Construction Drawings and Tenant Designs and
Specifications necessary to construct the Premises and Extras as set forth
herein, Landlord shall cause its general contractor to obtain bids from not less
than three (3) subcontractors for each trade respecting Extras and shall provide
Tenant with copies of all such bids. Landlord’s general contractor shall be
entitled to add to the sum total of the lowest of all such subcontractor bids
for Extras a fee of five percent (5%) for overhead plus five percent

 

C-9

--------------------------------------------------------------------------------


 

(5%) for profit plus the actual cost of “general conditions” as such term is
typically used in the construction industry (such fee for general conditions to
be limited to one percent (1%) of the total cost of Extras plus Landlord’s
general contractor’s fees for overhead and profit as set forth herein).

 

4.              PROCEDURES FOR PAYMENT

 

Tenant shall pay to Landlord the cost of all Extras pursuant to the following
procedures:

 

A.                                    Procedure for Payment. Landlord’s
contractor (“Contractor”) shall submit an application for a certificate of
payment once a month to Landlord’s architect. Upon receipt, approval and
execution of each such application and certificate for payment and presentation
of a copy of same to Tenant, Tenant shall pay the Landlord within three
(3) business days.

 

B.                                    Retainage. Tenant shall be permitted to
withhold retainage at the rate of ten (10%) of the current sum due the
Contractor per each application and certificate of payment up to a total
retainage sum of ten percent (10%) of the cost of Extras. Within three
(3) business days of receipt of a certification from Landlord that a particular
trade is fifty percent (50%) complete respecting any Extras, Tenant shall
release and pay to Landlord any retainage to allow reduction of such retainage
to five percent (5%). Within three (3) business days of receipt of a
certification from Landlord that a particular trade is one hundred percent
(100%) complete respecting any Extras, Tenant shall release and pay to Landlord
any remaining retainage respecting such trade. Tenant shall release and pay to
Landlord all of the retainage within three (3) business days of Completion of
Landlord’s Work.

 

C.                                    Extras. To the extent that either (i) an
Extra is identified after the Completion of Landlord’s Work, or (ii) the cost of
any Extras exceed the costs for such Extras as originally estimated, Tenant
shall pay to Landlord all such costs attributable to the Extras within thirty
(30) days of the date of an invoice from Landlord and same shall be deemed
Additional Rent, including all costs incurred to amend the Construction
Drawings, permits and approvals, if any.

 

5.                                      WORK BY TENANT.

 

Subject to compliance with Article 9 of the Lease and all applicable laws and
regulations, Tenant shall have the right to install, at its sole cost and
expense, a backup electrical generator (“Tenant’s Back-Up Generator”) at the
location identified on Exhibit I or such other location, subject to the approval
of Landlord. Tenant shall not be charged for the use of any such

 

C-10

--------------------------------------------------------------------------------


 

location as described. Landlord agrees, at no expense to Landlord, to reasonably
co-operate with Tenant in Tenant’s obtaining all required approvals to install
and operate Tenant’s Back-Up Generator.

 

Subject to compliance with Article 9 of the Lease and all applicable laws and
regulations, Tenant shall have the right to install, at its sole cost and
expense, Tenant shall have the right to install a UPS System and emergency
stand-by battery system and shall have the right to utilize a portable generator
during emergencies and to install an uninterrupted power supply system including
battery backup to serve the Premises (“Tenant’s UPS System”). Landlord agrees,
at no expense to Landlord, to reasonably co-operate with Tenant in Tenant’s
obtaining all required approvals to install and operate Tenant’s UPS System.

 

Tenant shall not be obligated to pay any charge for the use of the Building
services (including, but not limited to, parking, freight elevators, loading
dock(s), and electricity) during construction of Tenant’s improvements or during
Tenant’s move into the Premises. Also, subject to the other terms of this Lease,
Tenant shall be allowed to perform any construction and/or move any materials
into the building at all hours and days.

 

Tenant shall have the right to use the existing point of penetration in the
Building to bring services into the Building, and/or to penetrate at some other
location of the Building, at no charge. Tenant shall provide Landlord with
proposed plans and specifications as to Tenant’s intended use of the penetration
point(s). Landlord reserves the right to have its roofing contractor oversee any
roof penetrations at Tenant’s expense.

 

C-11

--------------------------------------------------------------------------------


 

[Signature Page to Landlord’s Work Letter]

 

IN WITNESS WHEREOF, Landlord and Tenant have duly executed this Work Letter as
of the day and year first above written.

 

 

LANDLORD:

 

 

 

ML7 COLLEGE ROAD, LLC,

 

a New Jersey limited liability

 

company

 

 

 

 

By:  ML Seven, Inc., its

 

 

manager

 

 

 

 

 

By:

/s/ Jeffrey M. Siegel

 

 

Name:

Jeffrey M. Siegel

 

 

Title:

President

 

 

 

TENANT:

 

 

 

INTERPOOL, INC., a Delaware

 

corporation

 

 

 

By:

/s/ Keith Lovetro

 

 

Name: Keith Lovetro

 

 

Title: President and CEO

 

C-12

--------------------------------------------------------------------------------


 

EXHIBIT D

 

Tenant Designs and Specifications

 

D-1

--------------------------------------------------------------------------------


 

[g141751kk25i001.jpg]

 

 

[g141751kk25i002.jpg]

 

 

 

750 College Road

 

Schematic Pricing Set

 

Floors 1-3

 

 

 

July 10, 2014

 

July 18, 2014 Revised

 

July 25, 2014 Revised

 

--------------------------------------------------------------------------------


 

[g141751kk27i001.jpg]

 

--------------------------------------------------------------------------------


 

[g141751kk29i001.jpg]

 

--------------------------------------------------------------------------------


 

[g141751kk31i001.jpg]

 

--------------------------------------------------------------------------------


 

[g141751kk31ai001.jpg]

 

--------------------------------------------------------------------------------


 

[g141751kk31bi001.jpg]

 

--------------------------------------------------------------------------------


 

[g141751kk31ci001.jpg]

 

--------------------------------------------------------------------------------


 

[g141751kk31di001.jpg]

 

--------------------------------------------------------------------------------


 

[g141751kk31ei001.jpg]

 

--------------------------------------------------------------------------------


 

[g141751kk31fi001.jpg]

 

--------------------------------------------------------------------------------


 

[g141751kk31gi001.jpg]

 

--------------------------------------------------------------------------------


 

[g141751kk31hi001.jpg]

 

--------------------------------------------------------------------------------


 

[g141751kk31ii001.jpg]

 

--------------------------------------------------------------------------------


 

FINISH SCHEDULE

 

MATERIAL

 

CODE

 

MANUFACTURER

 

CONTACT

 

MODEL

 

COLOR/ FINISH

 

DIMENSION

 

LOCATION

 

REMARKS

 

CARPET

 

CP-01

 

BIGELOW

 

SHANNON MURRAY / 973-769-7274

 

BIGELOW II, NEW BASICS

 

TBD

 

BROADLOOM

 

GENERAL

 

LANDLORD - STANDARD

 

CARPET

 

CP-01-A

 

SHAW

 

ERIN JIMENEZ POLLEX / 732-259-5711

 

DIRECTION TILE 5T071

 

TBD

 

24” X 24”

 

GENERAL

 

ALTERNATE

 

CARPET

 

CP-02-A

 

SHAW

 

ERIN JIMENEZ POLLEX / 732-259-5711

 

SCEPTER II / 50521

 

TBD

 

BROADLOOM

 

BOARDROOM & EXEC. OFFICES

 

ALTERNATE

 

FABRIC WRAPPED PANELS

 

FW-01-A

 

KNOLL TEXTILES

 

JUDY FERRI / 845-235-4888

 

VERSATILITY W432

 

1/CHALK

 

66” WIDE

 

BOARD ROOM

 

ALTERNATE - UTILIZE DFB SALES, TRACK-TEX HT SYSTEM OR EQUAL

 

PLASTIC LAMINATE

 

PL-01

 

NEVAMAR

 

ANN GOINGS / 978-400-8196

 

TBD

 

TBD

 

 

 

CABINETS - VERTICAL SURFACES

 

LANDLORD - STANDARD

 

PLASTIC LAMINATE

 

PL-01-A

 

NOT USED

 

 

 

 

 

 

 

 

 

CABINETS - VERTICAL SURFACES

 

ALTERNATE-ELIMINATED

 

PLASTIC LAMINATE

 

PL-02

 

NEVAMAR

 

ANN GOINGS / 978-400-8196

 

TBD

 

TBD

 

 

 

COUNTERTOPS

 

LANDLORD - STANDARD

 

PAINT

 

PT-01

 

BENJAMIN MOORE & CO

 

RODGER LIPPMAN / 848-702-0239

 

WALL PAINT

 

TBD / EGGSHELL FINISH

 

 

 

GENERAL

 

LANDLORD - STANDARD

 

PAINT

 

PT-02

 

BENJAMIN MOORE & CO

 

RODGER LIPPMAN / 848-702-0239

 

WALL PAINT

 

TBD / EGGSHELL FINISH

 

 

 

ACCENT

 

LANDLORD - STANDARD

 

PAINT

 

PT-03

 

BENJAMIN MOORE & CO

 

RODGER LIPPMAN / 848-702-0239

 

WALL PAINT

 

TBD / EGGSHELL FINISH

 

 

 

ACCENT AT DRY ERASE WALL

 

LANDLORD - STANDARD

 

PAINT

 

PT-04

 

BENJAMIN MOORE & CO

 

RODGER LIPPMAN / 848-702-0239

 

CEILING PAINT

 

DECORATOR’S WHITE / PM-3

 

 

 

CEILING PAINT @ SOFFITS

 

LANDLORD - STANDARD

 

PAINT

 

PT-05-A

 

RUSTOLEUM

 

CUSTOMER SERVICE / 877-385-8155

 

DRY ERASE PAINT - 241140

 

WHITE

 

 

 

SEE FINISH PLAN FOR LOCATIONS

 

ALTERNATE - PROVIDE LEVEL 5 FINISH UNDERNEATH BEFORE APPLICATION OF DRY ERASE
PAINT

 

PAINT

 

PT-06-A

 

TBD

 

 

 

ELECTROSTATIC PAINT

 

TBD

 

 

 

TOILET PARTITIONS

 

ALTERNATE

 

RESILIENT BASE

 

RB-01

 

JOHNSONITE INC.

 

KAREN LEVEY-LYNCH / 201-760-0294

 

VINYL BASE

 

TBD

 

4”H ROLLED GOODS

 

GENERAL

 

LANDLORD - STANDARD / SRAIGHT BASE @ CARPET AND COVED BASE @ RESILIENT FLOORING,
U.O.N.

 

RESILIENT FLOORING

 

RT-01

 

ARMSTRONG COMMERCIAL FLOORING

 

JENNIFER WALL / 609-252-0189

 

STRIATIONS

 

T3614 BISQUE

 

12” X 24”

 

GENERAL

 

LANDLORD - STANDARD

 

RESILIENT FLOORING

 

RT-02-A

 

SHAW HARD SURFACE

 

ERIN JIMENEZ POLLEX / 732-259-5711

 

PIGMENT #0365V

 

STONE #65761

 

7” X 48”

 

PANTY FLOORING

 

ALTERNATE

 

RESILIENT FLOORING

 

RT-03

 

FORBO

 

JILL MASTROBATTISTA

 

COLOREX SD/EC - SD 150240

 

ETNA

 

24” X 24”

 

IDF CLOSET FLOORING

 

LANDLORD - STANDARD

 

RESILIENT FLOORING

 

RT-04-A

 

ECORE COMMERCIAL FLOORING

 

SCOTT CUCCI / 732-539-0919

 

EVERLAST - ZONE 2 - INTERLOCKING TILES

 

EL46 GRIPPIN’ GREY 20

 

24” X 24” X 8MM

 

FITNESS CENTER

 

ALTERNATE

 

SOLID SURFACING

 

SS-01-A

 

CORIAN

 

DAVE JACKSON / 973-864-4780

 

CORIAN

 

VENARO WHITE

 

 

 

PANTRY COUNTERTOPS

 

ALTERNATE

 

TILING

 

TL-01-A

 

NOT USED

 

 

 

 

 

 

 

 

 

CURVED PANTRY BACKSPLASH

 

ALTERNATE-ELIMINATED

 

TILING

 

TL-02-A

 

NOT USED

 

 

 

 

 

 

 

 

 

PANTRY BACKSPLASH

 

ALTERNATE-ELIMINATED

 

TILING

 

TL-03-A

 

 

 

 

 

2”X2” CERAMIC FLOOR TILE

 

TO MATCH EXISTING CORE RESTROOM CERAMIC FLOOR TILE

 

2”X2”

 

LOCKER ROOM CHANGING AREA FLOORS

 

ALTERNATE

 

TILING

 

TL-04-A

 

 

 

 

 

WALL TILE

 

TO MATCH EXISTING CORE RESTROOM CERAMIC WALL TILE

 

 

 

LOCKER ROOM CHANGING AREA WALLS FLOOR TO CEILING

 

ALTERNATE

 

WALLCOVERING

 

WC-01-A

 

NOT USED

 

 

 

 

 

 

 

 

 

PANTRY WALLS

 

ALTERNATE-ELIMINATED

 

WALLCOVERING

 

WC-02-A

 

NOT USED

 

 

 

 

 

 

 

 

 

WELLNESS ROOM

 

ALTERNATE-ELIMINATED

 

WALLCOVERING

 

WC-03-A

 

MAHARAM

 

JILL KUPCHA / 201-753-8363

 

STRAIT 399442

 

001 VELLUM

 

52” WIDE

 

BATHROOM WALLS

 

ALTERNATE

 

WOOD BASE

 

WB-01

 

TBD

 

 

 

4” PAINTED WOOD SURFACE APPLIED WALL BASE

 

COLOR TO MATCH ADJACENT WALL FINISH

 

4”

 

TO BE USED IN CEO OFFICE & BOARDROOM

 

ALTERNATE

 

 

NOTE: REVISIONS SHOWN IN RED BOLD

 

14

--------------------------------------------------------------------------------


 

EQUIPMENT/PLUMBING SCHEDULE

 

NAME

 

CODE

 

MANUFACTURER

 

MODEL

 

COLOR/ FINISH

 

DIMENSION

 

LOCATION

 

REMARKS

 

COPIER

 

EQ-01

 

 

 

 

 

 

 

 

 

SEE PLAN FOR LOCATION

 

PROVIDED BY TENANT

 

SCANNER

 

EQ-02

 

 

 

 

 

 

 

 

 

SEE PLAN FOR LOCATION

 

PROVIDED BY TENANT

 

FLAT SCREEN

 

EQ-03

 

 

 

 

 

 

 

 

 

SEE PLAN FOR LOCATION

 

PROVIDED BY TENANT

 

FAX MACHINE

 

EQ-04

 

 

 

 

 

 

 

 

 

SEE PLAN FOR LOCATION

 

PROVIDED BY TENANT

 

MAIL METER MACHINE

 

EQ-05

 

 

 

 

 

 

 

30” X 72”

 

MAILROOM

 

PROVIDED BY TENANT

 

VENDING MACHINE

 

EQ-06

 

 

 

SNACK, FOOD, DRINK

 

 

 

 

 

SEE PLAN FOR LOCATION

 

PROVIDED BY TENANT

 

REFRIGERATOR

 

EQ-07

 

GE APPLIANCE

 

20.2 CU. FT. BOTTOM-FREEZER REFRIGERATOR #GDE20ESESS

 

STAINLESS STEEL

 

66 1/2” X 34-5/8” X 29-3/4” (H X D X W)

 

SEE PLAN FOR LOCATION

 

PROVIDED BY TENANT / USES WATER LINE

 

SMALL REFRIGERATOR

 

EQ-08

 

GE APPLIANCE

 

15.5 CU. FT. TOP-FREEZER REFRIGERATOR #GIE16GSHSS (ADA COMPLIANT)

 

STAINLESS STEEL

 

64-3/4” X 31-7/8” X 28” (H X D X W)

 

SEE PLAN FOR LOCATION

 

PROVIDED BY TENANT / USES WATER LINE

 

UNDERCOUNTER REFRIGERATOR

 

EQ-09

 

MARVEL

 

UNDERCOUNTER ADA REFRIGERATOR #6ADAM-BS-F-R

 

STAINLESS STEEL

 

31-1/8” MINIMUM H X 23-7/8” W X 24-1/6” D

 

SEE PLAN FOR LOCATION

 

PROVIDED BY TENANT

 

WATER COOLER

 

EQ-10

 

 

 

 

 

 

 

12

 

SEE PLAN FOR LOCATION

 

PROVIDED BY TENANT / USES WATER LINE

 

COFFEE

 

EQ-11

 

BUNN

 

HOME & OFFICE PROFESSIONAL BUNN COFFEE MAKER NHBX-B

 

POLISHED BLACK WITH STAINLESS STEEL

 

13.5”H X 8.5”W X 11.25”D

 

SEE PLAN FOR LOCATION

 

PROVIDED BY TENANT / USES WATER LINE

 

DISHWASHER

 

EQ-12

 

GE APPLIANCE

 

BUILT-IN DISHWAHSER WITH HIDDEN CONTROLS #GLDT696DSS (ADA COMPLIANT)

 

STAINLESS STEEL

 

32-11/32” X 24” X 24” (H X D X W)

 

SEE PLAN FOR LOCATION

 

PROVIDED BY TENANT

 

MICROWAVE

 

EQ-13

 

GE PROFILE

 

2.2 CU. FT. COUNTERTOP MICROWAVE OVEN #PEB7226SFSS (ADA COMPLIANT)

 

STAINLESS STEEL

 

14” X 19-3/4” X 24-1/8” (H X D X W)

 

SEE PLAN FOR LOCATION

 

PROVIDED BY TENANT

 

TOASTER OVEN

 

EQ-14

 

CUISINART

 

TOASTER OVEN-BROILER #223771

 

STAINLESS STEEL FRONT

 

15.75”W X 15”D X 9”H

 

SEE PLAN FOR LOCATION

 

PROVIDED BY TENANT

 

TRASH CAN

 

EQ-15

 

RUBBERMAID

 

3540 SLIM JIM WASTE CONTAINER

 

FG35400 GRAY & FG354000 BLUE

 

20”L X 11”W X 30”H

 

PANTRY - SEE ELEVATION

 

PROVIDED BY TENANT

 

 

PLUMBING SCHEDULE

 

NAME

 

CODE

 

MANUFACTURER

 

MODEL

 

COLOR/ FINISH

 

DIMENSION

 

LOCATION

 

REMARKS

 

KITCHEN FAUCET

 

PF-01

 

MOEN

 

ALIGN - SINGLE HIGH ARC PULLDOWN KITCHEN FAUCET #7565, INSTALLED THRU 1 HOLE

 

SPOT RESIST STAINLESS (7565SRS)

 

 

 

PANTRY

 

LANDLORD

 

SINGLE BOWL SINK

 

PF-02

 

ELKAY

 

CELEBRITY SINGLE BOWL SINK - GECR2521 - ADA COMPLIANT, FOR (1) FAUCET HOLE

 

STAINLESS STEEL

 

OVERALL - 25”LX 21 1/4”W, 5 3/8” DEPTH

 

PANTRY

 

LANDLORD

 

UNDERMOUNT SINK

 

PF-03-A

 

ELKAY

 

UNDERMOUNT SINK WITH PERFECT DRAIN, ADA COMPLIANT - ELUHAD211545PD

 

STAINLESS STEEL

 

OVERALL - 23-1/2”L X 18-1/4”W X 5-7/8” DEPTH

 

PANTRY (IF CORIAN COUNTEROP IS USED) ALTERNATE

 

LANDLORD

 

 

REVISION NOTES

 

HIGHLIGHT INDICATES ALTERNATE SCOPE ABOVE THE LANDLORD TURNKEY.

 

15

--------------------------------------------------------------------------------


 

[g141751kk33i001.jpg]

 

--------------------------------------------------------------------------------


 

EXHIBIT E

 

Tenant’s Estoppel Certificate

 

(Addressee)

 

Gentlemen:

 

It is the understanding of the undersigned that you have committed to loan or
invest a substantial sum of money in reliance upon this certification by the
undersigned, which certification is a condition precedent to your making such
loan or investment, or that you intend to take some other action in reliance
upon this certification. The undersigned, as Tenant under that certain Lease
(hereinafter called the “Lease”) for premises at 750 College Road East,
Princeton, New Jersey, dated   , 20  , made and entered into between ML7 COLLEGE
ROAD, LLC, a New Jersey limited liability company as Landlord, and the
undersigned, as Tenant, hereby ratifies the Lease and certifies:

 

(1)                                 Check (a), (b) or (c):

 

o                                                                                   
(a)                                 that the Premises have been completed in
accordance with the plans and specifications agreed upon, and that the
undersigned has accepted possession and entered into occupancy of the Premises;
or

 

o                                                                                   
(b)                                 that the Premises will be so completed on
and the undersigned will accept possession and enter into occupancy thereof on;
or

 

o                                                                                   
(c)                                  that the undersigned accepted possession of
the Premises on an “as-is” “where-is” basis and has entered into occupancy
thereof;

 

(2)                                 that the Rentable Area is   square feet;

 

(3)                                 to the knowledge of the undersigned that the
Lease is in full force and effect and has not been assigned, modified,
supplemented or amended in any way, except   ;

 

(4)                                 that the Lease represents the entire
agreement between the parties as to such leasing;

 

(5)                                 that the Rent Commencement Date of the Lease
is   ;

 

E-1

--------------------------------------------------------------------------------


 

(6)                                 that the Tenant opened its business in the
Premises;

 

(7)                                 that the date of the expiration of the Main
Term pursuant to Article 3 of the Lease is                    ;

 

(8)                                 that all conditions of the Lease to be
performed by Landlord and necessary to the enforceability of the Lease have been
satisfied except                                  ;

 

(9)                                 that there are no defaults by either
Landlord or Tenant under the Lease;

 

(10)                          that no rents have been, nor will be paid or
prepaid, other than as provided in the Lease;

 

(11)                          that on this date there are no existing defenses
or offsets which the undersigned has against the enforcement of the Lease by
Landlord; and

 

(12)                          that, upon the delivery of a subordination,
non-disturbance and attornment agreement pursuant to Section 17.01 of the Lease,
the Lease is subordinate pursuant to the terms of the Lease to any mortgage on
the Premises which Landlord has given or hereafter gives.

 

All terms used herein which are defined in the Lease shall have the same meaning
when used herein.

 

EXECUTED THIS         DAY OF        , 20      

 

E-2

--------------------------------------------------------------------------------


 

EXHIBIT F

 

Contractor’s Waiver Of Lien

 

STATE OF

)

 

 

 

) ss.:

 

 

COUNTY OF

)

 

BEFORE ME, the undersigned notary public authorized to take and administer
oaths, appeared                  , who, after first being duly sworn, certifies,
affirms, stipulates and agrees as follows:

 

1.                                      Affiant holds the position of
           with               , a licensed general contractor, a licensed
general subcontractor or materialman (herein called “Contractor” for purposes of
convenience) and is authorized to give this Waiver of Lien on behalf of said
entity.

 

2.                                      This Waiver of Lien is given to ML7
College Road, LLC (“Landlord”) for the benefit of Landlord, its lenders and
their respective title companies, with the understanding that they may rely on
this Waiver of Lien.

 

3.                                      Contractor has contracted with
                      (“Tenant”) for certain services, materials, supplies,
machinery and/or fixtures for the alteration and improvement of Tenant’s
Premises at 750 College Road East, Princeton, New Jersey.

 

4.                                      Contractor has not entered into any
contract, written or oral, with Landlord or any agent or contractor of Landlord
for the improvement of Landlord’s interest in the Building. Contractor agrees
that it shall not file any lien or assert any rights against Landlord or
Landlord’s interest in the Building or any portion thereof and furthermore
agrees to waive any liens or any right which it has or may have against Landlord
under applicable state law, which may arise or which could be perfected or
created by reason of any and all services, materials, supplies, machinery and/or
fixtures furnished by Contractor in connection with work in the Premises.

 

5.                                      Prior to permitting any subcontractor to
perform services or furnish material, Contractor will obtain and deliver to
Landlord a like waiver from each such subcontractor performing work in excess of
$10,000.

 

6.                                      Contractor agrees to indemnify and hold
harmless Landlord, its lenders and their respective title companies from any and
all claims, actions, demands, costs and expenses whatsoever

 

--------------------------------------------------------------------------------


 

including premiums on bonds and reasonable attorneys’ fees at trial and on
appeal arising out of or concerning this Waiver of Lien.

 

7.                                      Nothing herein shall abridge or abrogate
the right of Contractor to assert any lien rights which it has or may have
against any interest of Tenant in the Premises.

 

8.                                      This Waiver of Lien shall be binding
upon Contractor, its heirs, successors and assigns and shall inure to the
benefit of Landlord, its successors and assigns.

 

 

 

 

(Contractor)

 

 

Sworn to and subscribed before me
this      day of        , 20     

 

 

 

 

 

 

Notary Public

 

 

--------------------------------------------------------------------------------


 

EXHIBIT G

 

Rules And Regulations

 

In addition to all matters set forth in the Lease of which these rules and
regulations are a part, Tenant agrees to abide by the following rules and
regulations, and any supplements or additions hereto or modifications hereof,
reasonably made by Landlord from time to time:

 

1.                                      The sidewalks, entrances, passages,
courts, elevators, vestibules, stairways, corridors, or halls of the Building
shall not be obstructed or encumbered or used for any purpose other than ingress
and egress to and from the premises demised to any tenant or occupant.

 

2.                                      No awnings or other projection shall be
attached to the outside walls or windows of the Building without the prior
written consent of Landlord. No curtains, blinds, shades, or screens shall be
attached to or hung in, or used in connection with, any window or door of the
premises demised to any tenant or occupant and visible from outside of the
Premises, without the prior written consent of Landlord, not to be unreasonably
withheld, conditioned or delayed. Such awnings, projections, curtains, blinds,
shades, screens or other fixtures must be of a quality, type, design and color,
and attached in a manner, approved by Landlord, which approval shall not be
unreasonably withheld, conditioned or delayed except to the extent in place as
of the Commencement Date.

 

3.                                      No sign, advertisement, object, notice
or other lettering shall be exhibited, inscribed, painted or affixed on any part
of the outside or inside of the premises demised to any tenant or occupant of
the Building without the prior written consent of Landlord, which consent shall
not be unreasonably withheld, conditioned or delayed. Interior signs on doors
and directory tables, if any, shall be of a size, color, and style approved by
Landlord in writing, which approval shall not be unreasonably withheld,
conditioned or delayed.

 

4.                                      The sashes, sash doors, skylights,
windows, and doors that reflect or admit light and air into the halls,
passageways or other public places in the Building shall not be covered or
obstructed, nor shall any bottles, parcels, or other articles be placed on any
window sills.

 

5.                                      No show cases or other articles shall be
put in front of or affixed to any part of the exterior of the Building, nor
placed in the halls, corridors, vestibules, or other public parts of the
Building.

 

G-1

--------------------------------------------------------------------------------


 

6.                                      The water and wash closets, toilets,
sinks and other plumbing fixtures shall not be used for any purposes other than
those for which they were constructed, and no sweepings, rubbish, rags, acids,
or other substances shall be placed therein. The expense of any breakage,
stoppage or damage resulting from the violation of this rule shall be borne by
the tenant or occupant who, or whose clerks, agents, employees or visitors,
shall have caused it, in Landlord’s reasonable determination.

 

7.                                      No tenant or occupant shall bring or
keep, or permit to be brought or kept, any flammable, combustible, explosive or
hazardous fluid, materials, chemical or substance in or about the Building,
except ordinary office and cleaning supplies.

 

8.                                      No tenant or occupant shall mark, paint,
drill into, or in any way deface any part of the Building or the premises
demised to such tenant or occupant. No boring, cutting, or stringing of wires
shall be permitted, except with the prior written consent of Landlord, and as
Landlord may direct. No tenant or occupant shall install any resilient tile or
similar floor covering in the premises demised to such tenant or occupant except
in a manner approved in writing by Landlord.

 

9.                                      No vehicles, or animals (with the
exception of service dogs) of any kind shall be brought into or kept in the
Building. No cooking shall be done or permitted in the Building (other than
cooking by microwave or toaster oven) without the prior written approval of
Landlord. No tenant or occupant shall cause or permit any unusual or
objectionable odors to emanate from the premises demised to such tenant or
occupant.

 

10.                               No part of the Building shall be used for
manufacturing of any kind, without the prior written consent of Landlord. Tenant
may from time to time prepare meals for its employees, such preparation to
usually consist of heating pre-cooked foods.

 

11.                               No tenant or occupant shall make, or permit to
be made, any unseemly or disturbing noises or disturb or interfere with other
tenants or occupants of the Building or neighboring buildings or properties
whether by the use of any musical instrument, radio, television set or other
audio device, unmusical noise, whistling, singing, or in any other way. Nothing
shall be thrown out of any door or window.

 

12.                               Except as otherwise specifically provided for
in the Lease, no additional locks or bolts of any kind shall be placed upon any
of the doors or windows, nor shall any changes be made in locks or the mechanism
thereof, without the prior written consent

 

G-2

--------------------------------------------------------------------------------


 

of Landlord. Each tenant and occupant must, upon the termination of its tenancy
or occupancy, restore to Landlord all keys of doors, offices, closets, toilet
rooms and other areas, either furnished to or otherwise procured by such tenant
or occupant.

 

13.                               No tenant or occupant shall engage or pay
employees in the Building, except those actually working for such tenant or
occupant at the Building, nor advertise for laborers giving an address at the
Building.

 

14.                               Vending machines may be installed, maintained
or operated upon the premises with the prior written consent of Landlord, which
consent shall not be unreasonably withheld, conditioned or delayed. If such
consent shall be given, such tenant or occupant shall remove all such vending
machines from the premises upon the expiration or sooner termination of such
tenant’s lease or occupancy.

 

15.                               Landlord shall have the right to prohibit any
advertising or promotion on or in the Property by any tenant or occupant which,
in Landlord’s reasonable judgment, tends to impair the reputation of the
building or its desirability as a building for offices, and upon notice from
Landlord, such tenant or occupant shall refrain from or discontinue such
advertising or promotion.

 

16.                               Each tenant or occupant shall, before closing
and leaving the premises demised to such tenant or occupant, see that all
entrance doors are locked and all windows are closed.

 

17.                               Each tenant or occupant shall, at its expense,
provide artificial light in the premises demised to such tenant or occupant for
Landlord’s agents, contractors, employees and representatives while performing
janitorial or other cleaning services, and making repairs, undertaking
maintenance or alterations in the premises demised.

 

18.                               No premises shall be used, or permitted to be
used for lodging, or for any immoral or illegal purposes.

 

19.                               Requirements of tenants or occupants will be
addressed only upon written application to Landlord from such tenants or
occupants. Building employees, contractors and others shall not be required to
perform, and shall not be requested by any tenant or occupant to perform, and
work outside of their regular duties, unless under specific instructions from
Landlord.

 

20.                               Canvassing, soliciting and peddling in or
about the Building is prohibited and each tenant or occupant shall cooperate in
seeking their prevention.

 

G-3

--------------------------------------------------------------------------------


 

21.                               There shall not be used in the Building,
either by tenants or occupants or by their agents or contractors, in the
delivery, movement or receipt of merchandise, freight, or other matter, any hand
trucks or other means of conveyance except those equipped with rubber tires,
rubber side guards and such other safeguards as Landlord may require.

 

22.                               All tenants and occupants shall keep their
premises free of pests, insects and vermin and shall take all action necessary
for same.

 

23.                               No premises shall be used, or permitted to be
used, at any time, without the prior written consent of Landlord, as a store for
the sale or display of goods, wares or merchandise of any kind, or as a
restaurant, shop, booth, bootblack or other stand, or for the conduct of any
business or occupation which predominantly involves direct patronage of the
general public in the premises demised to such tenant or occupant, or for the
manufacturing, or for any other similar purposes.

 

24.                               No tenant or occupant shall move, or permit to
be moved, into or out of the Building or the premises demised to such tenant or
occupant, any heavy or bulky matter which by reason of its size, weight or
construct might reasonably lead one to believe that it may cause damage to the
Building or any part thereof, without the specific prior written approval of
Landlord. If any such matter requires special handling, only a qualified person
shall be employed to perform such special handling. No tenant or occupant shall
place, or permit to be placed, on any part of the floor or floors of the
premises demised, a load exceeding the floor load per square foot which such
floor was designed to carry and which is allowed by law. Landlord reserves the
right to prescribe the weight and position of safes and other heavy matter,
which must be placed so as to distribute the weight.

 

25.                               Tenants and occupants shall not permit
entrance to the demised premises or the Building by use of pass keys to any
person at any time who is not an employee, or accompanied by an employee of
Tenant.

 

26.                               Each tenant and occupant and all of their
employees and invitees shall observe and comply with the driving and parking
signs and markers at and around the Building, and Landlord shall not be
responsible for any damage to any vehicle at the Building or towed because of
noncompliance.

 

27.                               No radio, television, cable or other antenna,
loudspeaker, music system or other device shall be installed on the roof,
exterior walls of the Building or elsewhere on the Building property without
Landlord’s prior written consent.

 

G-4

--------------------------------------------------------------------------------


 

28.                               Each tenant or occupant shall store trash and
garbage within its premises or in such other areas specifically designated by
Landlord for same. No materials shall be placed in the trash boxes or
receptacles in the Building unless such materials may be disposed of in the
ordinary and customary manner of removing and disposing of trash and garbage and
will not result in a violation or any law, or ordinance governing such disposal.
All garbage and refuse disposal shall be only through entryways provided for
such purposes and at such times as Landlord may designate. All tenants and
occupants shall comply with all local recycling laws and ordinances or otherwise
as directed by Landlord.

 

29.                               No tenant or occupant shall cause any
unnecessary labor by reason of its carelessness or indifference in the
preservation of good order and cleanliness. No beating of carpets or rugs shall
be permitted in or about the Premises or Building. Furniture which is being
moved into or out of the Building will be scheduled with Landlord so as not to
unreasonably interfere with other tenant use of the Building.

 

30.                               No tenant or occupant shall allow the premises
demised to be occupied by more than that permitted by the certificate of
occupancy. Tenants and occupants agree at all times to fully cooperate with
Landlord to abide by the regulations and requirements which Landlord may
reasonably prescribe for the proper functioning and protection of the mechanical
systems.

 

31                                  [Intentionally omitted]

 

32.                               There shall be no smoking except in areas
specifically designated for smoking, which in no case shall be within twenty
(20) feet of any Building entrance. There shall be no smoking in any interior
Common Areas of the Building or the Building courtyard. Landlord shall have the
right to prohibit smoking at the Building and Building property at any time with
notice to all tenants.

 

33.                               If any facilities for fitness shall be
provided from time to time by Landlord for the use by tenants and occupants of
the Building, no party shall be entitled to use same except in strict accordance
with any rules and regulations established from time to time by Landlord. Anyone
using such facilities must first execute a form of waiver to be provided by
Landlord. Tenant agrees that Landlord, Landlord’s members, stockholders,
partners, trustees, officers, directors, managing agent, other agents and
representatives (collectively, “Landlord Indemnified Parties”), shall not be
liable for any damage or liability of any kind or for injury or death of persons
or damage to property of Tenant or any other person during the Term, from any
cause whatsoever by reason

 

G-5

--------------------------------------------------------------------------------


 

of the use by any Tenant employee or invitee of any such fitness facilities.
Except to the extent caused by the Landlord’s gross negligence or willful
misconduct, Tenant does hereby indemnify and save harmless Landlord Indemnified
Parties from all claims, actions, demands, costs and expenses and liability
whatsoever, including reasonable attorneys’ fees, on account of any such real or
claimed damage or liability, and from all liens, claims and demands occurring
in, or at the Building fitness facilities. The use of all fitness facilities
shall be at the risk of each tenant, occupant and their employees and invitees.
Tenants and occupants shall not invite or allow any party who is not an employee
or such tenant or occupant to use such fitness facilities at any time. Tenants
and occupants shall cause their employees using such fitness facilities to keep
such areas clean after use as may be directed from time to time by Landlord.

 

35.                               Landlord reserves the right to rescind, alter,
waive or add, as all tenants, any rule or regulation at any time prescribed for
the Building when, in the reasonable judgment of Landlord, Landlord deems it
necessary or desirable for the reputation, safety, character, security, care,
appearance or interests of the Building, or the preservation of good order
therein or the operation or maintenance of the Building, or the equipment
thereof, or the comfort of the tenants or others therein. No rescission,
alteration, waiver or addition of any rule or regulation in respect of one
tenant shall operate as a rescission, alteration or waiver in respect of any
other tenant.

 

G-6

--------------------------------------------------------------------------------


 

EXHIBIT H

 

Landlord’s Cleaning Specifications

 

1.                                      Empty wastebaskets and other refuse such
as cardboard boxes which are to be flattened by Tenant and transported to
designated Building trash areas and provide replacement liners. All trash must
be segregated according to recycling program then in effect.

 

2.                                      Spot clean front door glass and interior
glass, if applicable.

 

3.                                      Sweep, vacuum and dust.

 

4.                                      Clean fingerprints from doors, frames,
switch plates, kick and push plates.

 

5.                                      Clean and wash exterior of trash
containers as needed.

 

6.                                      Clean and sanitize sinks.

 

7.                                      Vacuum all rugs and carpets reasonably
accessible to janitorial staff. Spot clean stains in carpets reasonably
accessible to janitorial staff.

 

8.                                      Sweep and mop hard surface flooring.

 

9.                                      Clean kitchen counters, tables and
floors.

 

10.                               Bathroom cleaning, including lavatory
partitions; sanitize all fixtures.

 

WEEKLY:

 

1.                                      Dust all clear areas of furniture
including desks, chairs and tables.

 

2.                                      Dust all clear areas of filing cabinets,
bookcases and shelves.

 

3.                                      Low dust clear areas of all horizontal
surfaces to hand height (70”) including shelves, moldings and ledges.

 

4.                                      High dust above hand height clear areas
of all horizontal surfaces, including shelves, moldings and ledges.

 

5.                                      Remove spots, stains and marks to hand
height (70”).

 

--------------------------------------------------------------------------------


 

MONTHLY:

 

1.                                      Remove dust and cobwebs from ceilings.

 

2.                                      Dust diffuser outlets in ceilings and
walls.

 

SEMI-ANNUALLY:

 

1.                                      Dust horizontal and venetian blinds, if
any.

 

2.                                      Interior and exterior window cleaning
once annually.

 

Tenant shall comply with all environmental and recycling laws, regulations and
directives from Landlord and governing authorities. Additional janitorial
services requested by Tenant shall be provided by Landlord’s janitorial service
provider, the cost of which shall be reimbursed by Tenant to Landlord on demand,
such charges to be deemed Additional Rent.

 

--------------------------------------------------------------------------------


 

EXHIBIT I

 

Location of Tenant Back-Up Generator

 

--------------------------------------------------------------------------------


 

[g141751kk39i001.jpg]

 

--------------------------------------------------------------------------------


 

EXHIBIT J

 

FORM MEMORANDUM OF LEASE

 

PREPARED BY AND RECORD AND RETURN TO:

 

 

 

 

 

SPACE ABOVE THIS LINE FOR RECORDER’S USE

 

 

 

MEMORANDUM OF LEASE

 

THIS IS A MEMORANDUM OF LEASE dated as of August     , 2014, by and between ML7
COLLEGE ROAD, LLC, a New Jersey limited liability company (“Landlord”), and
INTERPOOL, INC., a Delaware corporation (“Tenant”). Landlord has demised and let
to Tenant, and Tenant has taken and leased from Landlord the Premises herein
described upon the terms and conditions of that certain Agreement of Lease by
and between Landlord and Tenant dated as of August     , 2014 (the “Lease”).

 

Landlord:

ML7 College Road, LLC

 

501 Madison Avenue, 14th Floor

 

New York, New York 10022

 

 

Tenant:

Interpool, Inc.

 

211 College Road East

 

Princeton, New Jersey 08540

 

 

Date of Lease:

August     , 2014

Description of Leased Premises:

750 College Road East Princeton, NJ and more particularly described in
Exhibit “A” attached hereto

 

The purpose of this Memorandum of Lease is to give record notice of the Lease
and the rights created thereby, all of which are hereby confirmed and this shall
not have the effect of in any way modifying, supplementing or amending the Lease
or any of its provisions as the same are now or may hereafter be in force and
effect.

 

IN WITNESS WHEREOF the parties have executed this Memorandum

 

--------------------------------------------------------------------------------


 

of Lease as of the date set forth on the following signature pages.

 

--------------------------------------------------------------------------------


 

LANDLORD’S SIGNATURE PAGE

 

Attached to and made a part of Memorandum of Lease dated as of
August           , 2014, by and between ML7 COLLEGE ROAD, LLC, a New Jersey
limited liability company (“Landlord”), and INTERPOOL, INC., a Delaware
corporation (“Tenant”) for 750 College Road East, Princeton (Plainsboro
Township), New Jersey 08540.

 

 

ML7 COLLEGE ROAD, LLC,
a New Jersey limited liability company

 

 

 

By: ML Seven, Inc., its manager

 

 

 

 

 

 

By:

 

 

 

Name:

Jeffrey M. Siegel

 

 

Title:

President

 

 

 

 

STATE OF

 

:

 

 

 

:

SS.

COUNTY OF

 

:

 

 

ON THIS, the         day of                 2014, before me, the undersigned
Officer, a Notary Public, personally appeared Jeffrey M. Siegel, who
acknowledged himself to be the President of ML Seven, Inc., the manager (the
“Manager”) of ML7 College Road, LLC, and further acknowledged that he, as such
officer and being authorized to do so, executed the foregoing instrument as the
act and deed of the Manager for the purposes therein contained by signing the
name of the Manager by himself as such officer.

 

IN WITNESS WHEREOF, I hereunto set my hand and official seal.

 

 

 

 

Notary Public

 

My Commission Expires:

 

--------------------------------------------------------------------------------


 

TENANT’S SIGNATURE PAGE

 

Attached to and made a part of Memorandum of Lease dated as of August     ,
2014, by and between ML7 COLLEGE ROAD, LLC, a New Jersey limited liability
company (“Landlord”), and INTERPOOL, INC., a Delaware corporation (“Tenant”) for
750 College Road East, Princeton (Plainsboro Township), New Jersey 08540.

 

 

 

INTERPOOL, INC., a Delaware corporation

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

STATE OF

 

:

 

 

:

SS.

COUNTY OF

 

:

 

I CERTIFY that on                     ,                     personally came
before me and stated to my satisfaction that this person (or if more than one,
each person):

 

(a) was the maker of the attached instrument;

 

(b) was authorized to and did execute this instrument as                    
of                     the entity named in this instrument; and,

 

(c) executed this instrument as the act of the entity named in this instrument.

 

IN WITNESS WHEREOF, I hereunto set my hand and official seal.

 

 

 

 

Notary Public

 

My Commission Expires:

 

--------------------------------------------------------------------------------


 

EXHIBIT “A”

TO MEMORANDUM OF LEASE

LEGAL DESCRIPTION

[TO BE ATTACHED]

 

--------------------------------------------------------------------------------


 

Exhibit K

 

FORM DISCHARGE OF MEMORANDUM OF LEASE

 

PREPARED BY AND RECORD AND RETURN TO:

 

 

 

 

 

SPACE ABOVE THIS LINE FOR RECORDER’S USE

 

 

 

DISCHARGE OF MEMORANDUM OF LEASE

 

This Discharge of Memorandum of Lease (the “Discharge”) is entered into by and
between by and between ML7 COLLEGE ROAD, LLC, a New Jersey limited liability
company (“Landlord”), and INTERPOOL, INC., a Delaware corporation (“Tenant”),
which parties entered into a Lease Agreement dated August     , 2014 (the
“Lease”), which Lease is evidenced by the Memorandum of Lease dated
             and recorded               , in Deed Book          ,
Page       (the “Memorandum”).

 

The undersigned parties hereby acknowledge the expiration/termination of the
Lease effective                 and hereby discharge the Memorandum, which was
recorded in the official record of the Office of the County Clerk of Middlesex
County, New Jersey related to the parcel of land described on Exhibit “A”
attached hereto and made a part hereof.

 

Signatures on following page.

 

--------------------------------------------------------------------------------


 

LANDLORD’S SIGNATURE PAGE

 

Attached to and made a part of a Discharge of Memorandum of Lease dated as of
August     , 2014 but effective only on                         , by and between
ML7 COLLEGE ROAD, LLC, a New Jersey limited liability company (“Landlord”), and
INTERPOOL, INC., a Delaware corporation (“Tenant”) for 750 College Road East,
Princeton (Plainsboro Township), New Jersey 08540.

 

 

ML7 COLLEGE ROAD, LLC,
a New Jersey limited liability company

 

 

 

By: ML Seven, Inc., its manager

 

 

 

 

 

 

By:

 

 

 

Name:

Jeffrey M. Siegel

 

 

Title:

President

 

 

 

 

STATE OF

 

:

 

 

 

:

SS.

COUNTY OF

 

:

 

 

ON THIS, the         day of                         , before me, the undersigned
Officer, a Notary Public, personally appeared
                                        , who acknowledged himself/herself to be
the                        of ML Seven, Inc., the manager (the “Manager”) of ML7
College Road, LLC, and further acknowledged that he/she, as such officer and
being authorized to do so, executed the foregoing instrument as the act and deed
of the Manager for the purposes therein contained by signing the name of the
Manager by himself/herself as such officer.

 

IN WITNESS WHEREOF, I hereunto set my hand and official seal.

 

 

 

 

Notary Public

 

My Commission Expires:

 

--------------------------------------------------------------------------------


 

TENANT’S SIGNATURE PAGE

 

Attached to and made a part of Discharge of Memorandum of Lease dated as
of                           , but effective only on
                           , by and between ML7 COLLEGE ROAD, LLC, a New Jersey
limited liability company (“Landlord”), and INTERPOOL, INC., a Delaware
corporation (“Tenant”) for 750 College Road East, Princeton (Plainsboro
Township), New Jersey 08540.

 

 

 

INTERPOOL, INC., a Delaware corporation

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

STATE OF

 

:

 

 

:

SS.

COUNTY OF

 

:

 

I CERTIFY that on                          ,                          personally
came before me and stated to my satisfaction that this person (or if more than
one, each person):

 

(a) was the maker of the attached instrument;

 

(b) was authorized to and did execute this instrument as
                         of                           the entity named in this
instrument; and,

 

(c) executed this instrument as the act of the entity named in this instrument.

 

IN WITNESS WHEREOF, I hereunto set my hand and official seal.

 

 

 

 

Notary Public

 

My Commission Expires:

 

--------------------------------------------------------------------------------


 

EXHIBIT “A”

TO DISCHARGE OF MEMORANDUM OF LEASE

LEGAL DESCRIPTION

[TO BE ATTACHED]

 

--------------------------------------------------------------------------------